
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.2


1997 Edition - Electronic format

AIA Document A111 - 1997

         THIS DOCUMENT HAS IMPORTANT LEGAL CONSEQUENCES. CONSULTATION WITH AN
ATTORNEY IS ENCOURAGED WITH RESPECT TO ITS COMPLETION OR MODIFICATION.
AUTHENTICATION OF THIS ELECTRONICALLY DRAFTED AIA DOCUMENT MAY BE MADE BY USING
AIA DOCUMENT D401.

This document is not intended for use in competitive bidding.

AIA Document A201-1997, General Conditions of the Contract for Construction, is
adopted in this document by reference. Do not use with other general conditions
unless this document is modified.

This document has been approved and endorsed by The Associated General
Contractors of America.

[LOGO]

© 1997 AIA®
AIA DOCUMENT A111-1997
OWNER - CONTRACTOR AGREEMENT

The American Institute of Architects
1735 New York Avenue, N.W.,
Washington, D.C. 20006-5292

Standard Form of Agreement Between Owner and Contractor
where the basis for payment is the COST OF THE WORK PLUS A FEE with a negotiated
Guaranteed Maximum Price


AGREEMENT made as of the Nineteenth day of July in the year 2002
(in words, indicate day, month and year)

BETWEEN the Owner:
(Name, address and other information)
QAD Ortega Hill, LLC
c/o QAD Inc.
6450 Via Real
Carpinteria, California, 93013

and the Contractor:
(Name, address and other information)
Melchiori Construction Company
809 De La Vina Street
Santa Barbara, California, 93101

The Project is:
(Name and location)
R & D/Executive Offices for
QAD Inc.
2111 Ortega Hill Road
Summerland, California, 93067

The Architect is:
(Name, address and other information)
Lenvik and Minor Architects, Inc., a California Corporation
315 West Haley Street
Santa Barbara, California, 93101
And
DMJM Rottet
515 South Flowers Street
Los Angeles, California, 90071-2201

--------------------------------------------------------------------------------


© 1920, 1925, 1951, 1961, 1963, 1967, 1974, 1978, 1987, © 1997 by The American
Institute of Architects. Reproduction of the material herein or substantial
quotation of its provisions without written permission of the AIA violates the
copyright laws of the United States and will subject he violate to legal
prosecution.
WARNING:  Unlicensed photocopying violates U.S. copyright laws and will subject
the violator to legal prosecution. This document was electronically produced
with permission of the AIA and can be reproduced in accordance with your license
without violation until the date of expiration as noted below, expiration as
noted below. User Document: qad, inc a111-97.aia — 9/19/2002. AIA License
Number 1103143, which expires on 8/31/2003.

1

--------------------------------------------------------------------------------

        The Owner and Contractor agree as follows.

ARTICLE 1    THE CONTRACT DOCUMENTS

        The Contract Documents consist of this Agreement, Conditions of the
Contract (General, Supplementary and other Conditions), Drawings,
Specifications, Addenda issued prior to execution of this Agreement, other
documents listed in this Agreement and Modifications issued after execution of
this Agreement; these form the Contract, and are as fully a part of the Contract
as if attached to this Agreement or repeated herein. The Contract represents the
entire and integrated agreement between the parties hereto and supersedes prior
negotiations, representations or agreements, either written or oral. An
enumeration of the Contract Documents, other than Modifications, appears in
Article 15. If anything in the other Contract Documents is inconsistent with
this Agreement, this Agreement shall govern.

ARTICLE 2    THE WORK OF THIS CONTRACT

        The Contractor shall fully execute the Work described in the Contract
Documents, except to the extent specifically indicated in the Contract Documents
to be the responsibility of others.

ARTICLE 3    RELATIONSHIP OF THE PARTIES

        The Contractor accepts the relationship of trust and confidence
established by this Agreement and covenants with the Owner to cooperate with the
Architect and exercise the Contractor's skill and judgment in furthering the
interests of the Owner; to furnish efficient business administration and
supervision; to furnish at all times an adequate supply of workers and
materials; and to perform the Work in an expeditious and economical manner
consistent with the Owner's interests. The Owner agrees to furnish and approve,
in a timely manner, information required by the Contractor and to make payments
to the Contractor in accordance with the requirements of the Contract Documents.

ARTICLE 4    DATE OF COMMENCEMENT AND SUBSTANTIAL COMPLETION

        4.1  The date of commencement of the Work shall be the date of this
Agreement unless a different date is stated below or provision is made for the
date to be fixed in a notice to proceed issued by the Owner.
(Insert the date of commencement, if it differs from the date of this Agreement
or, if applicable, state that the date will be fixed in a notice to proceed.)
Within Fifteen (15) days from receipt of notice to proceed from the Owner.

        If, prior to commencement of the Work, the Owner requires time to file
mortgages, mechanic's liens and other security interests, the Owner's time
requirement shall be as follows:

        4.2  The Contract Time shall be measured from the date of commencement.

        4.3  The Contractor shall achieve Substantial Completion of the entire
Work not later than days from the date of commencement, or as follows:
(Insert number of calendar days. Alternatively, a calendar date may be used when
coordinated with the date of commencement. Unless stated elsewhere in the
Contract Documents, insert any requirements for earlier Substantial Completion
of certain portions of the Work).
As established in accordance with Article 2 of Amendment No. 1 to the Agreement
between the Owner and Contractor, Substantial Completion as defined in AIA201
General Conditions Article 9.8

, subject to adjustments of this Contract Time as provided in the Contract
Documents.
(Insert provisions, if any, for liquidated damages relating to failure to
complete on time, or for bonus payments for early completion of the Work.)
None

2

--------------------------------------------------------------------------------


ARTICLE 5    BASIS FOR PAYMENT

        5.1    CONTRACT SUM    

        5.1.1    The Owner shall pay the Contractor the Contract Sum in current
funds for the Contractor's performance of the Contract. The Contract Sum is the
Cost of the Work as defined in Article 7 plus the Contractor's Fee.

        5.1.2    The Contractor's Fee is:
(State a lump sum, percentage of Cost of the Work or other provision for
determining the Contractor's Fee, and describe the method of adjustment of the
Contractor's Fee for changes in the Work.)
Contractor's Fee shall be a fixed fee of $600,000 over the cost of work and
includes future change orders.

        5.2    GUARANTEED MAXIMUM PRICE    

        5.2.1    The sum of the Cost of the Work and the Contractor's Fee is
guaranteed by the Contractor not to exceed the Guaranteed Maximum Price as
established in accordance with Amendment No. 1 to the Agreement between the
Owner and Contractor, subject to additions and deductions by Change Order as
provided in the Contract Documents. Such maximum sum is referred to in the
Contract Documents as the Guaranteed Maximum Price. Costs which would cause the
Guaranteed Maximum Price to be exceeded shall be paid by the Contractor without
reimbursement by the Owner.
(Insert specific provisions if the Contractor is to participate in any savings.)

        5.2.2    The Guaranteed Maximum Price is based on the following
alternates, if any, which are described in the Contract Documents and are hereby
accepted by the Owner:
(State the numbers or other identification of accepted alternates. If decisions
on other alternates are to be made by the Owner subsequent to the execution of
this Agreement, attach a schedule of such other alternates showing the amount
for each and the date when the amount expires.)
Established in accordance with Article 1 of Amendment No. 1 to the Agreement
between the Owner and Contractor.

        5.2.3    Unit prices, if any, are as follows:
Established in accordance with Article 1 of Amendment No. 1 to the Agreement
between the Owner and Contractor.

        5.2.4    Allowances, if any, are as follows:
(Identify and state the amounts of any allowances, and state whether they
include labor, materials, or both.)
Established in accordance with Article 1 of Amendment No. 1 to the Agreement
between the Owner and Contractor.

        5.2.5    Assumptions, if any, on which the Guaranteed Maximum Price is
based are as follows:
Established in accordance with Article 1 of Amendment No. 1 to the Agreement
between the Owner and Contractor.

        5.2.6    To the extent that the Drawings and Specifications are
anticipated to require further development by the Architect, the Contractor has
provided in the Guaranteed Maximum Price for such further development consistent
with the Contract Documents and reasonably inferable therefrom. Such further
development does not include such things as changes in scope, systems, kinds and
quality of materials, finishes or equipment, all of which, if required, shall be
incorporated by Change Order.

ARTICLE 6    CHANGES IN THE WORK

        6.1  Adjustments to the Guaranteed Maximum Price on account of changes
in the Work may be determined by any of the methods listed in Article 7, the
General Conditions of the Contract for Construction.

3

--------------------------------------------------------------------------------

        6.2  In calculating adjustments to subcontracts (except those awarded
with the Owner's prior consent on the basis of cost plus a fee), the terms
"cost" and "fee" as used in Clause 7.3.3.3 of AIA Document A201-1997 and the
terms "costs" and "a reasonable allowance for overhead and profit" as used in
Subparagraph 7.3.6 of AIA Document A201-1997 shall have the meanings assigned to
them in AIA Document A201-1997 and shall not be modified by Articles 5, 7 and 8
of this Agreement. Adjustments to subcontracts awarded with the Owner's prior
consent on the basis of cost plus a fee shall be calculated in accordance with
the terms of those subcontracts.

        6.3  In calculating adjustments to the Guaranteed Maximum Price, the
terms "cost" and "costs" as used in the above-referenced provisions of AIA
Document A201-1977 shall mean the Cost of the Work as defined in Article 7 of
this Agreement and the terms "fee" and "a reasonable allowance for overhead and
profit" shall mean the Contractor's Fee as defined in Subparagraph 5.1.2 of this
Agreement.

ARTICLE 7    COSTS TO BE REIMBURSED

        7.1    COST OF THE WORK    

        The term Cost of the Work shall mean costs necessarily incurred by the
Contractor in the proper performance of the Work. Such costs shall be at rates
not higher than the standard paid at the place of the Project except with prior
consent of the Owner. The Cost of the Work shall include only the items set
forth in this Article 7.

        7.2    LABOR COSTS    

        7.2.1    Wages of construction workers directly employed by the
Contractor to perform the construction of the Work at the site or, with the
Owner's approval, at off-site workshops.

        7.2.2    Wages or salaries of the Contractor's supervisory and
administrative personnel when stationed at the site with the Owner's approval.
See Attachment "B". Schedule of Personnel.
(If it is intended that the wages or salaries of certain personnel stationed at
the Contractor's principal or other offices shall be included in the Cost of the
Work, identify in Article 14 the personnel to be included and whether for all or
only part of their time, and the rates at which their time will be charged to
the Work.)

        7.2.3    Wages and salaries of the Contractor's supervisory or
administrative personnel engaged, at factories, workshops or on the road, in
expediting the production or transportation of materials or equipment required
for the Work, but only for that portion of their time required for the Work.

        7.2.4    Costs paid or incurred by the Contractor for taxes, insurance,
contributions, assessments and benefits required by law or collective bargaining
agreements and, for personnel not covered by such agreements, customary benefits
such as sick leave, medical and health benefits, holidays, vacations and
pensions, provided such costs are based on wages and salaries included in the
Cost of the Work under Subparagraphs 7.2.1 through 7.2.3.

        7.3    SUBCONTRACT COSTS    

        7.3.1    Payments made by the Contractor to Subcontractors in accordance
with the requirements of the subcontracts.

        7.4    COSTS OF MATERIALS AND EQUIPMENT INCORPORATED IN THE COMPLETED
CONSTRUCTION    

        7.4.1    Costs, including transportation and storage, of materials and
equipment incorporated or to be incorporated in the completed construction.

        7.4.2    Costs of materials described in the preceding Subparagraph
7.4.1 in excess of those actually installed to allow for reasonable waste and
spoilage. Unused excess materials, if any, shall become the Owner's property at
the completion of the Work or, at the Owner's option, shall be sold by the
Contractor. Any amounts realized from such sales shall be credited to the Owner
as a deduction from the Cost of the Work.

4

--------------------------------------------------------------------------------

        7.5    COSTS OF OTHER MATERIALS AND EQUIPMENT, TEMPORARY FACILITIES AND
RELATED ITEMS    

        7.5.1    Costs, including transportation and storage, installation,
maintenance, dismantling and removal of materials, supplies, temporary
facilities, machinery, equipment, and hand tools not customarily owned by
construction workers, that are provided by the Contractor at the site and fully
consumed in the performance of the Work; and cost (less salvage value) of such
items if not fully consumed, whether sold to others or retained by the
Contractor. Cost for items previously used by the Contractor shall mean fair
market value.

        7.5.2    Rental charges for temporary facilities, machinery, equipment,
and hand tools not customarily owned by construction workers that are provided
by the Contractor at the site, whether rented from the Contractor or others, and
costs of transportation, installation, minor repairs and replacements,
dismantling and removal thereof. Rates and quantities of equipment rented shall
be subject to the Owner's prior approval.

        7.5.3    Costs of removal of debris from the site.

        7.5.4    Costs of document reproductions, facsimile transmissions and
long-distance telephone calls, postage and parcel delivery charges, telephone
service at the site and reasonable petty cash expenses of the site office.

        7.5.5    That portion of the reasonable expenses of the Contractor's
personnel incurred while traveling in discharge of duties connected with the
Work.

        7.5.6    Costs of materials and equipment suitably stored off the site
at a mutually acceptable location, if approved in advance by the Owner.

        7.6    MISCELLANEOUS COSTS    

        7.6.1    That portion of insurance and bond premiums that can be
directly attributed to this Contract:

        7.6.2    Sales, use or similar taxes imposed by a governmental authority
that are related to the Work.

        7.6.3    Fees and assessments for the building permit and for other
permits, licenses and inspections for which the Contractor is required by the
Contract Documents to pay.

        7.6.4    Fees of laboratories for tests required by the Contract
Documents, except those related to defective or nonconforming Work for which
reimbursement is excluded by Subparagraph 13.5.3 of AIA Document A201-1997 or
other provisions of the Contract Documents, and which do not fall within the
scope of Subparagraph 7.7.3.

        7.6.5    Royalties and license fees paid for the use of a particular
design, process or product required by the Contract Documents; the cost of
defending suits or claims for infringement of patent rights arising from such
requirement of the Contract Documents; and payments made in accordance with
legal judgments against the Contractor resulting from such suits or claims and
payments of settlements made with the Owner's consent. However, such costs of
legal defenses, judgments and settlements shall not be included in the
calculation of the Contractor's Fee or subject to the Guaranteed Maximum Price.
If such royalties, fees and costs are excluded by the last sentence of
Subparagraph 3.17.1 of AIA Document A201-1997 or other provisions of the
Contract Documents, then they shall not be included in the Cost of the Work.

        7.6.6    Data processing costs related to the Work.

        7.6.7    Deposits lost for causes other than the Contractor's negligence
or failure to fulfill a specific responsibility to the Owner as set forth in the
Contract Documents.

5

--------------------------------------------------------------------------------


        7.6.8    Legal, mediation and arbitration costs, including attorneys'
fees, other than those arising from disputes between the Owner and Contractor,
reasonably incurred by the Contractor in the performance of the Work and with
the Owner's prior written approval; which approval shall not be unreasonably
withheld.

        7.6.9    Expenses incurred in accordance with the Contractor's standard
personnel policy for relocation and temporary living allowances of personnel
required for the Work, if approved by the Owner.

        7.7    OTHER COSTS AND EMERGENCIES    

        7.7.1    Other costs incurred in the performance of the Work if and to
the extent approved in advance in writing by the Owner.

        7.7.2    Costs due to emergencies incurred in taking action to prevent
threatened damage, injury or loss in case of an emergency affecting the safety
of persons and property, as provided in Paragraph 10.6 of AIA Document
A201-1997.

        7.7.3    Costs of repairing or correcting damaged or nonconforming Work
executed by the Contractor, Subcontractors or suppliers, provided that such
damaged or nonconforming Work was not caused by negligence or failure to fulfill
a specific responsibility of the Contractor and only to the extent that the cost
of repair or correction is not recoverable by the Contractor from insurance,
sureties, Subcontractors or suppliers.

ARTICLE 8    COSTS NOT TO BE REIMBURSED

        8.1  The Cost of the Work shall not include:

        8.1.1    Salaries and other compensation of the Contractor's personnel
stationed at the Contractor's principal office or offices other than the site
office, except as specifically provided in Subparagraphs 7.2.2 and 7.2.3 or as
may be provided in Article 14.

        8.1.2    Expenses of the Contractor's principal office and offices other
than the site office.

        8.1.3    Overhead and general expenses, except as may be expressly
included in Article 7.

        8.1.4    The Contractor's capital expenses, including interest on the
Contractor's capital employed for the Work.

        8.1.5    Rental costs of machinery and equipment, except as specifically
provided in Subparagraph 7.5.2.

        8.1.6    Except as provided in Subparagraph 7.7.3 of this Agreement,
costs due to the negligence or failure to fulfill a specific responsibility of
the Contractor, Subcontractors and suppliers or anyone directly or indirectly
employed by any of them or for whose acts any of them may be liable.

        8.1.7    Any cost not specifically and expressly described in Article 7.

        8.1.8    Costs, other than costs included in Change Orders approved by
the Owner, that would cause the Guaranteed Maximum Price to be exceeded.

ARTICLE 9    DISCOUNTS, REBATES AND REFUNDS

        9.1  Cash discounts obtained on payments made by the Contractor shall
accrue to the Owner if (1) before making the payment, the Contractor included
them in an Application for Payment and received payment therefor from the Owner,
or (2) the Owner has deposited funds with the Contractor with which to make
payments; otherwise, cash discounts shall accrue to the Contractor. Trade
discounts,

6

--------------------------------------------------------------------------------


rebates, refunds and amounts received from sales of surplus materials and
equipment shall accrue to the Owner, and the Contractor shall make provisions so
that they can be secured.

        9.2  Amounts that accrue to the Owner in accordance with the provisions
of Paragraph 9.1 shall be credited to the Owner as a deduction from the Cost of
the Work.

ARTICLE 10    SUBCONTRACTS AND OTHER AGREEMENTS

        10.1     Those portions of the Work that the Contractor does not
customarily perform with the Contractor's own personnel shall be performed under
subcontracts or by other appropriate agreements with the Contractor. The Owner
may designate specific persons or entities from whom the Contractor shall obtain
bids. The Contractor shall obtain bids from Subcontractors and from suppliers of
materials or equipment fabricated especially for the Work and shall deliver such
bids to the Architect. The Owner shall then determine, with the advice of the
Contractor and the Architect, which bids will be accepted. The Contractor shall
not be required to contract with anyone to whom the Contractor has reasonable
objection.

        10.2     If a specific bidder among those whose bids are delivered by
the Contractor to the Architect (1) is recommended to the Owner by the
Contractor; (2) is qualified to perform that portion of the Work; and (3) has
submitted a bid that conforms to the requirements of the Contract Documents
without reservations or exceptions, but the Owner requires that another bid be
accepted, then the Contractor may require that a Change Order be issued to
adjust the Guaranteed Maximum Price by the difference between the bid of the
person or entity recommended to the Owner by the Contractor and the amount of
the subcontract or other agreement actually signed with the person or entity
designated by the Owner.

        10.3     Subcontracts or other agreements shall conform to the
applicable payment provisions of this Agreement, and shall not be awarded on the
basis of cost plus a fee without the prior consent of the Owner.

ARTICLE 11    ACCOUNTING RECORDS

        The Contractor shall keep full and detailed accounts and exercise such
controls as may be necessary for proper financial management under this
Contract, and the accounting and control systems shall be satisfactory to the
Owner. The Owner and the Owner's accountants shall be afforded access to, and
shall be permitted to audit and copy, the Contractor's records, books,
correspondence, instructions, drawings, receipts, subcontracts, purchase orders,
vouchers, memoranda and other data relating to this Contract, and the Contractor
shall preserve these for a period of three years after final payment, or for
such longer period as may be required by law.

ARTICLE 12    PAYMENTS

        12.1    PROGRESS PAYMENTS    

        12.1.1    Based upon Applications for Payment submitted to the Architect
by the Contractor and Certificates for Payment issued by the Architect, the
Owner shall make progress payments on account of the Contract Sum to the
Contractor as provided below and elsewhere in the Contract Documents.

        12.1.2    The period covered by each Application for Payment shall be
one calendar month ending on the last day of the month, or as follows:

        12.1.3    Owner shall make payment to the Contractor not later than 15
days after an approved Application for Payment is received from the Architect or
Owner's representative.

7

--------------------------------------------------------------------------------


        12.1.4    With each Application for Payment, the Contractor shall submit
payrolls, petty cash accounts, receipted invoices or invoices with check
vouchers attached, and any other evidence required by the Owner or Architect to
demonstrate that cash disbursements already made by the Contractor on account of
the Cost of the Work equal or exceed (1) progress payments already received by
the Contractor; less (2) that portion of those payments attributable to the
Contractor's Fee; plus (3) payrolls for the period covered by the present
Application for Payment.

        12.1.5    Each Application for Payment shall be based on the most recent
schedule of values submitted by the Contractor in accordance with the Contract
Documents. The schedule of values shall allocate the entire Guaranteed Maximum
Price among the various portions of the Work, except that the Contractor's Fee
shall be shown as a single separate item. The schedule of values shall be
prepared in such form and supported by such data to substantiate its accuracy as
the Architect may require. This schedule, unless objected to by the Architect,
shall be used as a basis for reviewing the Contractor's Applications for
Payment.

        12.1.6    Applications for Payment shall show the percentage of
completion of each portion of the Work as of the end of the period covered by
the Application for Payment. The percentage of completion shall be the lesser of
(1) the percentage of that portion of the Work which has actually been
completed; or (2) the percentage obtained by dividing (a) the expense that has
actually been incurred by the Contractor on account of that portion of the Work
for which the Contractor has made or intends to make actual payment prior to the
next Application for Payment by (b) the share of the Guaranteed Maximum Price
allocated to that portion of the Work in the schedule of values.

        12.1.7    Subject to other provisions of the Contract Documents, the
amount of each progress payment shall be computed as follows:

.1take that portion of the Guaranteed Maximum Price properly allocable to
completed Work as determined by multiplying the percentage of completion of each
portion of the Work by the share of the Guaranteed Maximum Price allocated to
that portion of the Work in the schedule of values. Pending final determination
of cost to the Owner of changes in the Work, amounts not in dispute shall be
included as provided in Subparagraph 7.3.8 of AIA Document A201-1997;

.2add that portion of the Guaranteed Maximum Price properly allocable to
materials and equipment delivered and suitably stored at the site for subsequent
incorporation in the Work, or if approved in advance by the Owner, suitably
stored off the site at a location agreed upon in writing;

.3add the Contractor's Fee, less retainage of Ten percent (10%). The
Contractor's Fee shall be computed upon the Cost of the Work described in the
two preceding Clauses at the rate stated in Subparagraph 5.1.2 or, if the
Contractor's Fee is stated as a fixed sum in that Subparagraph, shall be an
amount that bears the same ratio to that fixed-sum fee as the Cost of the Work
in the two preceding Clauses bears to a reasonable estimate of the probable Cost
of the Work upon its completion;

.4subtract the aggregate of previous payments made by the Owner;

8

--------------------------------------------------------------------------------





.5subtract the shortfall, if any, indicated by the Contractor in the
documentation required by Paragraph 12.1.4 to substantiate prior Applications
for Payment, or resulting from errors subsequently discovered by the Owner's
accountants in such documentation; and

.6subtract amounts, if any, for which the Architect has withheld or nullified a
Certificate for Payment as provided in Paragraph 9.5 of AIA Document A201-1997.

.7billings for Project Executive, Project Manager, Project Engineer's Project
Superintendent's and Clerical services (referenced in Attachment "B") shall be
hourly (maximum Forty hours per week, unless directed otherwise by Owner) and is
not to exceed cost estimate proposal. Savings to be retained by QAD Inc. at
project completion.

        12.1.8    Except with the Owner's prior approval, payments to
Subcontractors shall be subject to retainage of not less than Ten percent (10%).
The Owner and the Contractor shall agree upon a mutually acceptable procedure
for review and approval of payments and retention for Subcontractors.

        12.1.8.1    Upon substantial completion of select subcontractors,
Melchiori Construction Company shall request a reduction or elimination of
retentions held on selected subcontractors. Request will be made only upon
completion of work and receipt of all close-out documents as defined under this
contract. In addition Final Payment to any subcontractor will not be made until
receipt of all lien releases from subcontractor and second tier subcontractors.
Furthermore QAD, Inc. will continue to hold Ten (10%) Percent retention on
subcontractors that are not complete.

        12.1.9    In taking action on the Contractor's Applications for Payment,
the Architect shall be entitled to rely on the accuracy and completeness of the
information furnished by the Contractor and shall not be deemed to represent
that the Architect has made a detailed examination, audit or arithmetic
verification of the documentation submitted in accordance with Subparagraph
12.1.4 or other supporting data; that the Architect has made exhaustive or
continuous on-site inspections or that the Architect has made examinations to
ascertain how or for what purposes the Contractor has used amounts previously
paid on account of the Contract. Such examinations, audits and verifications, if
required by the Owner, will be performed by the Owner's accountants acting in
the sole interest of the Owner.

        12.2    FINAL PAYMENT    

        12.2.1    Final payment, constituting the entire unpaid balance of the
Contract Sum, shall be made by the Owner to the Contractor when: (as established
in Section 9.10 of the AIA201 General Conditions).

.1the Contractor has fully performed the Contract except for the Contractor's
responsibility to correct Work as provided in Subparagraph 12.2.2 of AIA
Document A201-1997, and to satisfy other requirements, if any, which extend
beyond final payment; and

.2a final Certificate for Payment has been issued by the Architect.

        12.2.2    The Owner's final payment to the Contractor shall be made no
later than 30 days after the issuance of the Architect's final Certificate for
Payment, or as follows:
Thirty (30) days after the certificate of occupancy has been received.

        12.2.3    The Owner's accountants will review and report in writing on
the Contractor's final accounting within 30 days after delivery of the final
accounting to the Architect by the Contractor. Based upon such Cost of the Work
as the Owner's accountants report to be substantiated by the Contractor's final
accounting, and provided the other conditions of Subparagraph 12.2.1 have been
met, the Architect will, within seven days after receipt of the written report
of the Owner's accountants, either issue to the Owner a final Certificate for
Payment with a copy to the Contractor, or notify the Contractor and Owner in
writing of the Architect's reasons for withholding a certificate as provided in

9

--------------------------------------------------------------------------------


Subparagraph 9.5.1 of the AIA Document A201-1997. The time periods stated in
this Subparagraph 12.2.3 supersede those stated in Subparagraph 9.4.1 of the AIA
Document A201-1997.

        12.2.4    If the Owner's accountants report the Cost of the Work as
substantiated by the Contractor's final accounting to be less than claimed by
the Contractor, the Contractor shall be entitled to demand arbitration of the
disputed amount without a further decision of the Architect. Such demand for
arbitration shall be made by the Contractor within 30 days after the
Contractor's receipt of a copy of the Architect's final Certificate for Payment;
failure to demand arbitration within this 30-day period shall result in the
substantiated amount reported by the Owner's accountants becoming binding on the
Contractor. Pending a final resolution by arbitration, the Owner shall pay the
Contractor the amount certified in the Architect's final Certificate for
Payment.

        12.2.5    If, subsequent to final payment and at the Owner's request,
the Contractor incurs costs described in Article 7 and not excluded by Article 8
to correct defective or nonconforming Work, the Owner shall reimburse the
Contractor such costs and the Contractor's Fee applicable thereto on the same
basis as if such costs had been incurred prior to final payment, but not in
excess of the Guaranteed Maximum Price. If the Contractor has participated in
savings as provided in Paragraph 5.2, the amount of such savings shall be
recalculated and appropriate credit given to the Owner in determining the net
amount to be paid by the Owner to the Contractor.

ARTICLE 13    TERMINATION OR SUSPENSION

        13.1    The Contract may be terminated by the Contractor, or by the
Owner for convenience, as provided in Article 14 of AIA Document A201-1997.
However, the amount to be paid to the Contractor under Subparagraph 14.1.3 of
AIA Document A201-1997 shall not exceed the amount the Contractor would be
entitled to receive under Paragraph 13.2 below, except that the Contractor's Fee
shall be calculated as if the Work had been fully completed by the Contractor,
including a reasonable estimate of the Cost of the Work for Work not actually
completed.

        13.2    The Contract may be terminated by the Owner for cause as
provided in Article 14 of AIA Document A201-1997. The amount, if any, to be paid
to the Contractor under Subparagraph 14.2.4 of AIA Document A201-1997 shall not
cause the Guaranteed Maximum Price to be exceeded, nor shall it exceed an amount
calculated as follows:

        13.2.1    Take the Cost of the Work incurred by the Contractor to the
date of termination;

        13.2.2    Add the Contractor's Fee computed upon the Cost of the Work to
the date of termination at the rate stated in Subparagraph 5.1.2 or, if the
Contractor's Fee is stated as a fixed sum in that Subparagraph, an amount that
bears the same ratio to that fixed-sum Fee as the Cost of the Work at the time
of termination bears to a reasonable estimate of the probable Cost of the Work
upon its completion; and

        13.2.3    Subtract the aggregate of previous payments made by the Owner.

        13.3    The Owner shall also pay the Contractor fair compensation,
either by purchase or rental at the election of the Owner, for any equipment
owned by the Contractor that the Owner elects to retain and that is not
otherwise included in the Cost of the Work under Subparagraph 13.2.1. To the
extent that the Owner elects to take legal assignment of subcontracts and
purchase orders (including rental agreements), the Contractor shall, as a
condition of receiving the payments referred to in this Article 13, execute and
deliver all such papers and take all such steps, including the legal assignment
of such subcontracts and other contractual rights of the Contractor, as the
Owner may require for the purpose of fully vesting in the Owner the rights and
benefits of the Contractor under such subcontracts or purchase orders.

10

--------------------------------------------------------------------------------


        13.4    The Work may be suspended by the Owner as provided in Article 14
of AIA Document A201-1997; in such case, the Guaranteed Maximum Price and
Contract Time shall be increased or decreased as provided in Subparagraph 14.3.2
of AIA Document A201-1997 except that the term "profit" shall be understood to
mean the Contractor's Fee as described in Subparagraphs 5.1.2 and Paragraph 6.4
of this Agreement.

ARTICLE 14    MISCELLANEOUS PROVISIONS

        14.1    Where reference is made in this Agreement to a provision AIA
Document A201-1997 or another Contract Document, the reference refers to that
provision as amended or supplemented by other provisions of the Contract
Documents.

        14.2    Payments due and unpaid under the Contract shall bear interest
from the date payment is due at the rate stated below, or in the absence
thereof, at the legal rate prevailing from time to time at the place where the
Project is located.
(Insert rate of interest agreed upon, if any.)

        (Usury laws and requirements under the Federal Truth in Lending Act,
similar state and local consumer credit laws and other regulations at the
Owner's and Contractor's principal places of business, the location of the
Project and elsewhere may affect the validity of this provision. Legal advice
should be obtained with respect to deletions or modifications, and also
regarding requirements such as written disclosures or waivers.)

        14.3    The Owner's representative is:
(Name, address and other information.)
Paul Franz
Paul Franz Construction
3749 Santa Claus Lane
Carpinteria, California 93013
Phone 805-745-8320

        14.4    The Contractor's representative is:
(Name, address and other information.)
Rick Gerard
Melchiori Construction Company
809 De La Vina Street
Santa Barbara, California 93101
Phone 805-962-9505

        14.5    Neither the Owner's nor the Contractor's representative shall be
changed without ten days' written notice to the other party.

        14.6    Other provisions:

        14.6.1    Wages or salaries of Contractor's supervisory and
administrative personnel stationed at project site or Contractor's principle
office. See Attachment "B".

        14.6.2    A Construction Manager's Contingency will be included in the
Guaranteed Maximum Price ("GMP"). Said Contingency will be an amount to
reasonably safeguard Contractor from inconsistencies in the plans and
specifications and the scope of work prescribed in the contract documents. This
Contingency will be considered the property of the Contractor. Use of the
Contingency by the Contractor will be approved by the Owner prior to the release
of funds and such approval will not be unreasonably withheld.

11

--------------------------------------------------------------------------------


ARTICLE 15    ENUMERATION OF CONTRACT DOCUMENTS

        15.1    The Contract Documents, except for Modifications issued after
execution of this Agreement, are enumerated as follows:

        15.1.1    The Agreement is this executed 1997 edition of the Standard
Form of Agreement Between Owner and Contractor, AIA Document A111-1997.

        15.1.2    The General Conditions are the 1997 edition of the General
Conditions of the Contract for Construction, AIA Document A201-1997, and are
hereby modified to substitute with the attached Revised AIA Document
A201-Revised General Conditions of the Contract for Construction. Included as
Attachment "A".

        15.1.3    The Supplementary and other Conditions of the Contract are
those contained in the Project Manual dated                        , and are as
follows:

Document   Title   Pages
See Exhibit "A" of Amendment No. 1 to the Agreement between the Owner and
Contractor.

        15.1.4    The Specifications are those contained in the Project Manual
dated as in Subparagraph 15.1.3, and are as follows:
(Either list the Specifications here or refer to an exhibit attached to this
Agreement.)

Section   Title   Pages
See Exhibit "A" of Amendment No. 1 to the Agreement between the Owner and
Contractor.

        15.1.5    The Drawings are as follows, and are dated unless a date is
shown below:
(Either list the Drawings here or refer to an exhibit attached to this
Agreement.)

Number   Title   Date
See Exhibit "A" of Amendment No. 1 to the Agreement between the Owner and
Contractor.

        15.1.6    The Addenda, if any, are as follows:

Number   Date   Pages
See Exhibit "A" of Amendment No. 1 to the Agreement between the Owner and
Contractor.

        Portions of Addenda relating to bidding requirements are not part of the
Contract Documents unless the bidding requirements are also enumerated in this
Article 15.

        15.1.7    Other Documents, if any, forming part of the Contract
Documents are as follows:
(List here any additional documents, such as a list of alternates that are
intended to form part of the Contract Documents. AIA Document A201-1997 provides
that bidding requirements such as advertisement or invitation to bid,
Instructions to Bidders, sample forms and the Contractor's bid are not part of
the Contract Documents unless enumerated in this Agreement. They should be
listed here only if intended to be part of the Contract Documents.)
AIA Document A201-1997 General Conditions, attached

ARTICLE 16    INSURANCE AND BONDS

        (List required limits of liability for insurance and bonds. AIA Document
A201-1997 gives other specific requirements for insurance and bonds.)
See Attachment "C"—Insurance

12

--------------------------------------------------------------------------------

        This Agreement is entered into as of the day and year first written
above and is executed in at least three original copies, of which one is to be
delivered to the Contractor, one to the Architect for use in the administration
of the Contract, and the remainder to the Owner.

/s/ K M FISHER

--------------------------------------------------------------------------------

OWNER (Signature)   /s/ MARK J. MELCHIORI

--------------------------------------------------------------------------------

CONTRACTOR (Signature)
K M Fisher, CFO

--------------------------------------------------------------------------------

(Printed name and title)
 
Mark J. Melchiori, President

--------------------------------------------------------------------------------

(Printed name and title)

13

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

AMENDMENT NO. 1 to AIA DOCUMENT A111-1997
Standard Form of Agreement Between Owner and Contractor
(where the basis for payment is the COST OF THE WORK PLUS A FEE with a
negotiated Guaranteed Maximum Price)

--------------------------------------------------------------------------------

        Pursuant to Article 5 and Section 4.3 of the Standard Form of Agreement
Between Owner and Contractor dated July 19th 2002 between QAD Ortega Hill, LLC
c/o QAD Inc. (Owner) and Melchiori Construction Company (Contractor) for
R&D/Executive Offices at 2111 Ortega Hill Road, Summerland CA, 93067 (The
Project), the Owner and Contractor establish a Guaranteed Maximum Price and
Contract Time for the Work as set forth below.

ARTICLE I
GUARANTEED MAXIMUM PRICE

        The Contractor's Guaranteed Maximum Price for the Work, defined under
Article 5.2.1, (Pages 1 through 2 Dated October 28th 2002) including the
estimated Cost of the Work as defined in Article 7 and the Contractor's Fee as
defined in Article 5.1.2, is the sum of the cost of work and the Contractor's
Fee Guaranteed by the Contractor is not to exceed Eighteen Million Five Hundred
Thousand Dollars, ($18,500,000), subject to Contractor's continued best effort
to reduce this amount through value engineering and other cost reduction means.
Additional the Guaranteed Maximum Price is subject to additions and deductions
by Change Order as provided in the Contract Documents. Such Maximum Price is
referred to in the Contract Documents as the Guaranteed Maximum Price. Costs
which could cause the Guaranteed Maximum Price to be exceeded shall be paid by
the Contractor without reimbursement by the Owner.

        Pursuant to Article 15, the Guaranteed Maximum Price noted under Article
5.2.1 for the performance of the Work in accordance with the Contract Documents
listed and attached to this Amendment and marked Exhibits A, B and C are as
follows:

Exhibit A   Drawings, Specifications, addenda and General, Supplementary and
other Conditions of the Contract on which the Guaranteed Maximum Price is based,
pages 1 through 5 dated 10/28/02
Exhibit B
 
Clarifications and Exclusions made in preparing the Guaranteed Maximum Price,
Dated 10/28/02
Exhibit C
 
Permits, Easements, Reports, and other related documents as applies
Exhibit D
 
Allowances made in preparing the Guaranteed Maximum Price, Dated 10/28/02

--------------------------------------------------------------------------------

ARTICLE II
CONTRACT TIME

        The date of Substantial Completion defined under section 9.8.1 of the
general conditions attached hereto as October 31st 2003, for the "West Wing" and
December 1st 2003 for the "East Wing" as noted within attached project schedule
dated 9/20/02.


OWNER:
QAD Inc.
 
CONTRACTOR:
Melchiori Construction Company
By:
KM Fisher

--------------------------------------------------------------------------------


 
By:
Mark J. Melchiori

--------------------------------------------------------------------------------


Date:
10/30/2002

--------------------------------------------------------------------------------


 
Date:
10/29/2002

--------------------------------------------------------------------------------


ATTEST:
[ILLEGIBLE]

--------------------------------------------------------------------------------


 
ATTEST:
[ILLEGIBLE]

--------------------------------------------------------------------------------

A111-1997 Standard Form of Agreement Between Owner and Contractor

--------------------------------------------------------------------------------




R&D Executive Offices for QAD Inc.
Guaranteed Maximum Price
October 28th 2002


 
   
  ESTIMATE

--------------------------------------------------------------------------------

  PROJECT COST

--------------------------------------------------------------------------------

 
   
  Current
GMAX

--------------------------------------------------------------------------------

  Committed
Cost

--------------------------------------------------------------------------------

  Current
Proposals

--------------------------------------------------------------------------------

  Uncommitted
Cost

--------------------------------------------------------------------------------

  Contract
Allowances

--------------------------------------------------------------------------------

  ATA#

--------------------------------------------------------------------------------

  Subcontractor
Award

--------------------------------------------------------------------------------

1000   GENERAL REQUIREMENTS                                          
Supervision & Administration     493,120     493,120                        
Melchiori Construction     General Conditions     101,174     101,174          
              Melchiori Construction     Tree protection and Temp Fencing    
17,500     15,399           2,101         #1   Fence Factory     PL&PD Insurance
    236,250     236,250                         Melchiori Construction    
Subcontractor Bond Premium     67,180     67,180                              
Project Surveying     70,206     70,206                     PCR#2   MNS
Engineers 02200   Demolition and Earthwork     0                                
    Building Demolition     27,000     27,000                     #2   American
Wrecking     Rough Grading and Mass Excavation     472,586     472,586          
          #3   Lash Construction     Oil Well Abandonment     33,343     33,343
                    PCR#1   Torch Rig Services     Fine Grading & Site Backfill
    50,000                       50,000       Pending Proposals 02500  
Utilities Services     0                                     Wet Side Utilities
(Sewer, Water, and Storm)     521,861     521,861                     #4   Lash
Construction     Dry Side Utilities (Elec, Gas, Telephone)     84,395     84,395
                    #4   Lash Construction     Cap and Abandon Utilitys for
Building Demo     5,000     5,000                     #2   Melchiori
Construction     Erosion Control     17,500     10,000           7,500     0  
#4   Melchiori Construction 2600   Architectural Concrete and Stone     0      
                              Architectural Site Concrete     197,890          
      197,890             Pending Proposals     Foundations for Site Retaining
Walls     72,000                 72,000             Pending Proposals     Site
Sandstone Walls, Sidewalks, Bollards     125,000                       125,000  
    Pending Proposals     Bolder Retaining Walls     95,000                    
  95,000       Pending Proposals     Rubble Walls at Entry     125,000          
            125,000       Pending Proposals     Terrazzo Entrys     107,000    
0     107,000                   Corradini 2700   Asphalt, Curb & Gutter     0  
                                  Curb and Gutter     109,684           109,684
    0             Lash Construction     Overlay at Ortega Hill Road     15,000  
              15,000             Lash Construction     Asphalt and Striping    
203,045           203,045                   Lash Construction 02700   Site
Improvements     0                                     Vinyl Fence for Detention
Basin     7,500                 7,500             Pending Proposals     Bicycle
Racks     1,750                 1,750             Pending Proposals    
Directional/Handicap Signs     1,250                 1,250             Pending
Proposals 02900   Irrigation and Planting (Allowance)     0                    
                Irrigation and Landscaping (Allowance)     575,823           0  
        575,823       Pending Proposals     Walking Path (Allowance)     10,000
                      10,000       Pending Proposals 03300   Cast-in-Place
Concrete     0                                     Structural Concrete Walls and
Footings     3,015,787     3,015,787                     #5   Reycon & Vista
Steel Construction 03400   Precast Concrete     0                              
      Precast Concrete Columns     132,880           132,880                  
Fine Line Pre-Cast 04200   Masonry Units     0                                  
  CMU Masonry Walls     135,000           135,000     0             Vendrasco
Masonry 05100   Structural Steel & Misc Metals     0                            
        Structural Steel     916,770     916,770                     #5   Gayle
Manufacturing     Metal Decking     253,325     253,325     0     0         #9  
Anning Johnson     Misc Metal Allowance     85,000                       85,000
      Pending Proposals 05700   Ornamental Metal     0                          
          Architectural Joint Systems     10,000                       10,000  
    Pending Proposals     Stainless Steel Railing Systems     162,450          
            162,450       Pending Proposals 6100   Carpentry     0              
                      Carpentry     70,000                 70,000            
Pending Proposals 07100   Dampproofing and Waterproofing     0                  
                  Waterproofing of Basement Walls and Planters     110,000      
    110,000                   Art Deck Waterproofing     Exterior Deck
Waterproofing     41,278           41,278     0             Art Deck
Waterproofing     Insulation of Exterior Walls     19,000                 0    
19,000       Pending Proposals     Caulking & Sealants—Exterior     7,762      
          7,762             Pending Proposals 07400   Metal Wall Panels and
Flashing     0                                     Architectural Sheet Metal,
Flashing & Exp Joints     326,595           326,595                   Channel
Island Roofing 07500   Membrane Roofing     0                                  
  Roofing—3 Ply Built Up with Capsheet     525,213                       525,213
      Craig Roofing (Pending Final Design)     Roof Hatch     2,100            
    2,100             Pending Proposals 08100   Doors, Frames & Hardware     0  
                                  Doors Frames and Hardware     95,000          
0           95,000       Pending Proposals 08400   Curtain Wall Systems     0  
                                  Curtain Wall Canopy and Skylights     675,000
          600,000           75,000       Center Glass/Hardware Allowance 09200  
Plaster and Metal Stud framing     0                                    
Exterior Lath/Plaster, Framing, and Drywall     403,025           403,025     0
            Marik Drywall 09300   Tile And Marble     0                        
            Solid Surfacing Countertops     12,000                       12,000
      Pending Proposals     Bathroom Tile & Marble     86,800                  
    86,800       Pending Proposals 09900   Paints and Coatings     0            
                        Exterior & Interior Painting     62,000           52,000
    10,000             Channel Coast 10000   Misc Specialties     0            
                        Lockers     10,000                       10,000      
Pending Proposals     Fire Extinguishers     1,052                 1,052        
    Pending Proposals     Toilet Partitions & Accessories     40,046          
40,046                   Sturnbaugh     Loading Dock Doors     16,412          
16,412                   Consolidated O/H 14260   Elevators     0              
                      Elevator—Freight 2-Stop, 3500#, 125 FPM     61,929    
61,929     0     0         #8   Republic Elevator     Cab Finishes (Allowance)  
  7,500     7,500     0           0   #8   Republic Elevator 15100   Building
Plumbing Services     0                                     Plumbing Systems
(Shell and Core)     406,780     406,780     0           0   #7   Ingalls
Plumbing 15300   Fire Protection Piping     0                                  
  Shell and Core Primary Distribution     90,445           90,445           0  
    AC Fire protection 15700   HVAC Equipment     0           0                
        HVAC Systems (Shell and Core)     812,308           732,308          
80,000       ACCO/DDC Control Allowance

1

--------------------------------------------------------------------------------

16200   Electrical Systems Power     0                                    
Electrical Systems (Shell and Core)     841,000           841,000           0  
    Donovan/Temp Power     Site Lighting     0           Included           0  
    Donovan     Emergency Generator     92,000           0           92,000   #7
  Generator & Fuel Tank     TENANT IMPROVEMENT ALLOWANCE                        
              Div 4   Stone Flooring     127,850                       127,850  
      Div 6   Carpentry     221,570                       221,570         Div 7
  Insulation     15,675                       15,675         Div 8   Doors and
Glazing     445,775                       445,775         Div 9   Finishes    
1,161,155                       1,161,155         Div 10   Specialities    
89,945                       89,945         Div 15   Fire Protection     170,130
          170,130           0       AC Fire protection Div 15   Mechanical    
758,620                       758,620         Div 18   Electrical     1,015,000
                      1,015,000             CM FEES & CONTINGENCY              
                        17300   Contractor Overhead & Profit Fee     600,000    
600,000                         Melchiori Construction 17400   Estimating
Contingency (Shell & Core)     311,634     311,634                        
Melchiori Construction 17400   Estimating Contingency (Tenant Improvements)    
213,132     213,132                         Melchiori Construction     TOTAL
CONSTRUCTION ESTIMATE   $ 18,500,000   $ 7,924,371   $ 4,110,848   $ 395,905   $
6,068,876        

2

--------------------------------------------------------------------------------




Exhibit "A"

Drawings, Specifications and Other Conditions of the Contract

October 28th 2002


Sheet #


--------------------------------------------------------------------------------

  Description


--------------------------------------------------------------------------------

  Date

--------------------------------------------------------------------------------

    Architectural Plans (Lenvik & Minor Architects)   Bid Package Issued A0.1  
Cover Sheet   September 23rd 2002. A0.2   County Conditions of Approval  
September 23rd 2002. A0.3   County Conditions of Approval   September 23rd 2002.
A0.4   County Conditions of Approval   September 23rd 2002. A0.5   Compliance
with Department Letters   September 23rd 2002. A0.6   Title 24 Compliance Forms
  September 23rd 2002. A0.7   Accessible Details   September 23rd 2002. A1.1  
Building Demolition Plan   September 23rd 2002. A1.2   Site Plan, General Site
Notes   September 23rd 2002. A1.3   Main Level Site Enlargement   September 23rd
2002. A1.4   Basement Site Enlargement   September 23rd 2002. A1.5   Main Level
Site Enlargement   September 23rd 2002. A1.6   Main Level Site Enlargement  
September 23rd 2002. A1.7   Site Details   September 23rd 2002. A2.1   Basement
Floor Plan   September 23rd 2002. A2.2   Basement Plan Enlargement   September
23rd 2002. A2.3   Basement Plan Enlargement   September 23rd 2002. A2.4   Main
Floor Plan   September 23rd 2002. A2.5   Main Floor Plan Enlargement   September
23rd 2002. A2.6   Main Floor Plan Enlargement   September 23rd 2002. A2.7   Main
Floor Plan Enlargement   September 23rd 2002. A2.8   Main Floor Plan Enlargement
  September 23rd 2002. A2.9   Main Floor Plan Enlargement   September 23rd 2002.
A2.10   Door Schedule/Details   September 23rd 2002. A2.11   Roof Plan  
September 23rd 2002. A3.1   Exterior Elevations   September 23rd 2002. A3.2  
Exterior Elevations   September 23rd 2002. A3.3   Exterior Elevations  
September 23rd 2002. A3.4   Exterior Elevations   September 23rd 2002. A3.5  
Exterior Elevations   September 23rd 2002. A3.7   Building Sections   September
23rd 2002. A3.8   Building Sections   September 23rd 2002. A3.9   Building
Sections   September 23rd 2002. A3.10   Wall Sections   September 23rd 2002.
A3.11   Wall Sections   September 23rd 2002. A3.12   Wall Sections   September
23rd 2002. A3.14   Emergency Generator Encl.   September 23rd 2002. A4.1  
Enlarged Restroom Plans   September 23rd 2002. A4.2   Enlarged Restroom Plans  
September 23rd 2002. A4.3   Enlarged Restroom Plans   September 23rd 2002. A5.1
  Restroom Interior Elevations   September 23rd 2002. A5.2   Restroom Interior
Elevations   September 23rd 2002. A6.1   Basement Ref. Clg. Plan   September
23rd 2002.

1

--------------------------------------------------------------------------------

A6.2   Main Floor Ref. Clg. Plan   September 23rd 2002. A7.1   Stairs/Elevators
  September 23rd 2002. A7.2   Exterior Stairs   September 23rd 2002. A8.1  
Exterior Details   September 23rd 2002. A8.2   Exterior Details   September 23rd
2002. A8.3   Exterior Details   September 23rd 2002. A8.4   Restroom Interior
Elevations   September 23rd 2002. A9.1   Window Details   September 23rd 2002.
A9.2   Window Details   September 23rd 2002. A9.3   Door/Window Details  
September 23rd 2002. A9.4   Door Details   September 23rd 2002. A9.5  
Door/Window Details   September 23rd 2002.     Structural Plans (Ove Arup &
Partners)   Delta "A" S1.00   General Notes   September 13th 2002. S1.10  
Typical Concrete Details   September 13th 2002. S1.11   Typical Concrete Details
  September 13th 2002. S1.12   Typical Concrete Details   September 13th 2002.
S1.13   Typical Concrete Details   September 13th 2002. S1.20   Typical Masonry
Details   September 13th 2002. S1.30   Typical Metal Deck Details   September
13th 2002. S1.31   Typical Metal Deck Details   September 13th 2002. S1.40  
Typical Steel Details   September 13th 2002. S1.41   Typical Steel Details  
September 13th 2002. S1.42   Typical Steel Details   September 13th 2002. S2.1  
Basement Foundation Plan   September 13th 2002. S2.2   Basement Foundation—B  
September 13th 2002. S2.3   Basement Foundation—C   September 13th 2002. S2.4  
Main Floor Framing Plan   September 13th 2002. S2.5   Main Floor Framing Plan—A
  September 13th 2002. S2.6   Main Floor Framing Plan—B   September 13th 2002.
S2.7   Main Floor Framing Plan—C   September 13th 2002. S2.7R1   Main Floor
Reinforcement—C   September 13th 2002. S2.7R2   Main Floor Reinforcement—C  
September 13th 2002. S2.8   Main Floor Framing Plan—D   September 13th 2002.
S2.9   Main Floor Framing Plan—E   September 13th 2002. S2.11   Roof Framing
Design Loads   September 13th 2002. S2.12   Roof Framing Plan—A   September 13th
2002. S2.13   Roof Framing Plan—B   September 13th 2002. S2.14   Roof Framing
Plan—C   September 13th 2002. S2.15   Roof Framing Plan—D   September 13th 2002.
S2.16   Roof Framing Plan—E   September 13th 2002. S2.17   High Framing—Design
Loads   September 13th 2002. S2.18   High Roof Framing—A-B   September 13th
2002. S2.19   High Roof Framing—D-B   September 13th 2002. S3.01   Steel Column
Schedule   September 13th 2002.

2

--------------------------------------------------------------------------------

S3.10   Structural Wall Elevations   September 13th 2002. S4.01   RC Col. Sched.
& Details   September 13th 2002. S4.02   RC Slab Sched. & Details   September
13th 2002. S4.03   RC Beam Sched. & Details   September 13th 2002. S4.04  
Structural Connection details   September 13th 2002. S5.01   Steel Details  
September 13th 2002. S6.01   Structural Details   September 13th 2002. S7.01  
Structural Details   September 13th 2002. S7.02   Structural Wall Details  
September 13th 2002.     Civil Plans (Flowers and Associates)   Delta 1 C-1  
Title Sheet   September 13th 2002. C-2   Specifications   September 13th 2002.
C-3   Specifications   September 13th 2002. C-4   Grading Plan   September 13th
2002. C-5   Grading Plan   September 13th 2002. C-6   Grading Plan   September
13th 2002. C-7   Grading Plan   September 13th 2002. C-8   Storm Drain  
September 13th 2002. C-9   Storm Drain   September 13th 2002. C-10   Offsite
Improvements   September 13th 2002. C-11   Water & Sewer Profiles   September
13th 2002. C-12   Water & Sewer Profiles   September 13th 2002. C-13   Water &
Sewer Profiles   September 13th 2002. C-14   Water & Sewer Profiles   September
13th 2002. C-15   Site Work Details   September 13th 2002. C-16   Site Work
Details   September 13th 2002. C-17   Site Work Details   September 13th 2002.
C-18   Retaining Wall Details   September 13th 2002. C-19   Retaining Wall
Details   September 13th 2002. C-20   Retaining Wall Details   September 13th
2002. C-21   Retaining Wall Profiles   September 13th 2002. C-22   Utility Plan
Composite   September 13th 2002. C-23   Utility Plan Composite   September 13th
2002. C-24   Utility Plan Composite   September 13th 2002. C-25   Utility Plan
Composite   September 13th 2002. C-26   Electrical/Telephone/Gas Plan  
September 13th 2002. C-27   Erosion Control Plan   September 13th 2002. C-28  
Erosion Control Details   September 13th 2002. C-29   Site Constraints Map  
September 13th 2002. C-30   Conditions of Approval   September 13th 2002. C-31  
Conditions of Approval   September 13th 2002. C-32   Conditions of Approval  
September 13th 2002.     Plumbing (Ove Arup & Partners)   Original Issue P0.1  
Plumbing Legend, Symbols and Schedule   August 5th 2002 P0.2   Plumbing Legend,
Symbols and Schedule   August 5th 2002

3

--------------------------------------------------------------------------------

P1.1   Plumbing Site Plan   August 5th 2002 P2.1   Plumbing Basement Plan  
August 5th 2002 P2.1U   Plumbing Basement Plan Underground   August 5th 2002
P2.2   Plumbing Basement Plan Enlargement B   August 5th 2002 P2.2U   Plumbing
Basement Plan Enlargement B Underground   August 5th 2002 P2.3   Plumbing
Basement Plan Enlargement C   August 5th 2002 P2.3U   Plumbing Basement Plan
Enlargement C Underground   August 5th 2002 P2.4   Plumbing Main Level Plan  
August 5th 2002 P2.5   Plumbing Main Floor Plan Enlargement A   August 5th 2002
P2.5U   Plumbing Partial Main Floor Plan Enlargement A, D & E Underground  
August 5th 2002 P2.6   Plumbing Main Floor Plan Enlargement B   August 5th 2002
P2.7   Plumbing Main Floor Plan Enlargement C   August 5th 2002 P2.8   Plumbing
Main Floor Plan Enlargement D   August 5th 2002 P2.9   Plumbing Main Floor Plan
Enlargement E   August 5th 2002 P2.11   Plumbing Roof Plan   August 5th 2002
P2.12   Plumbing Roof Plan Enlargement A   August 5th 2002 P2.13   Plumbing Roof
Plan Enlargement B   August 5th 2002 P2.14   Plumbing Roof Plan Enlargement C  
August 5th 2002 P2.15   Plumbing Roof Plan Enlargement D   August 5th 2002 P2.16
  Plumbing Roof Plan Enlargement E   August 5th 2002 P3.1   Plumbing Details  
August 5th 2002 P3.2   Plumbing Details   August 5th 2002 P4.1   Plumbing Riser
Diagram   August 5th 2002 P4.2   Plumbing Waste and Vent Riser Diagram   August
5th 2002     Mechanical (Ove Arup & Partners)   Original Issue M0.01  
Mechanical Legend and Symbols   September 13th 2002 M0.02   Mechanical Schedule
  August 5th 2002 M0.1A   Mechanical Title 24 Compliance   August 5th 2002 M0.1B
  Mechanical Title 24 Compliance   August 5th 2002 M0.1C   Mechanical Title 24
Compliance   August 5th 2002 M0.2   Mechanical Schedules   August 5th 2002 M0.3
  Mechanical Schedules   August 5th 2002 M0.4   Mechanical Schedules   August
5th 2002 M0.5   Mechanical Schedules   August 5th 2002 M2.1   Mechanical
Basement Plan   August 5th 2002 M2.2   Mechanical Basement Plan Enlargement B  
August 5th 2002 M2.2U   Mechanical Basement Plan Enlargement B Underground  
August 5th 2002 M2.3   Plumbing Basement Plan Enlargement C   August 5th 2002
M2.4   Mechanical Main Level Plan   August 5th 2002 M2.5   Mechanical Floor Plan
Enlargement A   August 5th 2002 M2.6   Mechanical Floor Plan Enlargement B  
August 5th 2002 M2.7   Mechanical Floor Plan Enlargement C   August 5th 2002
M2.8   Mechanical Floor Plan Enlargement D   August 5th 2002 M2.9   Mechanical
Floor Plan Enlargement E   August 5th 2002

4

--------------------------------------------------------------------------------

M2.11   Mechanical Roof Plan   August 5th 2002 M2.12   Mechanical Services Roof
Plan Enlargement A   September 13th 2002 M2.13   Mechanical Services Roof Plan
Enlargement A   September 13th 2002 M2.14   Mechanical Services Roof Plan
Enlargement A   September 13th 2002 M2.15   Mechanical Services Roof Plan
Enlargement A   September 13th 2002 M2.16   Mechanical Services Roof Plan
Enlargement A   September 13th 2002 M4.1   Mechanical Services Sections   August
5th 2002 M5.2   Mechanical Services Hot Water Diagram   August 5th 2002 M6.1  
Mechanical Typical Details   August 5th 2002 M6.2   Mechanical Typical Details  
August 5th 2002 M6.3   Mechanical Typical Details   August 5th 2002 M7.1  
Mechanical Controls   August 5th 2002 M7.2   Mechanical Controls   August 5th
2002 M7.3   Mechanical Controls   August 5th 2002     Electrical (Ove Arup &
Partners)   Original Issue E0.1   Electrical Legend, Symbols, Notes and
Abbreviations   September 13th 2002. E0.2   Electrical Lighting Fixture Schedule
and Notes   September 13th 2002. E1.1   Electrical Site Plan—Power   September
13th 2002. E1.2   Electrical Site Plan—Lighting   September 13th 2002. E3.1  
Electrical Single Line Diagram   September 13th 2002. E3.2   Electrical Lighting
Control Systems   September 13th 2002. E3.3   Electrical Feedres, Transformers,
Schedules and Elevations   September 13th 2002. E4.1   Electrical Fire Alarm
Systems   September 13th 2002. E4.2   Electrical Panel Schedule   September 13th
2002. E4.3   Electrical Panel Schedule   September 13th 2002. E4.4   Electrical
Panel Schedule   September 13th 2002. E5.1   Electrical Basement Plan  
September 13th 2002. E5.2   Electrical Basement Power Plan Enlargement B  
September 13th 2002. E5.3   Electrical Basement Power Plan Enlargement C  
September 13th 2002. E5.4   Electrical Main Level Plan   September 13th 2002.
E5.5   Electrical Floor Plan Enlargement A   September 13th 2002. E5.6  
Electrical Floor Plan Enlargement B   September 13th 2002. E5.7   Electrical
Floor Plan Enlargement C   September 13th 2002. E5.8   Electrical Floor Plan
Enlargement D   September 13th 2002. E5.9   Electrical Floor Plan Enlargement E
  September 13th 2002. E5.11   Electrical Roof Power Plan   September 13th 2002.
E5.12   Electrical Roof Power Plan Enlargement A   September 13th 2002. E5.13  
Electrical Roof Power Plan Enlargement B   September 13th 2002. E4.14  
Electrical Roof Power Plan Enlargement C   September 13th 2002. E5.15  
Electrical Roof Power Plan Enlargement D   September 13th 2002. E5.16  
Electrical Roof Power Plan Enlargement E   September 13th 2002. E6.1  
Electrical Basement Lighting Plan   September 13th 2002. E6.2   Electrical
Basement Lighting Plan Enlargement B   September 13th 2002. E6.3   Electrical
Basement Lighting Plan Enlargement C   September 13th 2002. E6.4   Electrical
Main Level Lighting Plan   September 13th 2002.

5

--------------------------------------------------------------------------------

E6.5   Electrical Main Level Lighting Plan Enlargement A   September 13th 2002.
E6.6   Electrical Main Level Lighting Plan Enlargement B   September 13th 2002.
E6.7   Electrical Main Level Lighting Plan Enlargement C   September 13th 2002.
E6.8   Electrical Main Level Lighting Plan Enlargement D   September 13th 2002.
E6.9   Electrical Main Level Lighting Plan Enlargement E   September 13th 2002.
E7.1   Electrical Details   September 13th 2002. E7.2   Electrical Details  
September 13th 2002. E7.3   Electrical Details   September 13th 2002.    
Landscaping and Irrigation (Arcadia Studios)   Original Issue T-1   Tree
Protection Plan   June 19th 2002 LC-0.1   Trail & Fence Layout Plan   October
1st 2002. LC-0.2   Overall Layout Plan   October 1st 2002. LC-1   Layout Plan  
October 1st 2002. LC-5   Layout Plan   October 1st 2002. LC-6   Layout Plan  
October 1st 2002. LC-7   Construction Details   October 1st 2002. LC-8  
Construction Details   October 1st 2002. LI-1   Irrigation Plan   October 1st
2002. LI-2   Irrigation Plan   October 1st 2002. LI-3 & 4   Irrigation Plan  
October 1st 2002. LI-5   Irrigation Plan   October 1st 2002. LI-6   Irrigation
Plan   October 1st 2002. LI-7   Irrigation Details   October 1st 2002. LP-1  
Planting Plan   October 1st 2002. LP-2   Planting Plan   October 1st 2002. LP-3
  Planting Plan   October 1st 2002. LP-4   Planting Plan   October 1st 2002.
LP-5   Planting Plan   October 1st 2002. LP-6   Planting Plan   October 1st
2002. LP-7   Planting Details   October 1st 2002. LP-8   Planting Notes and List
  October 1st 2002. LL-1   Low Voltage Lighting Plan   October 1st 2002.    
Other Documents     Pacific Materials Laboratorys (Geotechnical Reports)   Date
File #96- 4762-2   October 23, 1996 File #98- 4762-2   July 23, 1998 File #98-
4762-2   October 5, 1998 File #02- 4762-2   February 1, 2002 Lenvik & Minor
Architects     Specifications to Project   October 8th 2002

6

--------------------------------------------------------------------------------


Exhibit "B"
Qualifications and Exclusions
October 28th 2002


General Qualifications and Exclusions

Plancheck & Permit Fees (Except Fire Sprinklers.) Contractor's payment &
performance bond (Sub Bonds Only) Testing and Special Inspection fees Soil
investigations, reports, testing and compaction fees Builders risk insurance,
including seismic, flood, related losses City or utility company's assessments
or fees Extended general conditions costs beyond Sixteen (16) months of
construction Plan Check Corrections if required to documents noted under
Exhibit "A" Work to be completed during Normal Business Hours, Weekends, and
Overtime not included All Owner FF&E Work & Window Treatments Weather Related
Delays and extended General Conditions due to delays Line item Guaranteed
Maximum amounts. All Exclusions and Qualifications as noted under Authorizations
to Award General Qualifications and Exclusions as noted under Subcontractor
Proposals Site Work Qualifications and Exclusions Erosion control conditions due
to delay in Phase II Permit Exterior Fountains ($10,000 Allowance for Rough
Plumbing Only) 6' Foot Security Fence & Landscaping around Perimeter shown on
LC-0.1 Plan Site Furniture, Benches, Trash Receptacles ect... per Sheet LC-0.2
GMP Includes Alternate Plant Sizing per Arcadia Qualification dated 10/4/02
Deletion of North Parking Lot Sheet C-7 Inc. & Lite Standards Offsite Fire
Service Upgrade Export of Rock, & Footing Spoils. All Materials to be balanced
on site Shell and Core Finishes Qualifications and Exclusions All Roof Edge
Metal, Riglets, and Counterflashing to be Galvanized except where copper is
needed Controlled Access Hardware, Card Readers, and Software GMP Includes
Modified Tremco Roof System subject to Lenvik and Minor Approval Interior Walls
to be framed with 3-5/8" Metal Studs x 20 Gauge Material Assumes Kalwell Canopy
Panels per SK57 & SK58 Drawings Exterior Walls to be framed with 3-5/8" Metal
Studs x 18 Gauge Material at Soffits and Parphet Walls Engineering for Clip
System Detail 12/S1.31 is Included all other Structural Engineering is Excluded
Standard Finish for Aluminum Frames Only. Special Powder Coating is Excluded All
kitchen, or Restaurant furniture, equipment or appliances Owner Signing (Code
Compliant Signage Only) Shell and Core MEP Qualifications and Exclusions Fire
Protection System to existing Building GMP Includes Alternate DDC System for
Specified Johnson Controls Bid Clarification RFI #52,70,76,65 and Aurp
Clarification dated 10/22/02 Included Estimate Includes Lenvik and Minor
Construction Change Directives 1 through 6 Owner Security and Data Systems All
Data Center Voice/Cabling Equipment and Communications Generator Fuel except for
Testing Furnishing and Installing of all Data, Telephone, and TV Wiring FF&E
Hook-up of Owner Furniture and Equipment Bid Clarification RFI#65 Included

--------------------------------------------------------------------------------


Exhibit "C"

Construction Permits and Easements
October 28th 2002


PERMIT TYPE


--------------------------------------------------------------------------------

  PERMIT NUMBER

--------------------------------------------------------------------------------

  DATE ISSUED

--------------------------------------------------------------------------------

  SCOPE OF PERMIT

--------------------------------------------------------------------------------

Demolition   02CNP-00000-00265   19-Feb-02   Demolition of 8,000 SF existing
building. Grading   02GRD-00000-00023   28-Mar-02   Grading and drainage work of
approximately 28 acres. Road Encroachment   33916   12-Aug-02   Closure of
Ortega Hill Rd./Storm Drain installation. Foundation   02BOP-00000-01232  
21-Aug-02   New foundation only. Approximately 20,000 SF. Temp. Power  
02ELE-00000-00136   29-Aug-02   Installation of single line, underground
temporary power. Road Encroachment   033916A   17-Oct-02   Addendum to permit
#33916 (Road Encroachment). Grading   02GRD-00000-00164   18-Oct-02   Grading
27,570 CY with retaining wall of 3100 SF.                                       
                            

--------------------------------------------------------------------------------


Exhibit "D"

Allowances with GMP
October 28th 2002


 
   
Architectural Concrete and Stone       Site Sandstone Walls, Sidewalks, Bollards
    125,000 Backfill of Planters and Site Walls     50,000 Bolder Retaining
Walls     95,000 Rubble Walls at Entry     125,000 Irrigation and Planting
(Allowance)       Irrigation and Landscaping (includes Arcadia Alternates dated
10/4/02)     575,823 Natural Earth Trail per Drawing LC 0.1 (Allowance)    
10,000 Structural Steel & Misc Metals       Misc Metal Allowance     85,000
Ornamental Metal       Architectural Joint Systems     10,000 Stainless Steel
Railing Systems     162,450 Thermal and Moisture Protection       Building
Insulation     19,000 Alternate Tremco Roofing System     525,213 Doors, Frames
& Hardware       Doors, Frames and Hardware     95,000 Special Hardware for
Storefront System     75,000 Tile and Marble       Solid Surfacing Countertops  
  12,000 Bathroom Tile & Marble     86,800 Misc Specialties       Lockers    
10,000 HVAC Equipment       Alternate DDC Control Systems     80,000 Electrical
Systems Power       Emergency Generator     92,000 TENANT IMPROVEMENT ALLOWANCE
      Stone Flooring     127,850 Carpentry     221,570 Insulation     15,675
Doors and Glazing     445,775 Finishes     1,161,155 Specialities     89,945
Mechanical     758,620 Electrical     1,015,000 Total Allowances   $ 6,068,876

--------------------------------------------------------------------------------



ACE
ID


--------------------------------------------------------------------------------

  Description

--------------------------------------------------------------------------------

  Early
Start

--------------------------------------------------------------------------------

  Early
Finish

--------------------------------------------------------------------------------

  Pre-Construction   Entitlements and Public Review   425   Issue Foundation
Permit   07/26/02  A     185   Phase II Civil Package Approved   09/06/02  A    
195   Phase II Grading—21 Day Appeal   09/06/02  A 11/07/02  A 435   Submit All
Building and Landscape Plans   09/30/02  A 11/14/02   285   Issue CDP#2 Grading
and Utilitys   10/26/02       445   Final CDP Building Plans—21 Day Appeal  
11/15/02   12/05/02   465   Issue Final CDP Building and Landscaping   12/06/02
      Construction   Bid Package #A—Demo, Utilitys and Grading   300  
MOBILIZATION   07/15/02  A     301   Barricades and protection   07/15/02  A
07/26/02  A 302   Utility Cap for Demolition   07/22/02  A 07/26/02  A 305  
Official Notice to Proceed from Owner   07/30/02  A     312   Demolition of
Existing West Wing   07/30/02  A 08/06/02  A 344   Phase I Excavation and
Recompaction   08/09/02  A 11/13/02   337   Overexcavation and Recompaction
Building Pads   08/23/92  A 10/31/02  A 339   Mass Excavation for Basement  
09/02/02  A 11/12/02  A 335   New Dry Utilitys to Existing Building   09/11/02
 A 11/21/02   342   New Sewer and Storm Drain Phase I   10/25/02  A 11/18/02  
700   Phase II Grading and Detention Basin   10/25/02  * 11/28/02   701   Water
Service to Existing Building   10/25/02  * 11/21/02   703   Temporary Access
Road for QAD Employees   10/25/02  * 10/31/02   705   Off Site Sewer
Installation   10/25/02  * 10/31/02   709   Water Sewer and Storm Phase II  
10/25/02  * 12/05/02   Bid Package #B—Building Shell and Core   353   Structural
Excavation   10/25/02  A 11/11/02   354   Grade Beams, Footings and Column Pads
  11/05/02   12/02/02   355   Floor Slab and Perimeter Concrete   11/26/02  
12/03/02   356   Walls at Basement   12/03/02   12/18/02   362   Structural
Steel Erection at Basement   12/06/02   12/16/02   358   Backfill for Basement
Walls   12/17/02   12/23/02   361   Structural Concrete Main Floor   12/24/02  
02/17/03   365   Structural Steel and Metal Decking Main Floor   01/28/03  
02/17/03   371   Exterior Metal Stud Framing   02/18/03   03/10/03   393   Roof
Parapet & Screen Walls   03/11/03   03/17/03   378   Entry/Visitor Center
Framing   03/18/03   03/24/03   379   Exterior Curtain Wall System   03/18/03  
04/21/03   394   Equipment and Mechanical Pads   03/18/03   03/24/03   422  
Install Elevator Equipment   03/18/03   03/24/03   431   Main Distribution
System   03/18/03   04/14/03   380   Upper and Lower Terrace Framing   03/25/03
  04/10/03   386   Exterior Stone Veneer   03/25/03   04/02/03   391   Rigid
Roof Insulation   03/25/03   03/31/03   423   Install Elevator Cab and Interiors
  03/25/03   04/07/03   406   Roof Skylights   04/01/03   04/07/03   420  
CONVEYING SYSTEMS COMPLETE       04/07/03   387   Miscellaneous Metals  
04/11/03   04/24/03  

1A

--------------------------------------------------------------------------------

395   Waterproofing Decks   04/11/03   04/16/03   430   ELECTRICAL DISTRIBUTION
COMPLETE       04/14/03   407   Oramental Metals and Railings   04/17/03  
04/28/03   408   SheetMetal   04/22/03   05/05/03   385   Exterior Lath and
Plaster   04/25/03   05/01/03   405   SUPPORT ITEMS COMPLETE       05/05/03  
392   Roof and Roof Materials   05/06/03   05/19/03   390   HORIZONTAL ENCLOSURE
COMPLETE       05/19/03   381   Exterior Doors and Windows   05/20/03   05/29/03
  382   Exterior Storefront Systems   05/20/03   06/02/03   384   Exterior
Coatings and Painting   05/20/03   06/02/03   410   Caulking and sealants  
05/20/03   05/28/03   375   VERTICAL ENCLOSURE COMPLETE       06/02/03   450  
BUILDING SHELL COMPLETE       06/02/03   Site Improvements   708   New
Sidewalks & Hardscape   07/01/03   07/16/03   713   Site Specifities   07/17/03
  07/30/03   704   Construction of Site Kiosk   07/29/03   08/18/03   706   Site
Lighting   07/29/03   08/11/03   710   Benches and Bike Lockers   06/14/03  
08/22/03   711   Site Fencing and Gates   08/14/03   08/20/03   712   New Trash
Enclosure   08/14/03   08/29/03   707   Landscaping and Irrigation   08/25/03  
10/17/03   714   SITEWORK COMPLETE   10/21/03   11/04/03   Tenant Improvements
West Wing   631   Fire Service and Backflow   04/11/03   04/17/03   662   Set
Equipment   04/11/03   04/15/03   663   Piping Distribution   04/16/03  
04/22/03   632   Fire Risers and Distribution   04/18/03   05/08/03   665   Fan
Coil Units   04/23/03   05/06/03   501   Framing for Basement and Employee
Services   04/25/03   05/08/03   502   Framing for Visitor & Reception Area  
05/06/03   05/26/03   664   Control systems   05/07/03   05/13/03   668  
Ductwork Distribution   05/07/03   05/27/03   503   Framing for Office and
Centeral Support Services   05/15/03   06/04/03   646   Plumbing Service and
Distribution   05/22/03   05/30/03   678   Secondary Distribution   05/22/03  
06/04/03   648   Plumbing for Employee Services   06/02/03   06/08/03   679  
Rough Electrical for Vistor & Reception Area   06/02/03   06/13/03   680   Rough
Electrical for Employees Services   06/02/03   06/13/03   681   Rough Electrical
for Offices   06/02/03   06/27/03   500   LIGHT-GAUGE FRAMING COMPLETE      
06/04/03   549   Insulation for Employees Services & Cafeteria   06/16/03  
06/20/03   548   Insulation for Visitor & Reception Area   06/19/03   06/25/03  
550   Insulation for Office and Centeral Support   06/24/03   06/30/03   545  
INSULATION COMPLETE       06/30/03   513   Drywall for Employees Services &
Cafeteria   07/01/03   07/21/03   512   Drywall for Visitor & Reception Area  
07/15/03   08/04/03   514   Drywall for Office and Centeral Support Services  
07/22/03   08/11/03  

2A

--------------------------------------------------------------------------------

521   Stair Railings   07/25/03   08/07/03   522   Balcony Railings at Terrace  
08/06/03   08/15/03   510   DRYWALL COMPLETE       08/11/03   568   Glazing for
Employee Services   08/12/03   08/18/03   588   Drywall Ceilings at Employee
Services   08/12/03   08/27/03   567   Glazing for Visitor Center   08/15/03  
08/21/03   520   ORNAMENTAL IRON COMPLETE       08/15/03   587   Drywall
Ceilings at Visitor Center   08/19/03   08/28/03   566   Glazing for Offices &
Centeral Support   08/20/03   08/26/03   585   GLASS AND GLAZING COMPLETE      
08/26/03   586   Acoustical Ceilings at Offices   08/29/03   09/11/03   592  
Painting for Employees Services & Cafeteria   08/29/03   09/04/03   612  
Loading Dock Equipment   08/29/03   09/02/03   593   Painting for Visitor &
Reception Area   09/05/03   09/11/03   601   Toilet and Bathroom Accessories  
09/05/03   09/11/03   611   Cafeteria Food Service Equipment   09/05/03  
09/11/03   649   Set Fixtures and Trim at Bathrooms   09/05/03   09/15/03   585
  HORIZONTAL SURFACES COMPLETE       09/11/03   594   Painting for Office and
Central Support Services   09/12/03   09/23/03   623   Cafteria Furniture  
09/12/03   09/16/03   635   Final adjustment and Trim for Fire Sprinklers  
09/12/03   09/18/03   645   PLUMBING COMPLETE       09/15/03   538   Millwork at
Employee Cafeteria   09/17/03   09/25/03   630   FIREPROTECTION COMPLETE      
09/18/03   590   PAINTING COMPLETE       09/23/03   538   Cutom Casework at
Visitor Center   09/24/03   10/03/03   602   Office Signage and Directories  
09/24/03   09/26/03   605   Chalkboards and Tackboards   09/24/03   10/02/03  
614   Audio Visual Equipment   09/24/03   09/25/03   667   Grills and louvers  
09/24/03   09/30/03   683   Alarm systems   09/24/03   10/03/03   684  
Telephone Systems   09/24/03   10/03/03   613   Projection Screens   09/26/03  
09/30/03   610   EQUIPMENT COMPLETE       09/30/03   528   Miscellaneous Finish
Carpentry   10/01/03   10/07/03   537   Millwork at Office and Centeral Support
services   10/01/03   10/07/03   868   Air Balance   10/01/03   10/07/03   682  
Set Fixtures and Trim   10/06/03   10/10/03   535   MILLWORK COMPLETE      
10/07/03   660   HVAC COMPLETE       10/07/03   527   Finish Trim at Doors and
Windows   10/08/03   10/17/03   556   Doors and Hardware for Employee Services  
10/08/03   10/14/03   577   Ceramic Tile at Employee Services and Cafeteria  
10/08/03   10/16/03   675   ELECTRICAL COMPLETE       10/10/03   576   Tile and
Stone Work at Visitor Center   10/13/03   10/21/03   557   Doors and Hardware
for Visitor & Reception Area   10/15/03   10/17/03   578   Carpeting and
Resillent for Offices   10/16/03   10/27/03   603   Demountable Partitions  
10/16/03   10/22/03   525   FINISH CARPENTRY COMPLETE       10/17/03  

3A

--------------------------------------------------------------------------------

559   Doors and hardware for Offices & Central Support   10/20/03   10/22/03  
555   DOORS AND HARDWARE COMPLETE       10/22/03   600   SPECIALTIES COMPLETE  
    10/22/03   621   Window Treatment   10/23/03   10/31/03   622   Office
Furniture   10/23/03   10/27/03   575   FLOOR COVERINGS       10/27/03   620  
FURNISHINGS COMPLETE       10/31/03   696   SUBSTANTIAL COMPLETION      
10/31/03   Tenant Improvements—East Wing   800   Framing for Employees Services
  05/29/03   06/18/03   804   Framing for Offices   06/19/03   07/16/03   806  
Plumbing for Cafeteria   06/19/03   07/02/03   820   Fire Service and Backflow  
06/19/03   06/25/03   822   Set Equipment   06/19/03   06/23/03   824   Piping
Distribution   06/24/03   06/30/03   808   Plumbing Service and Distribution  
06/26/03   07/04/03   811   Secondary Distribution   06/26/03   07/04/03   828  
Fire Risers and Distribution   06/26/03   07/16/03   832   Fan Coil Units  
07/01/03   07/14/03   812   Plumbing for Employee Services   07/07/03   07/11/03
  814   Rough Electrical for Visitor & Reception Area   07/07/03   07/18/03  
816   Rough Electrical for Employees Services   07/07/03   07/18/03   816  
Rough Electrical for Offices   07/07/03   08/08/03   842   Control systems  
07/15/03   07/21/03   844   Ductwork Distribution   07/15/03   08/04/03   826  
LIGHT-GAUGE FRAMING COMPLETE       07/16/03   830   Insulation for Employees
Services & Cafeteria   07/21/03   07/25/03   834   Insulation for Visitor &
Reception Area   07/24/03   07/30/03   836   Insulation for Office and Centeral
Support   07/29/03   08/04/03   838   INSULATION COMPLETE       08/04/03   840  
Drywall for Employees Services & Cafeteria   08/05/03   08/25/03   846   Drywall
for Visitor & Reception Area   08/19/03   09/01/03   848   Drywall for Office
and Centeral Support Services   08/26/03   09/15/03   850   Stair Railings  
08/29/03   09/11/03   852   Balcony Railings at Terrace   09/12/03   09/19/03  
854   DRYWALL COMPLETE       09/15/03   856   Glazing for Employee Services  
09/16/03   09/22/03   858   Drywall Ceilings at Employee Services   09/16/03  
09/29/03   860   Glazing for Visitor Center   09/19/03   09/25/03   862  
ORNAMENTAL IRON COMPLETE       09/19/03   864   Drywall Ceilings at Visitor
Center   09/23/03   10/02/03   866   Glazing for Offices & Centeral Support  
09/24/03   09/30/03   868   GLASS AND GLAZING COMPLETE       09/30/03   870  
Acoustical Ceilings at Offices   10/03/03   10/16/03   872   Painting for
Employees Services & Cafeteria   10/03/03   10/09/03   874   Loading Dock
Equipment   10/03/03   10/07/03   876   Painting for Visitor & Reception Area  
10/10/03   10/16/03   878   Toilet and Bathroom Accessories   10/10/03  
10/16/03   880   Cafeteria Food Service Equipment   10/10/03   10/27/03  

4A

--------------------------------------------------------------------------------

882   Set Fixtures and Trim at Bathrooms   10/10/03   10/20/03   884  
HORIZONTAL SURFACES COMPLETE       10/16/03   886   Painting for Office and
Central Support Services   10/17/03   10/28/03   888   Final adjustment and Trim
for Fire Sprinklers   10/17/03   10/23/03   890   PLUMBING COMPLETE      
10/20/03   892   Millwork at Employee Cafeteria   10/22/03   10/30/03   894  
FIREPROTECTION COMPLETE       10/23/03   896   Cafateria Furniture   10/28/03  
10/30/03   898   PAINTING COMPLETE       10/28/03   900   Custom Casework at
Visitor Center   10/29/03   11/07/03   902   Office Signage and Directories  
10/29/03   10/31/03   904   Chalkboards and Tackboards   10/29/03   11/05/03  
906   Audio Visual Equipment   10/29/03   10/30/03   908   Grills and louvers  
10/29/03   11/04/03   910   Alarm Systems   10/29/03   11/07/03   912  
Telephone Systems   10/29/03   11/07/03   914   Projection Screens   10/31/03  
11/04/03   916   EQUIPMENT COMPLETE       11/04/03   918   Miscellaneous Finish
Carpentry   11/05/03   11/11/03   920   Millwork at Office and Centeral Support
services   11/05/03   11/11/03   922   Air Balance   11/05/03   11/11/03   924  
Set Fixtures and Trim   11/10/03   11/26/03   926   MILLWORK COMPLETE      
11/11/03   928   HVAC COMPLETE       11/11/03   930   Finish Trim at Doors and
Windows   11/12/03   11/21/03   932   Doors and Hardware for Employee Services  
11/12/03   11/18/03   934   Ceramic Tile at Employee Services and Cafeteria  
11/12/03   11/20/03   936   Tile and Stone Work at Visitor Center   11/17/03  
11/25/03   940   Carpeting and Resillient for Offices   11/18/03   11/27/03  
942   Demountable Partitions   11/18/03   11/24/03   938   Doors and Hardware
for Visitor & Reception Area   11/19/03   11/21/03   946   Doors and Hardware
for Offices & Central Support   11/21/03   12/03/03   944   FINISH CARPENTRY
COMPLETE       11/21/03   948   SPECIALTIES COMPLETE       11/24/03   950  
Window Treatment   11/25/03   11/27/03   952   Office Furniture   11/25/03  
11/27/03   954   ELECTRICAL COMPLETE       11/25/03   956   FLOOR COVERINGS    
  11/27/03   960   FURNISHINGS COMPLETE       11/27/03   958   DOORS AND
HARDWARE COMPLETE       12/01/03   962   SUBSTANTIAL COMPLETION       12/01/03  

5A

--------------------------------------------------------------------------------


Attachment "A"

AIA Document A210-1997
Revised General Conditions of the Contract for Construction


--------------------------------------------------------------------------------




1997 Edition—Electronic Format

AIA Document A201 - 1997

         THIS DOCUMENT HAS IMPORTANT LEGAL CONSEQUENCES. CONSULTATION WITH AN
ATTORNEY IS ENCOURAGED WITH RESPECT TO ITS COMPLETION OR MODIFICATION.
AUTHENTICATION OF THIS ELECTRONICALLY DRAFTED AIA DOCUMENT MAY BE MADE BY USING
AIA DOCUMENT D401.

This document has been approved and endorsed by the Associated General
Contractors of America.

[LOGO]

© 1997 AIA®
AIA DOCUMENT A201-1997
GENERAL CONDITIONS OF THE
CONTRACT FOR CONSTRUCTION

The American Institute of Architects
1735 New York Avenue, N.W.
Washington, D.C. 20006-5292

General Conditions of the Contract for Construction


TABLE OF ARTICLES

1.GENERAL PROVISIONS

2.OWNER

3.CONTRACTOR

4.ADMINISTRATION OF THE CONTRACT

5.SUBCONTRACTORS

6.CONSTRUCTION BY OWNER OR BY SEPARATE CONTRACTORS

7.CHANGES IN THE WORK

8.TIME

9.PAYMENTS AND COMPLETION

10.PROTECTION OF PERSONS AND PROPERTY

11.INSURANCE AND BONDS

12.UNCOVERING AND CORRECTION OF WORK

13.MISCELLANEOUS PROVISIONS

14.TERMINATION OR SUSPENSION OF THE CONTRACT

--------------------------------------------------------------------------------


© Copyright 1911, 1915, 1918, 1925, 1937, 1951, 1958, 1961, 1963, 1966, 1967,
1970, 1976, 1987, 1997 by The American Institute of Architects. Fifteenth
Edition. Reproduction of the material herein or substantial quotation of its
provisions without written permission of the AIA violates the copyright laws of
the United States and will subject the violate to legal prosecution.
WARNING:  Unlicensed photocopying violates U.S. copyright laws and will subject
the violator to legal prosecution. This document was electronically produced
with permission of the AIA and can be reproduced in accordance with your license
without violation until the date of expiration as noted below, expiration as
noted below, expiration as noted below. User Document: qad 97a201
revised.aia—9/19/2002. AIA License Number 1103143, which expires on 8/31/2003.

1

--------------------------------------------------------------------------------

INDEX     Acceptance of Nonconforming Work       9.6.6, 9.9.3, 12.3    
Acceptance of Work       9.6.6, 9.8.2, 9.9.3, 9.10.1, 9.10.3, 12.3     Access to
Work       3.16, 6.2.1, 12.1     Accident Prevention       4.2.3, 10     Acts
and Omissions       3.2, 3.3.2, 3.12.8, 3.18, 4.2.3, 4.3.8, 4.4.1, 8.3.1, 9.5.1,
10.2.5, 13.4.2, 13.7, 14.1     Addenda       1.1.1, 3.11     Additional Costs,
Claims for       4.3.4, 4.3.5, 4.3.6, 6.1.1, 10.3     Additional Inspections and
Testing       9.8.3, 12.2.1, 13.5     Additional Time, Claims for       4.3.4,
4.3.7, 8.3.2     ADMINISTRATION OF THE CONTRACT       3.1.3, 4, 9.4, 9.5    
Advertisement or Invitation to Bid       1.1.1     Aesthetic Effect      
4.2.13, 4.5.1     Allowances       3.8     All-risk Insurance       11.4.1.1    
Applications for Payment       4.2.5, 7.3.8, 9.2, 9.3, 9.4, 9.5.1, 9.6.3, 9.7.1,
9.8.5, 9.10, 11.1.3, 14.2.4, 14.4.3     Approvals       2.4, 3.1.3, 3.5, 3.10.2,
3.12, 4.2.7, 9.3.2, 13.4.2, 13.5     Arbitration       4.3.3, 4.4, 4.5.1, 4.5.2,
4.6, 8.3.1, 9.7.1, 11.4.9, 11.4.10     Architect       4.1     Architect,
Definition of       4.1.1     Architect, Extent of Authority       2.4, 3.12.7,
4.2, 4.3.6, 4.4, 5.2, 6.3, 7.1.2, 7.3.6, 7.4, 9.2, 9.3.1, 9.4, 9.5, 9.8.3,
9.10.1, 9.10.3, 12.1, 12.2.1, 13.5.1, 13.5.2, 14.2.2, 14.2.4     Architect,
Limitations of Authority and Responsibility       2.1.1, 3.3.3, 3.12.4, 3.12.8,
3.12.10, 4.1.2, 4.2.1, 4.2.2, 4.2.3, 4.2.6, 4.2.7, 4.2.10, 4.2.12, 4.2.13, 4.4,
5.2.1, 7.4, 9.4.2, 9.6.4, 9.6.6     Architect's Additional Services and Expenses
      2.4, 11.4.1.1, 12.2.1, 13.5.2, 13.5.3, 14.2.4     Architect's
Administration of the Contract       3.1.3, 4.2, 4.3.4, 4.4, 9.4, 9.5    
Architect's Approvals       2.4, 3.1.3, 3.5.1, 3.10.2, 4.2.7    

2

--------------------------------------------------------------------------------

Architect's Authority to Reject Work       3.5.1, 4.2.6, 12.1.2, 12.2.1    
Architect's Copyright       1.6     Architect's Decisions       4.2.6, 4.2.7,
4.2.11, 4.2.12, 4.2.13, 4.3.4, 4.4.1, 4.4.5, 4.4.6, 4.5, 6.3, 7.3.6, 7.3.8,
8.1.3, 8.3.1, 9.2, 9.4, 9.5.1, 9.8.4, 9.9.1, 13.5.2, 14.2.2, 14.2.4    
Architect's Inspections       4.2.2, 4.2.9, 4.3.4, 9.4.2, 9.8.3, 9.9.2, 9.10.1,
13.5     Architect's Instructions       3.2.3, 3.3.1, 4.2.6, 4.2.7, 4.2.8,
7.4.1, 12.1, 13.5.2     Architect's Interpretations       4.2.11, 4.2.12, 4.3.6
    Architect's Project Representative       4.2.10     Architect's Relationship
with Contractor       1.1.2, 1.6, 3.1.3, 3.2.1, 3.2.2, 3.2.3, 3.3.1, 3.4.2,
3.5.1, 3.7.3, 3.10, 3.11, 3.12, 3.16, 3.18, 4.1.2, 4.1.3, 4.2, 4.3.4, 4.4.1,
4.4.7, 5.2, 6.2.2, 7, 8.3.1, 9.2, 9.3, 9.4, 9.5, 9.7, 9.8, 9.9, 10.2.6, 10.3,
11.3, 11.4.7, 12, 13.4.2, 13.5     Architect's Relationship with Subcontractors
      1.1.2, 4.2.3, 4.2.4, 4.2.6, 9.6.3, 9.6.4, 11.4.7     Architect's
Representations       9.4.2, 9.5.1, 9.10.1     Architect's Site Visits      
4.2.2, 4.2.5, 4.2.9, 4.3.4, 9.4.2, 9.5.1, 9.9.2, 9.10.1, 13.5     Asbestos      
10.3.1     Attorneys' Fees       3.18.1, 9.10.2, 10.3.3     Award of Separate
Contracts       6.1.1, 6.1.2     Award of Subcontracts and Other Contracts for
Portions of the Work       5.2     Basic Definitions       1.1     Bidding
Requirements       1.1.1, 1.1.7, 5.2.1, 11.5.1     Boiler and Machinery
Insurance       11.4.2     Bonds, Lien       9.10.2     Bonds, Performance, and
Payment       7.3.6.4, 9.6.7, 9.10.3, 11.4.9, 11.5     Building Permit      
3.7.1     Capitalization       1.3     Certificate of Substantial Completion    
  9.8.3, 9.8.4, 9.8.5     Certificates for Payment       4.2.5, 4.2.9, 9.3.3,
9.4, 9.5, 9.6.1, 9.6.6, 9.7.1, 9.10.1, 9.10.3, 13.7, 14.1.1.3, 14.2.4    

3

--------------------------------------------------------------------------------

Certificates of Inspection, Testing or Approval       13.5.4     Certificates of
Insurance       9.10.2, 11.1.3     Change Orders       1.1.1, 2.4.1, 3.4.2,
3.8.2.3, 3.11.1, 3.12.8, 4.2.8, 4.3.4, 4.3.9, 5.2.3, 7.1, 7.2, 7.3, 8.3.1,
9.3.1.1, 9.10.3, 11.4.1.2, 11.4.4, 11.4.9, 12.1.2     Change Orders, Definition
of       7.2.1     CHANGES IN THE WORK       3.11, 4.2.8, 7, 8.3.1, 9.3.1.1,
11.4.9     Claim, Definition of       4.3.1     Claims and Disputes       3.2.3,
4.3, 4.4, 4.5, 4.6, 6.1.1, 6.3, 7.3.8, 9.3.3, 9.10.4, 10.3.3     Claims and
Timely Assertion of Claims       4.6.5     Claims for Additional Cost      
3.2.3, 4.3.4, 4.3.5, 4.3.6, 6.1.1, 7.3.8, 10.3.2     Claims for Additional Time
      3.2.3, 4.3.4, 4.3.7, 6.1.1, 8.3.2, 10.3.2     Claims for Concealed or
Unknown Conditions       4.3.4     Claims for Damages       3.2.3, 3.18, 4.3.10,
6.1.1, 8.3.3, 9.5.1, 9.6.7, 10.3.3, 11.1.1, 11.4.5, 11.4.7, 14.1.3, 14.2.4    
Claims Subject to Arbitration       4.4.1, 4.5.1, 4.6.1     Cleaning Up      
3.15, 6.3     Commencement of Statutory Limitation Period       13.7    
Commencement of the Work, Conditions Relating to       2.2.1, 3.2.1, 3.4.1,
3.7.1, 3.10.1, 3.12.6, 4.3.5, 5.2.1, 5.2.3, 6.2.2, 8.1.2, 8.2.2, 8.3.1, 11.1,
11.4.1, 11.4.6, 11.5.1     Commencement of the Work, Definition of       8.1.2  
  Communications Facilitating Contract Administration       3.9.1, 4.2.4    
Completion, Conditions Relating to       1.6.1, 3.4.1, 3.11, 3.15, 4.2.2, 4.2.9,
8.2, 9.4.2, 9.8, 9.9.1, 9.10, 12.2, 13.7, 14.1.2     COMPLETION, PAYMENTS AND  
    9     Completion, Substantial       4.2.9, 8.1.1, 8.1.3, 8.2.3, 9.4.2, 9.8,
9.9.1, 9.10.3, 9.10.4.2, 12.2, 13.7     Compliance with Laws       1.6.1, 3.2.2,
3.6, 3.7, 3.12.10, 3.13, 4.1.1, 4.4.8, 4.6.4, 4.6.6, 9.6.4, 10.2.2, 11.1, 11.4,
13.1, 13.4, 13.5.1, 13.5.2, 13.6, 14.1.1, 14.2.1.3     Concealed or Unknown
Conditions       4.3.4, 8.3.1, 10.3     Conditions of the Contract       1.1.1,
1.1.7, 6.1.1, 6.1.4    

4

--------------------------------------------------------------------------------

Consent, Written       1.6, 3.4.2, 3.12.8, 3.14.2, 4.1.2, 4.3.4, 4.6.4, 9.3.2.,
9.8.5, 9.9.1, 9.10.2, 9.10.3, 11.4.1, 13.2, 13.4.2     CONSTRUCTION BY OWNER OR
BY SEPARATE CONTRACTORS       1.1.4, 6     Construction Change Directive,
Definition of       7.3.1     Construction Change Directives       1.1.1,
3.12.8, 4.2.8, 4.3.9, 7.1, 7.3, 9.3.1.1     Construction Schedules, Contractor's
      1.4.1.2, 3.10, 3.12.1, 3.12.2, 4.3.7.2, 6.1.3     Contingent Assignment of
Subcontracts       5.4, 14.2.2.2     Continuing Contract Performance       4.3.3
    Contract, Definition of       1.1.2     CONTRACT, TERMINATION OR SUSPENSION
OF THE       5.4.1.1, 11.4.9, 14     Contract Administration       3.1.3, 4,
9.4, 9.5     Contract Award and Execution, Conditions Relating to       3.7.1,
3.10, 5.2, 6.1, 11.1.3, 11.4.6, 11.5.1     Contract Documents, The       1.1,
1.2     Contract Documents, Copies Furnished and Use of       1.6, 2.2.5, 5.3  
  Contract Documents, Definition of       1.1.1     Contract Sum       3.8,
4.3.4, 4.3.5, 4.4.5, 5.2.3, 7.2, 7.3, 7.4, 9.1, 9.4.2, 9.5.1.4, 9.6.7, 9.7,
10.3.2, 11.4.1, 14.2.4, 14.3.2     Contract Sum, Definition of       9.1    
Contract Time       4.3.4, 4.3.7, 4.4.5, 5.2.3, 7.2.1.3, 7.3, 7.4, 8.1.1, 8.2,
8.3.1, 9.5.1, 9.7, 10.3.2, 12.1.1, 14.3.2     Contract Time, Definition of      
8.1.1     CONTRACTOR       3     Contractor, Definition of       3.1, 6.1.2    
Contractor's Construction Schedules       1.4.1.2, 3.10, 3.12.1, 3.12.2,
4.3.7.2, 6.1.3     Contractor's Employees       3.3.2, 3.4.3, 3.8.1, 3.9,
3.18.2, 4.2.3, 4.2.6, 10.2, 10.3, 11.1.1, 11.4.7, 14.1, 14.2.1.1,    
Contractor's Liability Insurance       11.1     Contractor's Relationship with
Separate Contractors and Owner's Forces       3.12.5, 3.14.2, 4.2.4, 6, 11.4.7,
12.1.2, 12.2.4     Contractor's Relationship with Subcontractors       1.2.2,
3.3.2, 3.18.1, 3.18.2, 5, 9.6.2, 9.6.7, 9.10.2, 11.4.1.2, 11.4.7, 11.4.8    

5

--------------------------------------------------------------------------------

Contractor's Relationship with the Architect       1.1.2, 1.6, 3.1.3, 3.2.1,
3.2.2, 3.2.3, 3.3.1, 3.4.2, 3.5.1, 3.7.3, 3.10, 3.11, 3.12, 3.16, 3.18, 4.1.2,
4.1.3, 4.2, 4.3.4, 4.4.1, 4.4.7, 5.2, 6.2.2, 7, 8.3.1, 9.2, 9.3, 9.4, 9.5, 9.7,
9.8, 9.9, 10.2.6, 10.3, 11.3, 11.4.7, 12, 13.4.2, 13.5     Contractor's
Representations       1.5.2, 3.5.1, 3.12.6, 6.2.2, 8.2.1, 9.3.3, 9.8.2    
Contractor's Responsibility for Those Performing the Work       3.3.2, 3.18,
4.2.3, 4.3.8, 5.3.1, 6.1.3, 6.2, 6.3, 9.5.1, 10     Contractor's Review of
Contract Documents       1.5.2, 3.2, 3.7.3     Contractor's Right to Stop the
Work       9.7     Contractor's Right to Terminate the Contract       4.3.10,
14.1     Contractor's Submittals       3.10, 3.11, 3.12, 4.2.7, 5.2.1, 5.2.3,
7.3.6, 9.2, 9.3, 9.8.2, 9.8.3, 9.9.1, 9.10.2, 9.10.3, 11.1.3, 11.5.2    
Contractor's Superintendent       3.9, 10.2.6     Contractor's Supervision and
Construction Procedures       1.2.2, 3.3, 3.4, 3.12.10, 4.2.2, 4.2.7, 4.3.3,
6.1.3, 6.2.4, 7.1.3, 7.3.4, 7.3.6, 8.2, 10, 12, 14     Contractual Liability
Insurance       11.1.1.8, 11.2, 11.3     Coordination and Correlation       1.2,
1.5.2, 3.3.1, 3.10, 3.12.6, 6.1.3, 6.2.1     Copies Furnished of Drawings and
Specifications       1.6, 2.2.5, 3.11     Copyrights       1.6, 3.17    
Correction of Work       2.3, 2.4, 3.7.4, 4.2.1, 9.4.2, 9.8.2, 9.8.3, 9.9.1,
12.1.2, 12.2, 13.7.1.3     Correlation and Intent of the Contract Documents    
  1.2     Cost, Definition of       7.3.6     Costs       2.4, 3.2.3, 3.7.4,
3.8.2, 3.15.2, 4.3, 5.4.2, 6.1.1, 6.2.3, 7.3.3.3, 7.3.6, 7.3.7, 7.3.8, 9.10.2,
10.3.2, 10.5, 11.3, 11.4, 12.1, 12.2.1, 12.2.4, 13.5, 14     Cutting and
Patching       6.2.5, 3.14     Damage to Construction of Owner or Separate
Contractors       3.14.2, 6.2.4, 9.2.1.5, 10.2.1.2, 10.2.5, 10.6, 11.1, 11.4,
12.2.4     Damage to the Work       3.14.2, 9.9.1, 10.2.1.2, 10.2.5, 10.6, 11.4,
12.2.4     Damages, Claims for       3.2.3, 3.18, 4.3.10, 6.1.1, 8.3.3, 9.5.1,
9.6.7, 10.3.3, 11.1.1, 11.4.5, 11.4.7, 14.1.3, 14.2.4     Damages for Delay    
  6.1.1, 8.3.3, 9.5.1.6, 9.7, 10.3.2     Date of Commencement of the Work,
Definition of       8.1.2     Date of Substantial Completion, Definition of    
  8.1.3    

6

--------------------------------------------------------------------------------

Day, Definition of       8.1.4     Decisions of the Architect       4.2.6,
4.2.7, 4.2.11, 4.2.12, 4.2.13, 4.3.4, 4.4.1, 4.4.5, 4.4.6, 4.5, 6.3, 7.3.6,
7.3.8, 8.1.3, 8.3.1, 9.2, 9.4, 9.5.1, 9.8.4, 9.9.1, 13.5.2, 14.2.2, 14.2.4    
Decisions to Withhold Certification       9.4.1, 9.5, 9.7, 14.1.1.3    
Defective or Nonconforming Work, Acceptance, Rejection and Correction of      
2.3, 2.4, 3.5.1, 4.2.6, 6.2.5, 9.5.1, 9.5.2, 9.6.6, 9.8.2, 9.9.3, 9.10.4,
12.2.1, 13.7.1.3     Defective Work Definition of       3.5.1     Definitions  
    1.1, 2.1.1, 3.1, 3.5.1, 3.12.1, 3.12.2, 3.12.3, 4.1.1, 4.3.1, 5.1, 6.1.2,
7.2.1, 7.3.1, 7.3.6, 8.1, 9.1, 9.8.1     Delays and Extensions of Time      
3.2.3, 4.3.1, 4.3.4, 4.3.7, 4.4.5, 5.2.3, 7.2.1, 7.3.1, 7.4.1, 7.5.1, 8.3,
9.5.1, 9.7.1, 10.3.2, 10.6.1, 14.3.2     Disputes       4.1.4, 4.3, 4.4, 4.5,
4.6, 6.3, 7.3.8     Documents and Samples at the Site       3.11     Drawings,
Definition of       1.1.5     Drawings and Specifications, Use and Ownership of
      1.1.1, 1.3, 2.2.5, 3.11, 5.3     Effective Date of Insurance       8.2.2,
11.1.2     Emergencies       4.3.5, 10.6, 14.1.1.2     Employees, Contractor's  
    3.3.2, 3.4.3, 3.8.1, 3.9, 3.18.2, 4.2.3, 4.2.6, 10.2, 10.3, 11.1.1, 11.4.7,
14.1, 14.2.1.1     Equipment, Labor, Materials and       1.1.3, 1.1.6, 3.4,
3.5.1, 3.8.2, 3.8.3, 3.12, 3.13, 3.15.1, 4.2.6, 4.2.7, 5.2.1, 6.2.1, 7.3.6,
9.3.2, 9.3.3, 9.5.1.3, 9.10.2, 10.2.1, 10.2.4, 14.2.1.2     Execution and
Progress of the Work       1.1.3, 1.2.1, 1.2.2, 2.2.3, 2.2.5, 3.1, 3.3, 3.4,
3.5, 3.7, 3.10, 3.12, 3.14, 4.2.2, 4.2.3, 4.3.3, 6.2.2, 7.1.3, 7.3.4, 8.2, 9.5,
9.9.1, 10.2, 10.3, 12.2, 14.2, 14.3     Extensions of Time       3.2.3, 4.3.1,
4.3.4, 4.3.7, 4.4.5, 5.2.3, 7.2.1, 7.3, 7.4.1, 9.5.1, 9.7.1, 10.3.2, 10.6.1,
14.3.2     Failure of Payment       4.3.6, 9.5.1.3, 9.7, 9.10.2, 14.1.1.3,
14.2.1.2, 13.6     Faulty Work       (See Defective or Nonconforming Work)    
Final Completion and Final Payment       4.2.1, 4.2.9, 4.3.2, 9.8.2, 9.10.
11.1.2, 11.1.3, 11.4.1, 11.4.5, 12.3.1, 13.7, 14.2.4, 14.4.3     Financial
Arrangements, Owner's       2.2.1, 13.2.2, 14.1.1.5     Fire and Extended
Coverage Insurance       11.4    

7

--------------------------------------------------------------------------------



GENERAL PROVISIONS       1     Governing Law       13.1     Guarantees (See
Warranty)     Hazardous Materials       10.2.4, 10.3, 10.5     Identification of
Contract Documents       1.5.1     Identification of Subcontractors and
Suppliers       5.2.1     Indemnification       3.17, 3.18, 9.10.2, 10.3.3,
10.5, 11.4.1.2, 11.4.7     Information and Services Required of the Owner      
2.1.2, 2.2, 3.2.1, 3.12.4, 3.12.10, 4.2.7, 4.3.3, 6.1.3, 6.1.4, 6.2.5, 9.3.2,
9.6.1, 9.6.4, 9.9.2, 9.10.3, 10.3.3, 11.2, 11.4, 13.5.1, 13.5.2, 14.1.1.4,
14.1.4     Injury or Damage to Person or Property       4.3.8, 10.2, 10.6    
Inspections       3.1.3, 3.3.3, 3.7.1, 4.2.2, 4.2.6, 4.2.9, 9.4.2, 9.8.2, 9.8.3,
9.9.2, 9.10.1, 12.2.1, 13.5     Instructions to Bidders       1.1.1    
Instructions to the Contractor       3.2.3, 3.3.1, 3.8.1, 4.2.8, 5.2.1, 7, 12,
8.2.2, 13.5.2     Insurance       3.18.1, 6.1.1, 7.3.6, 8.2.1, 9.3.2, 9.8.4,
9.9.1, 9.10.2, 9.10.5, 11     Insurance, Boiler and Machinery       11.4.2    
Insurance, Contractor's Liability       11.1     Insurance, Effective Date of  
    8.2.2, 11.1.2     Insurance, Loss of Use       11.4.3     Insurance, Owner's
Liability       11.2     Insurance, Project Management Protective Liability    
  11.3     Insurance, Property       10.2.5, 11.4     Insurance, Stored
Materials       9.3.2, 11.4.1.4     INSURANCE AND BONDS       11     Insurance
Companies, Consent to Partial Occupancy       9.9.1, 11.4.1.5     Insurance
Companies, Settlement with       11.4.10     Intent of the Contract Documents  
    1.2.1, 4.2.7, 4.2.12, 4.2.13, 7.4    

8

--------------------------------------------------------------------------------

Interest       13.6     Interpretation       1.2.3, 1.4, 4.1.1, 4.3.1, 5.1,
6.1.2, 8.1.4     Interpretations, Written       4.2.11, 4.2.12, 4.3.6    
Joinder and Consolidation of Claims Required       4.6.4     Judgment on Final
Award       4.6.6     Labor and Materials, Equipment       1.1.3, 1.1.6, 3.4,
3.5.1, 3.8.2, 3.8.3, 3.12, 3.13, 3.15.1, 4.2.6, 4.2.7, 5.2.1, 6.2.1, 7.3.6,
9.3.2, 9.3.3, 9.5.1.3, 9.10.2, 10.2.1, 10.2.4, 14.2.1.2     Labor Disputes      
8.3.1     Laws and Regulations       1.6, 3.2.2, 3.6, 3.7, 3.12.10, 3.13, 4.1.1,
4.4.8, 4.6, 9.6.4, 9.9.1, 10.2.2, 11.1, 11.4, 13.1, 13.4, 13.5.1, 13.5.2, 13.6,
14     Liens       2.1.2, 4.4.8, 8.2.2, 9.3.3, 9.10     Limitation on
Consolidation or Joinder       4.6.4     Limitations, Statutes of       4.6.3,
12.2.6, 13.7     Limitations of Liability       2.3, 3.2.1, 3.5.1, 3.7.3,
3.12.8, 3.12.10, 3.17, 3.18, 4.2.6, 4.2.7, 4.2.12, 6.2.2, 9.4.2, 9.6.4, 9.6.7,
9.10.4, 10.3.3, 10.2.5, 11.1.2, 11.2.1, 11.4.7, 12.2.5, 13.4.2     Limitations
of Time       2.1.2, 2.2, 2.4, 3.2.1, 3.7.3, 3.10, 3.11, 3.12.5, 3.15.1, 4.2.7,
4.3, 4.4, 4.5, 4.6, 5.2, 5.3, 5.4, 6.2.4, 7.3, 7.4, 8.2, 9.2, 9.3.1, 9.3.3,
9.4.1, 9.5, 9.6, 9.7, 9.8, 9.9, 9.10, 11.1.3, 11.4.1.5, 11.4.6, 11.4.10, 12.2,
13.5, 13.7, 14     Loss of Use Insurance       11.4.3     Material Suppliers    
  1.6, 3.12.1, 4.2.4, 4.2.6, 5.2.1, 9.3, 9.4.2, 9.6, 9.10.5     Materials,
Hazardous       10.2.4, 10.3, 10.5     Materials, Labor, Equipment and      
1.1.3, 1.1.6, 1.6.1, 3.4, 3.5.1, 3.8.2, 3.8.23, 3.12, 3.13, 3.15.1, 4.2.6,
4.2.7, 5.2.1, 6.2.1, 7.3.6, 9.3.2, 9.3.3, 9.5.1.3, 9.10.2, 10.2.1, 10.2.4,
14.2.1.2     Means, Methods, Techniques, Sequences and Procedures of
Construction       3.31, 3.12.10, 4.2.2, 4.2.7, 9.4.2     Mechanic's Lien      
4.4.8     Mediation       4.4.1, 4.4.5, 4.4.6, 4.4.8, 4.5, 4.6.1, 4.6.2, 8.3.1,
10.5     Minor Changes in the Work       1.1.1, 3.12.8, 4.2.8, 4.3.6, 7.1, 7.4  
  MISCELLANEOUS PROVISIONS       13    

9

--------------------------------------------------------------------------------

Modifications, Definition of       1.1.1     Modifications to the Contract      
1.1.1, 1.1.2, 3.7.3, 3.11, 4.1.2, 4.2.1, 5.2.3, 7, 8.3.1, 9.7, 10.3.2, 11.4.1  
  Mutual Responsibility       6.2     Nonconforming Work, Acceptance of      
9.6.6, 9.9.3, 12.3     Nonconforming Work Rejection and Correction of       2.3,
2.4, 3.5.1, 4.2.6, 6.2.5, 9.5.1, 9.8.2, 9.9.3, 9.10.4, 12.2.1, 13.7.1.3    
Notice       2.2.1, 2.3, 2.4, 3.2.3, 3.3.1, 3.7.2, 3.7.4, 3.12.9, 4.3, 4.4.8,
4.6.5, 5.2.1, 8.2.2, 9.7, 9.10, 10.2.2, 11.1.3, 11.4.6, 12.2.2, 12.2.4, 13.3,
13.5.1, 13.5.2, 14.1, 14.2     Notice, Written       2.3, 2.4, 3.3.1, 3.9,
3.12.9, 3.12.10, 4.3, 4.4.8, 4.6.5, 5.2.1, 8.2.2, 9.7, 9.10, 10.2.2, 10.3,
11.1.3, 11.4.6, 12.2.2, 12.2.4, 13.3, 14     Notice of Testing and Inspections  
    13.5.1, 13.5.2     Notice to Proceed       8.2.2     Notices, Permits, Fees
and       2.22, 3.7, 3.13, 7.3.6.4, 10.2.2     Observations, Contractor's      
1.5.2, 3.2, 3.7.3, 4.3.4     Occupancy       2.22, 9.6.6, 9.8, 11.4.1.5    
Orders, Written       1.1.1, 2.3, 3.9, 4.3.6, 7, 8.2.2, 11.4.9, 12.1, 12.2,
13.5.2, 14.3.1     OWNER       2     Owner, Definition of       2.1     Owner,
Information and Services Required of the       2.1.2, 2.2, 3.2.1, 3.12.4,
3.12,10, 4.2.7, 4.3.3, 6.1.3, 6.1.4, 6.2.5, 9.3.2, 9.6.1, 9.6.4, 9.9.2, 9.10.3,
10.3.3, 11.2, 11.4, 13.5.1, 13.5.2, 14.1.1.4, 14.1.4     Owner's Authority      
1.6, 2.1.1, 2.3, 2.4, 3.4.2, 3.8.1, 3.12.10, 3.14.2, 4.1.2, 4.1.3, 4.2.4, 4.2.9,
4.3.6, 4.4.7, 5.2.1, 5.2.4, 5.4.1, 6.1, 6.3, 7.2.1, 7.3.1, 8.2.2, 8.3.1, 9.3.1,
9.3.2, 9.5.1, 9.9.1, 9.10.2, 10.3.2, 11.1.3, 11.3.1, 11.4.3, 11.4.10, 12.2.2,
12.3.1, 13.2.2, 14.3, 14.4     Owner's Financial Capability       2.2.1, 13.2.2,
14.1.1.5     Owner's Liability Insurance       11.2     Owner's Loss of Use
Insurance       11.4.3     Owner's Relationship with Subcontractors       1.1.2,
5.2, 5.3, 5.4, 9.6.4, 9.10.2, 14.2.2     Owner's Right to Carry Out the Work    
  2.4, 12.2.4, 14.2.2.2     Owner's Right to Clean Up       6.3    

10

--------------------------------------------------------------------------------

Owner's Right to Perform Construction and to Award Separate Contracts       6.1
    Owner's Right to Stop the Work       2.3     Owner's Right to Suspend the
Work       14.3     Owner's Right to Terminate the Contract       14.2    
Ownership and Use of Drawings, Specifications and Other Instruments of Service  
    1.1.1, 1.6, 2.2.5, 3.2.1, 3.11.1, 3.17.1, 4.2.12, 5.3     Partial Occupancy
or Use       9.6.6, 9.9, 11.4.1.5     Patching, Cutting and       3.14, 6.2.5  
  Patents       3.17     Payment, Applications for       4.2.5, 7.3.8, 9.2, 9.3,
9.4, 9.5, 9.6.3, 9.7.1, 9.8.5, 9.10.1, 9.10.3, 9.10.5, 11.1.3, 14.2.4, 14.4.3  
  Payment, Certificates for       4.2.5, 4.2.9, 9.3.3, 9.4, 9.5, 9.6.1, 9.6.6,
9.7.1, 9.10.1, 9.10.3, 13.7, 14.1.1.3, 14.2.4     Payment, Failure of      
4.3.6, 9.5.1.3, 9.7, 9.10.2, 14.1.1.3, 14.2.1.2, 13.6     Payment, Final      
4.2.1, 4.2.9, 4.3.2, 9.8.2, 9.10, 11.1.2, 11.1.3, 11.4.1, 11.4.5, 12.3.1, 13.7,
14.2.4, 14.4.3     Payment Bond, Performance Bond and       7.3.6.4, 9.6.7,
9.10.3, 11.4.9, 11.5     Payments, Progress       4.4.4, 9.3, 9.6, 9.8.5,
9.10.3, 13.6, 14.2.3     PAYMENTS AND COMPLETION       9     Payments to
Subcontractors       5.4.2, 9.5.1.3, 9.6.2, 9.6.3, 9.6.4, 9.6.7. 11.4.8,
14.2.1.2     PCB       10.3.1     Performance Bond and Payment Bond      
7.3.6.4, 9.6.7, 9.10.3, 11.4.9, 11.5     Permits, Fees and Notices       2.2.2,
3.7, 3.13, 7.3.6.4, 10.2.2     PERSONS AND PROPERTY, PROTECTION OF       10    
Polychlorinated Biphenyl       10.3.1     Product Data, Definition of      
3.12.2     Product Data and Samples, Shop Drawings       3.11, 3.12, 4.2.7    
PRogress and Completion       4.2.2, 4.3.3, 8.2, 9.8, 9.9.1, 14.1.4     Progress
Payments       4.3.3, 9.3, 9.6, 9.8.5, 9.10.3, 13.5, 14.2.3    

11

--------------------------------------------------------------------------------

Project, Definition of the       1.1.4     Project Management Protective
Liability Insurance       11.3     Project Manual, Definition of the       1.1.7
    Project Manuals       2.2.5     Project Representatives       4.2.10    
Property Insurance       10.2.5, 11.4     PROTECTION OF PERSONS AND PROPERTY    
  10     Regulations and Laws       1.6, 3.2.2, 3.6, 3.7, 3.12.10, 3.13, 4.1.1,
4.4.8, 4.6, 9.6.4, 9.9.1, 10.2.2., 11.1, 11.4, 13.1, 13.4, 13.5.1, 13.5.2, 13.6,
14     Rejection of Work       3.5.1, 4.2.6, 12.2.1     Releases and Waivers of
Liens       9.10.2     Representations       1.5.2, 3.5.1, 3.12.6, 6.2.2, 8.2.1,
9.3.3., 9.4.2, 9.5.1, 9.8.2, 9.10.1     Representatives       2.1.1, 3.1.1, 3.9,
4.1.1, 4.2.1, 4.2.10, 5.1.1, 5.1.2, 13.2.1     Resolution of Claims and Disputes
      4.4, 4.5, 4.6     Responsibility for Those Performing the Work      
3.3.2, 3.18, 4.2.3, 4.3.8, 5.3.1, 6.1.3, 6.2, 6.3, 9.5.1, 10     Retainage      
9.3.1, 9.6.2, 9.8.5, 9.9.1, 9.10.2, 9.10.3     Review of Contract Documents and
Field Conditions by Contractor       1.5.2, 3.2, 3.7.3, 3.12.7, 6.1.3     Review
of Contractor's Submittals by Owner and Architect       3.10.1, 3.10.2, 3.11,
3.12, 4.2, 5.2, 6.1.3, 9.2, 9.8.2     Review of Shop Drawings, Product Data and
Samples by Contractor       3.12     Rights and Remedies       1.1.12, 2.3, 2.4,
3.5.1, 3.15.2, 4.2.6, 4.3.4, 4.5, 4.6, 5.3, 5.4, 6.1, 6.3, 7.3.1, 8.3, 9.5.1,
9.7, 10.2.5, 10.3, 12.2.2, 12.2.4, 13.4, 14     Royalties, Patents and
Copyrights       3.17     Rules and Notices for Arbitration       4.6.2    
Safety of Persons and Property       10.2, 10.6     Safety Precautions and
Programs       3.3.1, 4.2.2., 4.2.7, 5.3,1, 10.1, 10.2, 10.6     Samples,
Definition of       3.12.3    

12

--------------------------------------------------------------------------------

Samples, Shop Drawings, Product Data and       3.11, 3.12, 4.2.7     Samples at
the Site, Documents and       3.11     Schedule of Values       9.2, 9.3.1    
Schedules, Construction       1.4.1.2, 3.10, 3.12.1, 3.12.2, 4.3.7.2, 6.1.3    
Separate Contracts and Contractors       1.1.4, 3.12.5, 3.14.2, 4.2.4, 4.2.7,
4.6.4, 6, 8.3.1, 11.4.7, 12.1.2, 12.2.5     Shop Drawings, Definition of      
3.12.1     Shop Drawings, Product Data and Samples       3.11, 3.12, 4.2.7    
Site, Use of       3.13, 6.1.1, 6.2.1     Site Inspections       1.2.2, 3.2.1,
3.3.3, 3.7.1, 4.2, 4.3.4, 9.4.2, 9.10.1, 13.5     Site Visits, Architect's      
4.2.2, 4.2.9, 4.3.4, 9.4.2. 9.5.1, 9.9.2, 9.10.1, 13.5     Special Inspections
and Testing       4.2.6, 12.2.1, 13.5     Specifications, Definition of the    
  1.1.6     Specifications, The       1.1.1, 1.1.6, 1.1.7, 1.2.2, 1.6, 3.11,
3.12.10, 3.17     Statute of Limitations       4.6.3, 12.2.6, 13.7     Stopping
the Work       2.3, 4.3.6, 9.7, 10.3, 14.1     Stored Materials       6.2.1,
9.3.2, 10.2.1.2, 10.2.4, 11.4.1.4     Subcontractor, Definition of       5.1.1  
  SUBCONTRACTORS       5     Subcontractors, Work by       1.2.2, 3.3.2, 3.12.1,
4.2.3, 5.2.3, 5.3, 5.4, 9.3.1.2, 9.6.7     Subcontractual Relations       5.3,
5.4, 9.3.1.2, 9.6, 9.10, 10.2.1, 11.4.7, 11.4.8, 14.1, 14.2.1, 14.3.2    
Submittals       1.6, 3.10, 3.11, 3.12, 4.2.7, 5.2.1, 5.2.3, 7.3.6, 9.2, 9.3,
9.8, 9.9.1, 9.10.2, 9.10.3, 11.1.3     Subrogation, Waivers of       6.11,
11.4.5, 11.4.7     Substantial Completion       4.2.9, 8.1.1, 8.1.3, 8.2.3,
9.4.2, 9.8, 9.9.1, 9.10.3, 9.10.4.2, 12.2, 13.7     Substantial Completion,
Definition of       9.8.1     Substitution of Subcontractors       5.2.3, 5.2.4
   

13

--------------------------------------------------------------------------------

Substitution of Architect       4.1.3     Substitutions of Materials      
3.4.2, 3.5.1, 7.3.7     Sub-subcontractors, Definition of       5.1.2    
Subsurface Conditions       4.3.4     Successors and Assigns       13.2    
Superintendent       3.9, 10.2.6     Supervision and Construction Procedures    
  1.2.2, 3.3, 3.4, 3.12.10, 4.2.2, 4.2.7, 4.3.3, 6.1.3, 6.2.4, 7.1.3, 7.3.6,
8.2, 8.3.1, 9.4.2, 10, 12, 14     Surety       4.4.7, 5.4.1.2, 9.8.5, 9.10.2,
9.10.3, 14.2.2     Surety, Consent of       9.10.2, 9.10.3     Surveys      
2.2.3     Suspension by the Owner for Convenience       14.4     Suspension of
the Work       5.4.2, 14.3     Suspension or Termination of the Contract      
4.3.6, 5.4.1.1, 1.4.9, 14     Taxes       3.6, 3.8.2.1, 7.3.6.4     Termination
by the Contractor       4.3.10,14.2     Termination by the Owner for Cause      
4.3.10, 5.4.1.1, 14.2     Termination of the Architect       4.1.3    
Termination of the Contractor       14.2.2     TERMINATION OR SUSPENSION OF THE
CONTRACT       14     Tests and Inspections       3.1.3, 3.3.3, 4.2.2, 4.2.6,
4.2.9, 9.4.2, 9.8.3, 9.9.2, 9.10.1, 10.3.2, 11.4.1.1, 12.2.1, 13.5     TIME    
  8     Time, Delays and Extensions of       3.2.3, 4.3.1, 4.3.4, 4.3.7, 4.4.5,
5.2.3, 7.2.1, 7.3.1, 7.4.1, 7.5.1, 8.3, 9.5.1, 9.7.1, 10.3.2, 10.6.1, 14.3.2    
Time Limits       2.1.2, 2.2, 2.4, 3.2.1, 3.7.3, 3.10, 3.11, 3.12.5, 3.15.1,
4.2, 4.3, 4.4, 4.5, 4.6, 5.2, 5.3, 5.4, 6.2.4, 7.3, 7.4, 8.2, 9.2, 9.3.1, 9.3.3,
9.4.1, 9.5, 9.6, 9.7, 9.8, 9.9, 9.10, 11.1.3, 11.4.1.5, 11.4.6, 11.4.10, 12.2,
13.5, 13.7, 14     Time Limits on Claims       4.3.2, 4.3.4, 4.3.8, 4.4, 4.5,
4.6    

14

--------------------------------------------------------------------------------

Title to Work       9.3.2, 9.3.3     UNCOVERING AND CORRECTION OF WORK       12
    Uncovering of Work       12.1     Unforeseen Conditions       4.3.4, 8.3.1,
10.3     Unit Prices       4.3.9, 7.3.3.2     Use of Documents       1.1.1, 1.6,
2.2.5, 3.12.6, 5.3     Use of Site       3.13, 6.1.1, 6.2.1     Values, Schedule
of       9.2, 9.3.1     Waiver of Claims by the Architect       13.4.2    
Waiver of Claims by the Contractor       4.3.10, 9.10.5, 1.4.7, 13.4.2    
Waiver of Claims by the Owner       4.3.10, 9.9.3, 9.10.3, 9.10.4, 11.4.3,
11.4.5, 11.4.7, 12.2.2.1, 13.4.2, 14.2.4     Waiver of Consequential Damages    
  4.3.10, 14.2.4     Waiver of Liens       9.10.2, 9.10.4     Waivers of
Subrogation       6.1.1, 11.4.5, 11.4.7     Warranty       3.5, 4.2.9, 4.3.5.3,
9.3.3., 9.8.4, 9.9.1, 9.10.4, 12.2.2, 13.7.1.3     Weather Delays       4.3.7.2
    Work, Definition of       1.1.3     Written Consent       1.6, 3.4.2,
3.12.8, 3.14.2, 4.1.2, 4.3.4, 4.6.4, 9.3.2, 9.8.5, 9.9.1, 9.10.2, 9.10.3,
11.4.1, 13.2, 13.4.2     Written Interpretations       4.2.11, 4.2.12, 4.3.6    
Written Notice       2.3, 2.4, 3.3.1, 3.9, 3.12.9, 3.12.10, 4.3, 4.4.8, 4.6.5,
5.2.1, 8.2.2, 9.7, 9.10, 10.2.2, 10.3, 11.1.3, 11.4.6, 12.2.2, 12.2.4, 13.3, 14
    Written Orders       1.1.1, 2.3, 3.9, 4.3.6, 8.2.2, 11.4.9, 12.1, 12.2,
13.5.2, 14.3.1    

15

--------------------------------------------------------------------------------

ARTICLE 1    GENERAL PROVISIONS

        1.1    BASIC DEFINITIONS    

        1.1.1    THE CONTRACT DOCUMENTS    

        The Contract Documents consist of the Agreement between Owner and
Contractor (hereinafter the Agreement), Conditions of the Contract (General,
Supplementary and other Conditions), Drawings, Specifications, Addenda issued
prior to execution of the Contract, other documents listed in the Agreement and
Modifications issued after execution of the Contract. A Modification is (1) a
written amendment to the Contract signed by both parties, (2) a Change Order,
(3) a Construction Change Directive or (4) a written order for a minor change in
the Work issued by the Architect. Unless specifically enumerated in the
Agreement, the Contract Documents do not include other documents such as bidding
requirements (advertisement or invitation to bid, Instructions to Bidders,
sample forms, the Contractor's bid or portions of Addenda relating to bidding
requirements).

        1.1.2    THE CONTRACT    

        The Contract Documents form the Contract for Construction. The Contract
represents the entire and integrated agreement between the parties hereto and
supersedes prior negotiations, representations or agreements, either written or
oral. The Contract may be amended or modified only by a Modification. The
Contract Documents shall not be construed to create a contractual relationship
of any kind (1) between the Architect and Contractor, (2) between the Owner and
a Subcontractor of any tier, (although the Owner does not waive any third party
beneficiary rights it may have as to Subcontractors of any tier) (3) between the
Owner and Architect or (4) between any persons or entities other than the Owner
and Contractor. The Architect shall, however, be entitled to performance and
enforcement of obligations under the Contract intended to facilitate performance
of the Architect's duties.

        1.1.3    THE WORK    

        The term "Work" means the construction and services required by the
Contract Documents, whether completed or partially completed, and includes all
other labor. materials, equipment and services provided or to be provided by the
Contractor to fulfill the Contractor's obligations. The Work may constitute the
whole or a part of the Project.

        1.1.4    THE PROJECT    

        The Project is the total construction of which the Work performed under
the Contract Documents may be the whole or a part and which may include
construction by the Owner or by separate contractors.

        1.1.5    THE DRAWINGS    

        The Drawings are the graphic and pictorial portions of the Contract
Documents showing the design, location and dimensions of the Work, generally
including plans, elevations, sections, details, schedules and diagrams.

        1.1.6    THE SPECIFICATIONS    

        The Specifications are that portion of the Contract Documents consisting
of the written requirements for materials, equipment, systems, standards and
workmanship for the Work, and performance of related services.

        1.1.7    THE PROJECT MANUAL    

        The Project Manual is a volume assembled for the Work which may include
the bidding requirements, sample forms, Conditions of the Contract and
Specifications.

16

--------------------------------------------------------------------------------


        1.1.8    The Contract Sum. The Contract Sum is defined in the A111
Agreement. "GMP" should be substituted for "Contract Sum" in these Revised
General Conditions.

        1.1.9    The Owner. The word "Owner" when used herein shall mean both
QAD Inc. and the "Construction Manager" (Paul Franz Construction) (also
referenced to as "Owner's Representative" in the Architects Agreement).

        1.2    CORRELATION AND INTENT OF THE CONTRACT DOCUMENTS    

        1.2.1    The intent of the Contract Documents is to include all items
necessary for the proper execution and completion of the Work by the Contractor.
The Contract Documents are complementary, and what is required by one shall be
as binding as if required by all; performance by the Contractor shall be
required only to the extent consistent with the Contract Documents and
reasonably inferable from them as being necessary to produce the indicated
results.

        1.2.2    Organization of the Specifications into divisions, sections and
articles, and arrangement of Drawings shall not control the Contractor in
dividing the Work among Subcontractors or in establishing the extent of Work to
be performed by any trade.

        1.2.3    Unless otherwise stated in the Contract Documents, words which
have well-known technical or construction industry meanings are used in the
Contract Documents in accordance with such recognized meanings.

        1.3    CAPITALIZATION    

        1.3.1    Terms capitalized in these General Conditions include those
which are (1) specifically defined, (2) the titles of numbered articles and
identified references to Paragraphs, Subparagraphs and Clauses in the document
or (3) the titles of other documents published by the American Institute of
Architects.

        1.4    INTERPRETATION    

        1.4.1    In the interest of brevity the Contract Documents frequently
omit modifying words such as "all" and "any" and articles such as "the" and
"an," but the fact that a modifier or an article is absent from one statement
and appears in another is not intended to affect the interpretation of either
statement.

        1.5    EXECUTION OF CONTRACT DOCUMENTS    

        1.5.1    The Contract Documents shall be signed by the Owner and
Contractor. If either the Owner or Contractor or both do not sign all the
Contract Documents, the Architect shall identify such unsigned Documents upon
request.

        1.5.2    Execution of the Contract by the Contractor is a representation
that the Contractor has visited the site, become generally familiar with local
conditions under which the Work is to be performed and correlated personal
observations with requirements of the Contract Documents. By executing this
Contract, the Contractor represents and acknowledges that the Guaranteed Maximum
Price ("GMP") is reasonable compensation for all the Work, that the Contract
Time is adequate for the performance of the Work, and that it has carefully
examined the Contract Documents and all items listed under Exhibit "A" of
Amendment No. 1 to the A111-1997 Agreement between Owner and Contractor, the
Project site, including any existing structures, and that it has satisfied
itself as to the nature, location, character, quality and quantity of the Work,
the labor, materials, equipment, goods, supplies, work, services and other items
to be furnished and all other requirements of the Contract Documents, as well as
to the surface condition and other matters that may be encountered at the
Project site, or affect performance of the Work or the cost or difficulty
thereof, including without limitation, to those conditions and matters
affecting: transportation, access, disposal, handling and storage of materials,
equipment and other items; availability and quality of labor, water, electric
power

17

--------------------------------------------------------------------------------


and utilities; availability and condition of roads, normal climatic conditions
and seasons; physical conditions at the Project site and the surrounding
locality; topography; and equipment and facilities needed preliminary to and all
times during the performance of the Work. The failure of the Contractor to fully
acquaint itself with any such condition or matter shall not in any way relieve
the Contractor from the responsibility for performing the Work in accordance
with the Contract Documents and within the Contract Time and the GMP.

        1.6    OWNERSHIP AND USE OF DRAWINGS, SPECIFICATIONS AND OTHER
INSTRUMENTS OF SERVICE    

        1.6.1    The Drawings, Specifications and other documents, including
those in electronic form, prepared by the Architect and the Architect's
consultants are Instruments of Service through which the Work to be executed by
the Contractor is described. The Contractor may retain one record set. Neither
the Contractor nor any Subcontractor, of any tier, shall own or claim a
copyright in the Drawings, Specifications and other documents prepared by the
Architect or the Architect's consultants. All copies of Instruments of Service,
except the Contractor's record set, shall be returned or suitably accounted for
to the Owner, upon completion of the Work. The Drawings, Specifications and
other documents prepared by the Architect and the Architect's consultants, and
copies thereof furnished to the Contractor, are for use solely with respect to
this Project. They are not to be used by the Contractor or any Subcontractor, of
any tier on other projects or for additions to this Project outside the scope of
the Work without the specific written consent of the Owner. The Contractor, and
Subcontractors, of any tier, are authorized to use and reproduce applicable
portions of the Drawings, Specifications and other documents prepared by the
Architect and the Architect's consultants appropriate to and for use in the
execution of their Work under the Contract Documents. All copies made under this
authorization shall bear the statutory copyright notice, if any, shown on the
Drawings, Specifications and other documents prepared by the Architect and the
Architect's consultants. Submittal or distribution to meet official regulatory
requirements or for other purposes in connection with this Project is not to be
construed as publication in derogation of the Architect's or Architect's
consultants' copyrights or other reserved rights.

ARTICLE 2    OWNER

        2.1    GENERAL    

        2.1.1    The Owner is the person or entity identified as such in the
Agreement and is referred to throughout the Contract Documents as if singular in
number. The Owner shall designate in writing a representative who shall have
express authority to bind the Owner with respect to all matters requiring the
Owner's approval or authorization. Except as otherwise provided in Subparagraph
4.2.1, the Architect does not have such authority. The term "Owner" means the
Owner or the Owner's authorized representative.

        2.1.2    The Owner shall furnish to the Contractor within fifteen days
after receipt of a written request, information necessary and relevant for the
Contractor to evaluate, give notice of or enforce mechanic's lien rights. Such
information shall include a correct statement of the record legal title to the
property on which the Project is located, usually referred to as the site, and
the Owner's interest therein.

        2.2    INFORMATION AND SERVICES REQUIRED OF THE OWNER    

        2.2.2    Except for permits and fees, including those required under
Subparagraph 3.7.1, which are the responsibility of the Contractor under the
Contract Documents, the Owner shall secure and pay for necessary approvals,
easements, assessments and charges required for construction, use or occupancy
of permanent structures or for permanent changes in existing facilities.

18

--------------------------------------------------------------------------------


        2.2.3    If necessary for the Project the Owner shall furnish surveys
describing physical characteristics, legal limitations and utility locations for
the site of the Project, and a legal description of the site. The Contractor
should assume that the exact locations of underground or hidden utilities,
plumbing, and electrical runs may be somewhat different from the location
indicated in the surveys or Contract Documents.

        2.2.4    Information or services required of the Owner by the Contract
Documents or any other information or services relevant to the Contractor's
performance of the Work under the Owner's control shall be furnished by the
Owner upon written request with reasonable promptness.

        2.2.5    Unless otherwise provided in the Contract Documents, the
Contractor will be furnished, free of charge, such copies of Drawings and
Project Manuals as are reasonably necessary for execution of the Work.

        2.3    OWNER'S RIGHT TO STOP THE WORK    

        2.3.1    If the Contractor fails to correct Work which is not in
accordance with the requirements of the Contract Documents as required by
Paragraph 12.2 or persistently fails to carry out Work in accordance with the
Contract Documents, the Owner may issue a written order to the Contractor to
stop the Work, or any portion thereof, until the cause for such order has been
eliminated; however, the right of the Owner to stop the Work shall not give rise
to a duty on the part of the Owner to exercise this right for the benefit of the
Contractor or any other person or entity, except to the extent required by
Subparagraph 6.1.3.

        2.3.2    The Owner will have authority to reject Work which does not
conform to the Contract Documents. Whenever the Owner considers it necessary or
advisable for implementation of the intent of the Contract Documents, the Owner
will have authority to require additional inspection or testing of the Work in
accordance with Subparagraphs 13.5.2 and 13.5.3 whether or not such Work is
fabricated, installed, or completed. However, neither this authority of the
Owner nor a decision made in good faith either to exercise or not to exercise
such authority shall give rise to a duty or responsibility of the Owner or the
Architect to the Contractor. Subcontractors of any tier, material and equipment
suppliers, their agents or employees or other persons performing portions of the
Work.

        2.4    OWNER'S RIGHT TO CARRY OUT THE WORK    

        2.4.1    If the Contractor defaults or neglects to carry out the Work in
accordance with the Contract Documents and fails within a seven-day period after
receipt of written notice from the Owner to commence and continue correction of
such default or neglect with diligence and promptness, the Owner may after such
seven-day period give the Contractor a second written notice to correct such
deficiencies within a three-day period. If the Contractor within such three-day
period after receipt of such second notice fails to commence and continue to
correct any deficiencies, the Owner may, without prejudice to other remedies the
Owner may have, correct such deficiencies. In such case an appropriate Change
Order shall be issued deducting from payments then or thereafter due the
Contractor the reasonable cost of correcting such deficiencies, including
owner's expenses and compensation for the Architect's additional services made
necessary by such default, neglect or failure. If payments then or thereafter
due the Contractor are not sufficient to cover such amounts, the Contractor
shall pay the difference to the Owner.

ARTICLE 3    CONTRACTOR

        3.1    GENERAL    

        3.1.1    The Contractor is the person or entity identified as such in
the Agreement and is referred to throughout the Contract Documents as if
singular in number. The term "Contractor" means the Contractor or the
Contractor's authorized representative.

19

--------------------------------------------------------------------------------


        3.1.2    The Contractor shall perform the Work in accordance with the
Contract Documents.

        3.1.3    The Contractor shall not be relieved of obligations to perform
the Work in accordance with the Contract Documents either by activities or
duties of the Architect in the Architect's administration of the Contract, or by
tests, inspections or approvals required or performed by persons other than the
Contractor.

        3.1.4    The Contractor shall be and operate as an independent
contractor in the performance of the Work and shall have complete control over
and responsibility for all personnel performing the Work. In no event shall the
Contractor be authorized to enter into any agreements or undertakings for or on
behalf of the Owner or to act as or be an agent or employee of the Owner.

        3.2    REVIEW OF CONTRACT DOCUMENTS AND FIELD CONDITIONS BY
CONTRACTOR    

        3.2.1    Since the Contract Documents are complementary, before starting
each portion of the Work, the Contractor shall carefully study and compare the
various Drawings and other Contract Documents relative to that portion of the
Work, as well as the information furnished by the Owner pursuant to Subparagraph
2.2.3, shall take field measurements of any existing conditions related to that
portion of the Work and shall observe any conditions at the site affecting it.
These obligations are for the purpose of facilitating construction by the
Contractor and are not for the purpose of discovering errors, omissions, or
inconsistencies in the Contract Documents; however, any errors, inconsistencies
or omissions discovered by the Contractor shall be reported promptly to the
Architect as a request for information in such form as the Architect may
require. The Contractor shall do no work without applicable Drawings,
Specifications, or written modifications or, where required, Shop Drawings,
Product Data, Samples, unless instructed to do so in writing by the Architect or
the Owner. Where conflicts that the Contractor knew or reasonably should have
known have not been brought to the Architect's attention in a timely manner, the
Contractor will be deemed to have elected the more costly method(s) or
material(s) as included in the GMP.

        3.2.2    Any design errors or omissions noted by the Contractor during
this review shall be reported promptly to the Architect, but it is recognized
that the Contractor's review is made in the Contractor's capacity as a
contractor and not as a licensed design professional unless otherwise
specifically provided in the Contract Documents. The Contractor is not required
to ascertain that the Contract Documents are in accordance with applicable laws,
statutes, ordinances, building codes, and rules and regulations, but any
nonconformity discovered by or made known to the Contractor shall be reported
promptly to the Architect.

        3.2.3    If the Contractor believes that additional cost or time is
involved because of clarifications or instructions issued by the Architect in
response to the Contractor's notices or requests for information pursuant to
Subparagraphs 3.2.1 and 3.2.2, the Contractor shall make Claims as provided in
Subparagraphs 4.3.6 and 4.3.7. If the Contractor fails to perform the
obligations of Subparagraphs 3.2.1 and 3.2.2, the Contractor shall pay such
costs and damages to the Owner as would have been avoided if the Contractor had
performed such obligations. The Contractor shall not be liable to the Owner or
Architect for damages resulting from errors, inconsistencies or omissions in the
Contract Documents or for differences between field measurements or conditions
and the Contract Documents unless the Contractor recognized such error,
inconsistency, omission or difference and knowingly failed to report it to the
Architect.

        3.3    SUPERVISION AND CONSTRUCTION PROCEDURES    

        3.3.1    The Contractor shall supervise and direct the Work, using the
Contractor's best skill and attention. The Contractor shall be solely
responsible for and have control over construction means, methods, techniques,
sequences and procedures and for coordinating all portions of the Work under the
Contract, unless the Contract Documents give other specific instructions
concerning these matters. If the Contract Documents give specific instructions
concerning construction means, methods,

20

--------------------------------------------------------------------------------

techniques, sequences or procedures, the Contractor shall evaluate the jobsite
safety thereof and, except as stated below, shall be fully and solely
responsible for the jobsite safety of such means, methods, techniques, sequences
or procedures. If the Contractor determines that such means, methods,
techniques, sequences or procedures may not be safe, the Contractor shall give
timely written notice to the Owner and Architect and shall not proceed with that
portion of the Work without further written instructions from the Architect. If
the Contractor is then instructed to proceed with the required means, methods,
techniques, sequences or procedures without acceptance of changes proposed by
the Contractor, the Owner shall be solely responsible for any resulting loss or
damage.

        3.3.2    The Contractor shall be responsible to the Owner for acts and
omissions of the Contractor's employees, Subcontractors and their agents and
employees, and other persons or entities performing portions of the Work for or
on behalf of the Contractor or any of its Subcontractors. The Contractor shall
not be relieved of obligations to perform the Work in accordance with the
Contract Documents either by activities or duties of the Architect or
Construction Manager in the Architect's or Construction Manager's administration
of the Contract, or by tests, inspections, or approvals required or performed by
persons other than the Contractor.

        3.3.3    The Contractor shall be responsible for inspection of portions
of Work already performed to determine that such portions are in proper
condition to receive subsequent Work. Under no conditions shall a section of
Work proceed prior to preparatory work having been completed, cured, dried, and
otherwise made satisfactory to receive the related Work. Responsibility for
timely installation of all materials and equipment rests solely with the
Contractor, who shall maintain coordination control at all times.

        3.3.4    The contractor shall perform such detailed examination,
inspection, and quality surveillance of the Work as will ensure that the Work is
progressing and is being completed in strict accordance with the Contract
Documents, including the then latest issue of the Drawings and Specifications.
The Contractor shall be responsible for examination, inspection, and quality
surveillance of all Work performed by any Subcontractor of any tier. The
Contractor shall determine when it is necessary to perform, and shall perform,
tests (in addition to those requested by the Owner or required by the
Specifications or any other provision of the Contract Documents) to verify its
inspections or to ensure that the Work is being completed in strict accordance
with the Contract Documents.

        3.4    LABOR AND MATERIALS    

        3.4.1    Unless otherwise provided in the Contract Documents, the
Contractor shall provide and pay for labor, materials, equipment, tools,
construction equipment and machinery, water, heat, utilities, transportation,
and other facilities and services necessary for proper execution and completion
of the Work, whether temporary or permanent and whether or not incorporated or
to be incorporated in the Work.

        3.4.2    The Contractor may make substitutions only with the consent of
the Owner, after evaluation by the Architect and in accordance with a Change
Order.

        3.4.3    The Contractor shall enforce strict discipline and good order
among the Contractor's employees and other persons carrying out the Contract.
The Contractor shall not permit employment of unfit persons or persons not
skilled in tasks assigned to them.

        3.5    WARRANTY    

        3.5.1    The Contractor warrants to the Owner and Architect that
materials and equipment furnished under the Contract will be of good quality and
new unless otherwise required or permitted by the Contract Documents, that the
Work will be performed in a skillful and workmanlike manner free from defects
not inherent in the quality required or permitted, and that the Work will
conform to the requirements of the Contract Documents. Work not conforming to
these requirements, including

21

--------------------------------------------------------------------------------


substitutions not properly approved and authorized, may be considered defective.
The Contractor's warranty excludes remedy for damage or defect caused by abuse,
modifications not executed by the Contractor, improper or insufficient
maintenance, improper operation, or normal wear and tear and normal usage. If
required by the Architect, the Contractor shall furnish satisfactory evidence as
to the kind and quality of materials and equipment. The Contractor is not
relieved of its general warranty obligations by the specification of a
particular product or procedure in the Contract Documents. Warranties in the
Contract Documents shall survive Final Completion, Final Acceptance, and final
payment.

        3.6    TAXES    

        3.6.1    The Contractor shall pay sales, consumer, use income and
revenue derived and similar taxes for the Work provided by the Contractor which
are legally enacted when bids are received or negotiations concluded, whether or
not yet effective or merely scheduled to go into effect.

        3.7    PERMITS, FEES AND NOTICES    

        3.7.1    Unless otherwise provided in the Contract Documents, the
Contractor shall secure and pay for the and other permits and governmental fees,
renewals and penalties, licenses necessary for proper execution and completion
of the Work which are customarily secured after execution of the Contract and
which are legally required when bids are received or negotiations concluded.

        3.7.2    The Contractor shall comply with and give notices required by
laws, ordinances, rules, regulations and lawful orders of public authorities
applicable to performance of the Work.

        3.7.3    It is not the Contractor's responsibility to ascertain that the
Contract Documents are in accordance with applicable laws, statutes, ordinances,
building codes, and rules and regulations. However, if the Contractor observes
that portions of the Contract Documents are at variance therewith, the
Contractor shall promptly notify the Architect and Owner in writing, and
necessary changes shall be accomplished by appropriate Modification.

        3.7.4    If the Contractor performs Work knowing it to be contrary to
laws, statutes, ordinances, building codes, and rules and regulations without
such notice to the Architect and Owner, the Contractor shall assume appropriate
responsibility for such Work and shall bear the costs attributable to
correction.

        3.8    ALLOWANCES    

        3.8.1    The Contractor shall include in the Contract Sum all allowances
stated in the Contract Documents. Items covered by allowances shall be supplied
for such amounts and by such persons or entities as the Owner may direct, but
the Contractor shall not be required to employ persons or entities to whom the
Contractor has reasonable objection.

        3.8.2    Unless otherwise provided in the Contract Documents:

.1allowances shall cover the cost to the Contractor of materials and equipment
delivered at the site and all required taxes, less applicable trade discounts;

.2Contractor's costs for unloading and handling at the site, labor, installation
costs, overhead, profit and other expenses contemplated for stated allowance
amounts shall be included in the Contract Sum but not in the allowances;

.3whenever costs are more than or less than allowances, the Contract Sum shall
be adjusted accordingly by Change Order. The amount of the Change Order shall
reflect (1) the difference between actual costs and the allowances under Clause
3.8.2.1 and (2) changes in Contractor's costs under Clause 3.8.2.2.

22

--------------------------------------------------------------------------------



        3.8.3    Materials and equipment under an allowance shall be selected by
the Owner in sufficient time to avoid delay in the Work.

        3.9    SUPERINTENDENT    

        3.9.1    The Contractor shall employ a competent superintendent and
necessary assistants who shall be in attendance at the Project site during
performance of the Work. The superintendent shall represent the Contractor, and
communications given to the superintendent shall be as binding as if given to
the Contractor. Important communications shall be confirmed in writing. Other
communications shall be similarly confirmed on written request in each case.

        3.9.2    Within ten (10) days after execution of this Contract, the
Contractor shall furnish to the Architect and the Owner a chain-of-command
organizational chart which includes supervisory personnel, including the project
manager, the project engineer, and the Superintendent, and their emergency
telephone numbers, that the Contractor intends to use on the Work. Unless
otherwise agreed in writing, the Contractor shall use an experienced
Superintendent, who shall remain on the Project site whenever Subcontractors of
any tier are present and not less than eight hours per day, five days a week
unless the job is closed down due to a legal holiday, a general strike,
conditions beyond the control of the Contractor, termination of the Contract in
accordance with the Contract Documents, or Final Completion is attained. The
Superintendent shall not be changed without the approval of the Owner, which
shall not be unreasonably withheld.

        3.10    CONTRACTOR'S CONSTRUCTION SCHEDULES    

        3.10.1    The Contractor, promptly after being awarded the Contract,
shall prepare and submit for the Owner's and Architect's information a
Contractor's construction schedule for the Work. The schedule shall not exceed
time limits current under the Contract Documents, shall be revised at
appropriate intervals as required by the conditions of the Work and Project,
shall be related to the entire Project to the extent required by the Contract
Documents, and shall provide for expeditious and practicable execution of the
Work.

        3.10.2    The Contractor shall prepare and keep current, for the
Architect's approval, a schedule of submittals which is coordinated with the
Contractor's construction schedule and allows the Architect reasonable time of
at least ten (10) days to review submittals.

        3.10.3    The Contractor shall perform the Work in general accordance
with the most recent schedules submitted to the Owner and Architect.

        3.11    DOCUMENTS AND SAMPLES AT THE SITE    

        3.11.1    The Contractor shall maintain at the site for the Owner, and
update at least weekly, one record copy of the Drawings, Specifications,
Addenda, Change Orders and other Modifications, in good order and marked
currently to record field changes and selections made during construction, and
one record copy of approved Shop Drawings, Product Data, Samples and similar
required submittals. The location of all existing or new hidden piping, valves,
and utilities, as located during the course of construction, shall be
appropriately marked until the actual field location dimensions and coordinates
are incorporated on the record drawings. These documents as well as the approved
permit set of plans shall be available to the Architect at the site. Upon
completion of the Work, the Contractor shall certify that the record documents
reflect complete and accurate "as-built" conditions and shall deliver the
documents as well as the approved permit set of plans in good condition to the
Architect and the Construction Manager for submittal to the Owner in accordance
with the provisions of the Contract Documents. Satisfactory maintenance of
up-to-date record drawings will be a requirement for approval of progress
payments.

23

--------------------------------------------------------------------------------


        3.12    SHOP DRAWINGS, PRODUCT DATA AND SAMPLES    

        3.12.1    Shop Drawings are drawings, diagrams, schedules and other data
specially prepared for the Work by the Contractor or a Subcontractor,
Sub-subcontractor, manufacturer, supplier or distributor to illustrate some
portion of the Work.

        3.12.2    Product Data are illustrations, standard schedules,
performance charts, instructions, brochures, diagrams and other information
furnished by the Contractor to illustrate materials or equipment for some
portion of the Work.

        3.12.3    Samples are physical examples which illustrate materials,
equipment or workmanship and establish standards by which the Work will be
judged.

        3.12.4    Shop Drawings, Product Data, Samples and similar submittals
are not Contract Documents. The purpose of their submittal is to demonstrate for
those portions of the Work for which submittals are required by the Contract
Documents the way by which the Contractor proposes to conform to the information
given and the design concept expressed in the Contract Documents. Review by the
Architect is subject to the limitations of Subparagraph 4.2.7. Informational
submittals upon which the Architect is not expected to take responsive action
may be so identified in the Contract Documents. Submittals which are not
required by the Contract Documents may be returned by the Architect without
action.

        3.12.5    The Contractor shall review for compliance with the Contract
Documents, approve and then submit to the Architect Shop Drawings, Product Data,
Samples and similar submittals required by the Contract Documents with
reasonable promptness and in such sequence as to cause no delay in the Work or
in the activities of the Owner or of separate contractors. Submittals which are
not marked as reviewed for compliance with the Contract Documents and approved
by the Contractor may be returned by the Architect without action.

        3.12.6    By approving and submitting Shop Drawings, Product Data,
Samples and similar submittals, the Contractor represents that the Contractor
has determined and verified materials, field measurements and field construction
criteria related thereto, or will do so, and has checked and coordinated the
information contained within such submittals with the requirements of the Work
and of the Contract Documents.

        3.12.7    The Contractor shall perform no portion of the Work for which
the Contract Documents require submittal and review of Shop Drawings, Product
Data, Samples or similar submittals until the respective submittal has been
approved by the Architect.

        3.12.8    The Work shall be in accordance with approved submittals
except that the Contractor shall not be relieved of responsibility for
deviations from requirements of the Contract Documents by the Architect's
approval of Shop Drawings, Product Data, Samples or similar submittals unless
the Contractor has specifically informed the Architect in writing of such
deviation at the time of submittal and (1) the Architect has given written
approval to the specific deviation as a minor change in the Work, or (2) a
Change Order or Construction Change Directive has been issued authorizing the
deviation. The Contractor shall not be relieved of responsibility for errors or
omissions in Shop Drawings, Product Data, Samples or similar submittals by the
Architect's approval thereof.

        3.12.9    The Contractor shall direct specific attention, in writing or
on resubmitted Shop Drawings, Product Data, Samples or similar submittals, to
revisions other than those requested by the Architect on previous submittals. In
the absence of such written notice the Architect's approval of a resubmission
shall not apply to such revisions.

        3.12.10    The Contractor shall not be required to provide professional
services which constitute the practice of architecture or engineering unless
such services are specifically required by the Contract Documents for a portion
of the Work or unless the Contractor needs to provide such services in order

24

--------------------------------------------------------------------------------


to carry out the Contractor's responsibilities for construction means, methods,
techniques, sequences and procedures. The Contractor shall not be required to
provide professional services in violation of applicable law. If professional
design services or certifications by a design professional related to systems,
materials or equipment are specifically required of the Contractor by the
Contract Documents, the Owner and the Architect will specify all performance and
design criteria that such services must satisfy. The Contractor shall cause such
services or certifications to be provided by a properly licensed design
professional, whose signature and seal shall appear on all drawings,
calculations, specifications, certifications, Shop Drawings and other submittals
prepared by such professional and who shall comply with reasonable requirements
of the Owner regarding qualifications and insurance. Shop Drawings and other
submittals related to the Work designed or certified by such professional, if
prepared by others, shall bear such professional's written approval when
submitted to the Architect. The Owner and the Architect shall be entitled to
rely upon the adequacy, accuracy and completeness of the services,
certifications or approvals performed by such design professionals. Pursuant to
this Subparagraph 3.12.10, the Architect will review, approve or take other
appropriate action on submittals only for the limited purpose of checking for
conformance with information given and the design concept expressed in the
Contract Documents. The Contractor shall not be responsible for the adequacy of
the performance or design criteria required by the Contract Documents.

        3.13    USE OF SITE    

        3.13.1    The Contractor shall confine operations at the site to areas
permitted by law, ordinances, permits and the Contract Documents and shall not
unreasonably encumber the site with materials or equipment.

        3.14    CUTTING AND PATCHING    

        3.14.1    The Contractor shall be responsible for cutting, fitting or
patching required to complete the Work or to make its parts fit together
properly.

        3.14.2    The Contractor shall not damage or endanger a portion of the
Work or fully or partially completed construction of the Owner or separate
contractors by cutting, patching or otherwise altering such construction, or by
excavation. The Contractor shall not cut or otherwise alter such construction by
the Owner or a separate contractor except with written consent of the Owner and
of such separate contractor; such consent shall not be unreasonably withheld.
The Contractor shall not unreasonably withhold from the Owner or a separate
contractor the Contractor's consent to cutting or otherwise altering the Work.

        3.14.3    Existing structures and facilities, including but not limited
to buildings, utilities, topography, streets, curbs, and walks, that are damaged
or removed due to excavations or other construction work, shall be patched,
repaired, or replaced by the Contractor to the satisfaction of the Architect,
the owner of such structures or facilities, and governmental authorities
require. If any such owner or any governmental authorities require that the
repairing and patching be done with their own labor and/or materials, the
Contractor shall abide by such regulations and it shall pay for such work.

        3.15    CLEANING UP    

        3.15.1    The Contractor shall keep the premises and surrounding area
free from accumulation of waste materials or rubbish caused by operations under
the Contract. At the Owner's reasonable request and in any event completion of
the Work, the Contractor shall remove from and about the Project waste
materials, rubbish, the Contractor's tools, construction equipment, machinery
and surplus materials.

        3.15.2    If the Contractor fails to clean up as provided in the
Contract Documents, the Owner may do so and the cost thereof shall be charged to
the Contractor.

25

--------------------------------------------------------------------------------


        3.16    ACCESS TO WORK    

        3.16.1    The Contractor shall provide the Owner and Architect access to
the Work in preparation and progress wherever located.

        3.17    ROYALTIES, PATENTS AND COPYRIGHTS    

        3.17.1    The Contractor shall pay all royalties and license fees. The
Contractor shall defend suits or claims for infringement of copyrights and
patent rights and shall hold the Owner and Architect harmless from loss on
account thereof, but shall not be responsible for such defense or loss when a
particular design, process or product of a particular manufacturer or
manufacturers is required by the Contract Documents or where the copyright
violations are contained in Drawings, Specifications or other documents prepared
by the Owner or Architect. However, if the Contractor has reason to believe that
the required design, process or product is an infringement of a copyright or a
patent, the Contractor shall be responsible for such loss unless such
information is promptly furnished to the Architect.

        3.18    INDEMNIFICATION    

        3.18.1    To the full extent permitted by law, the Contractor shall
indemnify and hold harmless the Owner, Architect, Architect's consultants, and
agents and employees, successors and assigns of any of them ("Indemnitee") from
and against all claims, damages, losses and expenses, direct or indirect or
consequential, including but not limited to costs, design professional fees, and
attorneys' fees incurred on such claims and in proving the right to
indemnification, arising out of or resulting from any acts, omissions or
negligence of the Contractor, a Subcontractor of any tier, their agents and,
anyone directly or indirectly employed by them or anyone for whose acts they may
be liable, ("Indemnitor"). Such obligation shall not be construed to negate,
abridge, or reduce other rights or obligations of indemnity which would
otherwise exist as to a party or person described in this Paragraph 3.18.

        3.18.1.1    The Contractor agrees to being added by the Owner or the
Architect as a party to any arbitration or litigation with third parties in
which the Owner or Architect alleges indemnification or contribution from the
Contractor, any of its Subcontractors of any tier, any one directly or
indirectly employed by any of them, or any one for whose acts any of them may be
liable. The Contractor agrees that all of its Subcontractors of any tier will,
in the subcontracts, similarly stipulate; in the event any does not, the
Contractor shall be liable in place of such Subcontractor(s) of any tier. To the
extent any portion of this indemnification provision is stricken by a court or
arbitrator for any reason, all remaining provisions shall retain their vitality
and effect.

        3.18.2    In claims against any person or entity indemnified under this
Paragraph 3.18 by an employee of the Contractor, a Subcontractor, anyone
directly or indirectly employed by them or anyone for whose acts they may be
liable, the indemnification obligation under Subparagraph 3.18.1 shall not be
limited by a limitation on amount or type of damages, compensation or benefits
payable by or for the Contractor or a Subcontractor under workers' compensation
acts, disability benefit acts or other employee benefit acts.

ARTICLE 4    ADMINISTRATION OF THE CONTRACT

        4.1    ARCHITECT    

        4.1.1    The Architect is the person lawfully licensed to practice
architecture or an entity lawfully practicing architecture identified as such in
the Agreement and is referred to throughout the Contract Documents as if
singular in number. The term "Architect" means the Architect or the Architect's
authorized representative.

        4.1.2    Duties, responsibilities and limitations of authority of the
Architect as set forth in the Contract Documents shall not be restricted,
modified or extended without written consent of the Owner, Contractor and
Architect. Consent shall not be unreasonably withheld.

26

--------------------------------------------------------------------------------

        4.1.3    If the employment of the Architect is terminated, the Owner
shall employ a new Architect whose status under the Contract Documents shall be
that of the former Architect.

        4.2    ARCHITECT'S ADMINISTRATION OF THE CONTRACT    

        4.2.1    The Architect will provide certain administration of the
Contract as described in the Contract Documents, (1) during construction, (2)
until final payment is due and (3) with the Owner's concurrence, from time to
time during the one-year period for correction of Work described in Paragraph
12.2. The Architect is not the agent of the Owner and will have authority to act
on behalf of the Owner only to the extent provided in the Contract Documents,
unless otherwise modified in writing in accordance with other provisions of the
Contract.

        4.2.2    The Architect, as a representative of the Owner, will visit the
site at intervals appropriate to the stage of the Contractor's operations (1) to
become generally familiar with and to keep the Owner informed about the progress
and quality of the portion of the Work completed, (2) to endeavor to guard the
Owner against defects and deficiencies in the Work, and (3) to determine in
general if the Work is being performed in a manner indicating that the Work,
when fully completed, will be in accordance with the Contract Documents.
However, the Architect will not be required to make exhaustive or continuous
on-site inspections to check the quality or quantity of the Work. Neither the
Architect nor the Owner will have control over or charge of, or be responsible
for, the construction means, methods, techniques, sequences or procedures, or
for the safety precautions and programs in connection with the Work, since these
are solely the Contractor's rights and responsibilities under the Contract
Documents, except as provided in Subparagraph 3.3.1.

        4.2.3    The presence of the Architect or the Owner at the site shall
not in any manner be constructed as assurance that the Work is completed in
compliance with the Contract Documents, nor as evidence that any requirement of
the Contract Documents of any kind, including notice, has been met or waived.
Neither the Architect nor the Owner will be responsible for the Contractor's
failure to perform the Work in accordance with the requirements of the Contract
Documents. Neither the Architect nor the Owner will have control over or charge
of and be responsible for acts or omissions of the Contractor, Subcontractors,
or their agents or employees, or any other persons or entities performing
portions of the Work or deal with any disputes between the Contractor and third
parties.

        4.2.4    Communications Facilitating Contract Administration.    Except
as otherwise provided in the Contract Documents or when direct communications
have been specially authorized, the Owner and Contractor shall endeavor to
communicate with each other through the Architect about matters arising out of
or relating to the Contract. Communications by and with the Architect's
consultants shall be through the Architect. The Contractor shall provide the
Owner with a direct copy of all written communications, including, all notices,
claims, and potential changes in the GMP or Contract Time. Communications by and
with Subcontractors and material suppliers shall be through the Contractor.
Communications by and with separate contractors shall be through the Owner.

        4.2.5    Based on the Architect's evaluations of the Contractor's
Applications for Payment, the Architect will review and certify the amounts due
the Contractor and will issue Certificates for Payment in such amounts.

        4.2.6    The Architect will have authority to reject Work that does not
conform to the Contract Documents. Whenever the Architect considers it necessary
or advisable, the Architect will have authority to require inspection or testing
of the Work in accordance with Subparagraphs 13.5.2 and 13.5.3, whether or not
such Work is fabricated, installed or completed. However, neither this authority
of the Architect nor a decision made in good faith either to exercise or not to
exercise such authority shall give rise to a duty or responsibility of the Owner
or the Architect to the Contractor, Subcontractors, material and equipment
suppliers, their agents or employees, or other persons or entities performing
portions of the Work.

27

--------------------------------------------------------------------------------


        4.2.7    The Architect will review and approve or take other appropriate
action upon the Contractor's submittals such as Shop Drawings, Product Data and
Samples, but only for the limited purpose of checking for conformance with
information given and the design concept expressed in the Contract Documents.
The Architect's action will be taken with such reasonable promptness as to cause
no delay in the Work or in the activities of the Owner, Contractor or separate
contractors, while allowing sufficient time in the Architect's professional
judgment to permit adequate review. Review of such submittals is not conducted
for the purpose of determining the accuracy and completeness of other details
such as dimensions and quantities, or for substantiating instructions for
installation or performance of equipment or systems, all of which remain the
responsibility of the Contractor as required by the Contract Documents. The
Architect's review of the Contractor's submittals shall not relieve the
Contractor of the obligations under Paragraphs 3.3, 3.5 and 3.12. The
Architect's review shall not constitute approval of safety precautions or,
unless otherwise specifically stated by the Architect, of any construction
means, methods, techniques, sequences or procedures. The Architect's approval of
a specific item shall not indicate approval of an assembly of which the item is
a component.

        4.2.8    The Architect will prepare Change Orders and Construction
Change Directives, and may authorize minor changes in the Work as provided in
Paragraph 7.4.

        4.2.9    The Architect will conduct observations, make recommendations,
and otherwise assist the owner in determining the date or dates of Substantial
Completion and the date of Final Completion, will receive and forward to the
Owner, for the Owner's review and records, written warranties and related
documents required by the Contract and assembled by the Contractor, and will
issue a final Certificate for Payment upon compliance with the requirements of
the Contract Documents.

        4.2.10    If the Owner and Architect agree, the Architect will provide
one or more project representatives to assist in carrying out the Architect's
responsibilities at the site. The duties, responsibilities and limitations of
authority of such project representatives shall be as set forth in an exhibit to
be incorporated in the Contract Documents.

        4.2.11    The Architect will interpret and decide matters concerning
performance under and requirements of, the Contract Documents on written request
of either the Owner or Contractor. The Architect's response to such requests
will be made in writing within any time limits agreed upon or otherwise with
reasonable promptness. If no agreement is made concerning the time within which
interpretations required of the Architect shall be furnished in compliance with
this Paragraph 4.2, then delay shall not be recognized on account of failure by
the Architect to furnish such interpretations until 15 days after written
request is made for them.

        4.2.12    Interpretations and decisions of the Architect will be
consistent with the requirements of and reasonably inferable from the Contract
Documents and will be in writing or in the form of drawings.

        4.2.13    The Architect's decisions on matters relating to aesthetic
effect will be final if consistent with the intent expressed in the Contract
Documents and agreeable to the Owner.

        4.3    CLAIMS AND DISPUTES    

        4.3.1    Definition.    A Claim is a demand or assertion by one of the
parties seeking, as a matter of right, adjustment of Contract terms, payment of
money, extension of time or other relief with respect to the terms of the
Contract. The term "Claim" also includes other disputes and matters in question
between the Owner and Contractor arising out of or relating to the Contract.
Claims must be made in writing and include the information and substantiation
required by the Contract. The responsibility to substantiate Claims shall rest
with the party making the Claim. A notice of potential or future Claim does not
constitute a Claim.

28

--------------------------------------------------------------------------------


        4.3.2    Time Limits on Claims.    Claims by either party must be
initiated within 21 days after occurrence of the event giving rise to such Claim
or within 21 days after the claimant first recognizes the condition giving rise
to the Claim, whichever is later. Claims must be initiated by written notice to
the Architect and the Owner and the other party.

        4.3.3    Continuing Contract Performance.    Pending final resolution of
a Claim including mediation and litigation except as otherwise agreed in writing
or as provided in Subparagraph 9.7.1 and Article 14, the Contractor shall
proceed diligently with performance of the Contract and maintain the
Contractor's construction schedule and the Owner shall continue to make payments
in accordance with the Contract Documents.

        4.3.3.1    Final payment of Contractor.    Acceptance of final payment
by the Contractor shall constitute a waiver of Claims as described in
Subparagraph 9.10.5.

        4.3.3.2    Change Orders.    The execution of a Change Order shall
constitute a waiver of Claims by the Contractor arising out of the Work to be
performed or deleted pursuant to the Change Order, except as specifically in the
Change Order. General reservations of rights will be deemed waived and void.

        4.3.4    Claims for Concealed or Unknown Conditions.    If conditions
are encountered at the site which are (1) subsurface or otherwise concealed
physical conditions which differ materially from those indicated in the Contract
Documents or (2) unknown physical conditions of an unusual nature, which differ
materially from those ordinarily found to exist and generally recognized as
inherent in construction activities of the character provided for in the
Contract Documents, then the contractor shall give written notice to the Owner
and submit any proposed changes to the GMP and/or Contract Time promptly before
conditions are disturbed and in no event later than seven (7) days after first
observance of the conditions. The Architect will promptly investigate such
conditions and, if they differ materially and cause an increase or decrease in
the Contractor's cost of, or time required for, performance of any part of the
Work, will recommend an equitable adjustment in the Contract Sum or Contract
Time, or both. If the Architect determines that the conditions at the site are
not materially different from those indicated in the Contract Documents and that
no change in the terms of the Contract is justified, the Architect shall so
notify the Owner and Contractor in writing, stating the reasons. Any Claim of
the Contractor arising from the Architect's determination shall be made in
accordance with the dispute resolution procedure in Paragraph 4.4. No increase
to the GMP or Contract Time shall be allowed if the Contractor knew or
reasonably should have known of the concealed conditions prior to its executing
the Contract.

        4.3.5    Claims for Additional Cost.    If the Contractor wishes to make
Claim for an increase in the Contract Sum, the Claim for additional cost shall
be made according to Paragraph 4.4 and shall be given before proceeding to
execute the Work, or it will be waived. Prior notice is not required for Claims
relating to an emergency endangering life or property arising under Paragraph
10.6. In the event that work is shown on Drawings but not contained in
Specifications, it will be assumed the work as shown shall be provided at no
change in the GMP or Contract Time, according to specifications to be issued by
the Architect. The Contractor shall not be entitled to an increase in the GMP or
Contract Time arising out of an error or conflict where the Contractor failed
adequately to review the Contract Documents and timely to report the error or
conflict to the Architect.

        4.3.6    If the Contractor believes additional cost is involved for
reasons including but not limited to (1) a written interpretation from the
Architect, (2) an order by the Owner to stop the Work where the Contractor was
not at fault, (3) a written order for a minor change in the Work issued by the
Architect, (4) failure of payment by the Owner, (5) termination of the Contract
by the Owner, (6) Owner's suspension or (7) other reasonable grounds, Claim
shall be filed in accordance with Paragraph 4.4.

29

--------------------------------------------------------------------------------


        4.3.7    Claims for Additional Time    

        4.3.7.1    If the Contractor wishes to make Claim for an increase in the
Contract Time, a written Claim as provided herein shall be made. The
Contractor's Claim shall include an estimate of cost and of probable effect of
delay on progress of the Work. In the case of a continuing delay only one Claim
is necessary.

        4.3.7.2    If adverse weather conditions are the basis for a Claim for
additional time, such Claim shall be documented by data substantiating that
weather conditions were abnormal for the period of time, could not have been
reasonably anticipated and had an adverse effect on the scheduled construction
and that either the Work was on schedule (or not behind schedule through the
fault of the Contractor) at the time the adverse weather conditions occurred or
the adverse effect on the schedule construction would have occurred whether or
not the Work was on schedule.

        4.3.8    Injury or Damage to Person or Property.    If either party to
the Contract suffers injury or damage to person or property because of an act or
omission of the other party, or of others for whose acts such party is legally
responsible, written notice of such injury or damage, whether or not insured,
shall be given to the other party within a reasonable time not exceeding seven
(7) days after discovery. The notice shall provide sufficient detail to enable
the other party to investigate the matter. This Subparagraph does not apply to
Claims, damages for additional costs, acceleration, or delay.

        4.3.9    If unit prices are stated in the Contract Documents or
subsequently agreed upon, and if quantities originally contemplated are
materially changed in a proposed Change Order or Construction Change Directive
so that application of such unit prices to quantities of Work proposed will
cause substantial inequity to the Owner or Contractor, the applicable unit
prices shall be equitably adjusted.

        4.4    RESOLUTION OF CLAIMS AND DISPUTES    

        4.4.1    Decision of Architect.    Claims, including those alleging an
error or omission by the Architect but excluding those arising under Paragraphs
10.3 through 10.5, shall be referred initially to the Architect for decision if
the claimant first recognizes the claim prior to the date of final payment. An
initial decision by the Architect shall be required as a condition precedent to
mediation, arbitration or litigation of all Claims between the Contractor and
Owner arising prior to the date final payment is due, unless 30 days have passed
after the Claim has been referred to the Architect with no decision having been
rendered by the Architect. The Architect will not decide disputes between the
Contractor and persons or entities other than the Owner.

        4.4.2    The Architect will review Claims and within ten days of the
receipt of the Claim take one or more of the following actions: (1) request
additional supporting data from the claimant or a response with supporting data
from the other party, (2) reject to Claim in whole or in part, (3) approve the
Claim, (4) suggest a compromise, or (5) advise the parties that the Architect is
unable to resolve the Claim if the Architect lacks sufficient information to
evaluate the merits of the Claim or if the Architect concludes that, in the
Architect's sole discretion, it would be inappropriate for the Architect to
resolve the Claim.

        4.4.3    In evaluating Claims, the Architect may, but shall not be
obligated to, consult with or seek information from either party or from persons
with special knowledge or expertise who may assist the Architect in rendering a
decision. The Architect may request the Owner to authorize retention of such
persons at the Owner's expense.

        4.4.4    If the Architect requests a party to provide a response to a
Claim or to furnish additional supporting data, such party shall respond, within
ten days after receipt of such request, and shall either provide a response on
the requested supporting data, advise the Architect when the response or
supporting data will be furnished or advise the Architect that no supporting
data will be furnished.

30

--------------------------------------------------------------------------------


Upon receipt of the response or supporting data, if any, the Architect will
either reject or approve the Claim in whole or in part.

        4.4.5    The Architect will approve or reject Claims by written
decision, which shall state the reasons therefor and which shall notify the
parties of any change in the Contract Sum or Contract Time or both. The approval
or rejection of a Claim by the Architect shall be final and binding on the
parties but subject to mediation and arbitration.

        4.4.6    When a written decision of the Architect states that (1) the
decision is final but subject to mediation and arbitration and (2) subject to
Paragraph 4.6 a demand for arbitration of a Claim covered by such decision must
be made within 30 days after the date on which the party making the demand
receives the final written decision, then failure to demand arbitration within
said 30 days' period shall result in the Architect's decision becoming final and
binding upon the Owner and Contractor. If the Architect renders a decision after
arbitration proceedings have been initiated, such decision may be entered as
evidence, but shall not supersede arbitration proceedings unless the decision is
acceptable to all parties concerned.

        4.4.7    Upon receipt of a Claim against the Contractor or at any time
thereafter, the Architect or the Owner may, but is not obligated to, notify the
surety, if any, of the nature and amount of the Claim. If the Claim relates to a
possibility of a Contractor's default, the Architect or the Owner may, but is
not obligated to, notify the surety and request the surety's assistance in
resolving the controversy.

        4.4.8    If a Claim relates to or is the subject of a mechanic's lien,
the party asserting such Claim may proceed in accordance with applicable law to
comply with the lien notice or filing deadlines prior to resolution of the Claim
by the Architect, by mediation or by arbitration.

        4.5    MEDIATION    

        4.5.1    Any Claim arising out of or related to the Contract, except
Claims relating to aesthetic effect and except those waived as provided for in
Subparagraphs 4.3.10, 9.10.4 and 9.10.5 shall, after initial decision by the
Architect or 30 days after submission of the Claim to the Architect, be subject
to mediation as a condition precedent to arbitration or the institution of legal
or equitable proceedings by either party.

        4.5.2    The parties shall endeavor to resolve their Claims by mediation
which, unless the parties mutually agree otherwise, shall be in accordance with
the Construction Industry Mediation Rules of the American Arbitration
Association currently in effect. Request for mediation shall be filed in writing
with the other party to the Contract and with the American Arbitration
Association. The request may be made concurrently with the filing of a demand
for arbitration but, in such event, mediation shall proceed in advance of
arbitration or legal or equitable proceedings, which shall be stayed pending
mediation for a period of 60 days from the date of filing, unless stayed for a
longer period by agreement of the parties or court order.

        4.5.3    The parties shall share the mediator's fee and any filing fees
equally. The mediation shall be held in the place where the Project is located,
unless another location is mutually agreed upon. Agreements reached in mediation
shall be enforceable as settlement agreements in any court having jurisdiction
thereof. In no event shall any mediator in connection with a Claim be permitted
to serve as an arbitrator for that, or any other, Claim that is not resolved
pursuant to mediation.

        4.6    ARBITRATION    

        4.6.1    Any Claim arising out of or related to the Contract, except
Claims relating to aesthetic effect and except those waived as provided for in
Subparagraphs 9.10.4 and 9.10.5, shall be decided by arbitration in accordance
with the Construction Industry Arbitration Rules of the American Arbitration
Association then in effect, subject to the limitations and restrictions stated
in this Paragraph 4.6. Contractor shall continue its Work during resolution of
any dispute.

31

--------------------------------------------------------------------------------


        4.6.2    Upon written agreement to arbitrate, the arbitration panel
shall consist of three (3) persons who have availability to allow the
arbitration to proceed with continuous sessions until conclusion. The Owner and
Contractor shall each select one (1) nonlawyer member of the panel from a list
of potential arbitrators; provided however, that (i) such third member shall be
a lawyer, that has not been previously employed by either party or any affiliate
of either party and (ii) if the Owner and Contractor are unable to agree on a
third arbitrator within thirty (30) days following the first issuance of a list
of potential arbitrators by the American Arbitration Association, then the
arbitrators who have been previously designated by the Owner and the Contractor
shall promptly select the third member of the panel. The parties shall apply to
the arbitrators for relevant discovery under the Federal Rules of Civil
Procedure which the arbitrators shall be authorized to order. Either party may
request that the arbitrators' award include findings of fact and conclusions of
law.

        4.6.3    Notice of the demand for arbitration shall be filed in writing
with the other party to the Contract and with the American Arbitration
Association, and a copy shall be filed with the Architect. In no event shall it
be made after the date when institution of legal or equitable proceedings based
on such Claim would be barred by the applicable statute of limitations.

        4.6.4    Limitation on Consolidation or Joinder.    The American
Arbitration Association may join to any arbitration under this Contract an
entity not a party to this Contract or other arbitrations involving this Project
who has consented to such joinder. If such joinder is necessary to a complete
resolution of any common issues of law or fact.

        4.6.5    Claims and Timely Assertion of Claims.    The party filing a
notice of demand for arbitration must assert in the demand all Claims then known
to that party on which arbitration is permitted to be demanded.

        4.6.6    Judgment on Final Award.    The award rendered by the
arbitrator or arbitrators shall be final, and judgment may be entered upon it in
accordance with applicable law in any court having jurisdiction thereof. Within
fifteen (15) days of receipt of the written findings of fact and conclusions of
law, either party will have the right to file with the arbitrators and serve on
the other party a written motion to reconsider. The arbitrators may request the
nonmoving or responding party to file a written response within ten (10) days
after receipt of that request, and the arbitrators thereupon will reconsider the
issues raised by the motion and response (if any) and either confirm or alter
their decision, which will then be final, binding, and conclusive upon the
parties. The cost of such motion for reconsideration and written opinion of the
arbitrators, including attorneys' fees, will be awarded against the moving party
if it does not prevail.

ARTICLE 5    SUBCONTRACTORS

        5.1    DEFINITIONS    

        5.1.1    A Subcontractor is a person or entity who has a direct contract
with the Contractor to perform a portion of the Work at the site or to supply
materials or equipment. The term "Subcontractor" is referred to throughout the
Contract Documents as if singular in number and means a Subcontractor or an
authorized representative of the Subcontractor. The term "Subcontractor" does
not include a separate contractor or subcontractors of a separate contractor.

        5.1.2    A Sub-subcontractor is a person or entity who has a direct or
indirect contract with a Subcontractor to perform a portion of the Work at the
site. The term "Sub-subcontractor" is referred to throughout the Contract
Documents as if singular in number and means a Sub-subcontractor or an
authorized representative of the Sub-subcontractor.

        5.1.3    A Subcontractor of any tier is a Subcontractor or a
Sub-subcontractor.

32

--------------------------------------------------------------------------------

        5.2    AWARD OF SUBCONTRACTS AND OTHER CONTRACTS FOR PORTIONS OF THE
WORK    

        5.2.1    No later than ten (10) days following the full execution of
this Agreement, the Contractor, shall furnish in writing to the Owner and the
Architect (i) the names, trade, and subcontract amount for each subcontractor,
and (ii) the names of all persons or entities proposed as manufacturers of the
products identified in the Specifications (including those who are to furnish
materials or equipment fabricated to a special design) and where applicable, the
name of the installing subcontractor. No action or inaction by the owner or
Architect in response to receipt of the names of the proposed Subcontractors of
any tier shall constitute approval of any Subcontractor of any tier of its
performance. The Architect will promptly reply to the Contractor in writing
stating whether or not the Owner or the Architect, after due investigation, has
reasonable objection to any such proposed person or entity. Failure of the Owner
or Architect to reply promptly shall constitute notice of no reasonable
objection.

        5.2.2    The Contractor shall not contract with a proposed person or
entity to whom the Owner or Architect has made reasonable and timely objection.
The Contractor shall not be required to contract with anyone to whom the
Contractor has made reasonable objection.

        5.2.3    If the Owner or Architect has reasonable objection to a person
or entity proposed by the Contractor, the Contractor shall propose another to
whom the Owner or Architect has no reasonable objection. If the proposed but
rejected Subcontractor was reasonably capable of performing the Work, the
Contract Sum and Contract Time shall be increased or decreased by the
difference, if any, occasioned by such change, and an appropriate Change Order
shall be issued before commencement of the substitute Subcontractor's Work.
However, no increase in the Contract Sum or Contract Time shall be allowed for
such change unless the Contractor has acted promptly and responsively in
submitting qualified names as required.

        5.2.4    The Contractor shall not change a Subcontractor, person or
entity previously selected if the Owner or Architect makes reasonable objection
to such substitute. If the Owner reasonably concludes that any portion of the
Work subcontracted by the Contractor is not being prosecuted in accordance with
the Contract Documents, the Contractor shall, upon reasonable request of the
Owner (having first given the contractor reasonable opportunity to cure the poor
work performance), remove the Subcontractor of any tier performing such work.
Such a removal shall not relieve the Contractor of its responsibility for the
performance of the Work or complying with all of the requirements of the
Contract within the GMP and Contract Time.

        5.3    SUBCONTRACTUAL RELATIONS    

        5.3.1    By appropriate agreement, written where legally required for
validity, the Contractor shall require each Subcontractor, to the extent of the
Work to be performed by the Subcontractor, to be bound to the Contractor by
terms of the Contract Documents, and to assume toward the Contractor all the
obligations and responsibilities, including the responsibility for safety of the
Subcontractor's Work, which the Contractor, by these Documents, assumes toward
the Owner and Architect. Each subcontract agreement shall preserve and protect
the rights of the Owner and Architect under the Contract Documents with respect
to the Work to be performed by the Subcontractor so that subcontracting thereof
will not prejudice such rights, and shall allow to the Subcontractor, unless
specifically provided otherwise in the subcontract agreement, the benefit of all
rights, remedies and redress against the Contractor that the Contractor, by the
Contract Documents, has against the Owner. Where appropriate, the Contractor
shall require each Subcontractor to enter into similar agreements with
Sub-subcontractors. The Contractor shall make available to each proposed
Subcontractor, prior to the execution of the subcontract agreement, copies of
the Contract Documents to which the Subcontractor will be bound, and, upon
written request of the Subcontractor, identify to the Subcontractor terms and
conditions of the proposed subcontract agreement which may be at variance with
the Contract

33

--------------------------------------------------------------------------------


Documents. Subcontractors will similarly make copies of applicable portions of
such documents available to their respective proposed Sub-subcontractors.

        5.3.2    The Contractor shall schedule, supervise, and coordinate the
operations of all Subcontractors of any tier. No subcontracting of any of the
Work shall relieve the Contractor from its responsibility for the performance of
the Work in accordance with the Contract Documents or from its responsibility
for the performance of any other of its obligations under the Contract
Documents.

        5.3.3    All subcontracts shall be in writing in such form and substance
as approved by the Owner, and shall specifically provide that the Owner is an
intended third party beneficiary of such subcontract.

        5.4    CONTINGENT ASSIGNMENT OF SUBCONTRACTS    

        5.4.1    Each subcontract agreement for a portion of the Work is
assigned by the Contractor to the Owner provided that:

.1assignment is effective only after termination of the Contract by the Owner
pursuant to Paragraph 14.2 or 14.3 and only for those subcontract agreements
which the Owner accepts by notifying the Subcontractor and Contractor in
writing; and

.2assignment is subject to the prior rights of the surety, if any, obligated
under bond relating to the Contract.

        5.5    LIENS    

        5.5.1    The Contractor shall promptly pay (and secure the discharge of
any liens asserted by) or provide an acceptable surety bond for recorded liens
asserted by all persons furnishing labor, equipment, materials or other items in
connection with the performance of the Work (including, but not limited to, any
Subcontractors of any tier) to the extent that the Owner has made payment for
such persons. The Contractor shall furnish to the Owner such release of claims,
surety bonds and other documents as may be requested by the Owner from time to
time evidence such payment (and discharge) or bonding in lieu of lien payment
and discharge.

        5.5.2    The Contractor shall defend, indemnify and hold harmless the
Owner from all damages, claims, losses, liabilities, costs and expenses arising
from or relating directly or indirectly to any liens, including without
limitation, all architect's and attorneys' fees.

ARTICLE 6    CONSTRUCTION BY OWNER OR BY SEPARATE CONTRACTORS

        6.1    OWNER'S RIGHT TO PERFORM CONSTRUCTION AND TO AWARD SEPARATE
CONTRACTS    

        6.1.1    The Owner reserves the right to perform construction or
operations related to the Project with the Owner's own forces, and to award
separate contracts in connection with other portions of the Project or other
construction or operations on the site under Conditions of the Contract
identical or substantially similar to these including those portions related to
insurance and waiver or subrogation. If the Contractor claims that delay or
additional cost is involved because of such action by the Owner, the Contractor
shall make such Claim as provided in Paragraph 4.3.

        6.1.2    When separate contracts are awarded for different portions of
the Project or other construction or operations on the site, the term
"Contractor" in the Contract Documents in each case shall mean the Contractor
who executes each separate Owner-Contractor Agreement.

        6.1.3    The Owner shall provide for coordination of the activities of
the Owner's own forces and of each separate contractor with the Work of the
Contractor, who shall cooperate with them. The Contractor shall participate with
other separate contractors and the Owner in reviewing their construction
schedules when directed to do so. The Contractor shall make any revisions to the

34

--------------------------------------------------------------------------------


construction schedule deemed necessary after a joint review and mutual
agreement. The construction schedules shall then constitute the schedules to be
used by the Contractor, separate contractors and the Other until subsequently
revised.

        6.1.4    Unless otherwise provided in the Contract Documents, when the
Owner performs construction or operations related to the Project with the
Owner's own forces, the Owner shall be deemed to be subject to the same
obligations and to have the same rights which apply to the Contractor under the
Conditions of the Contract, including, without excluding others, those stated in
Article 3, this Article 6 and Articles 10, 11 and 12.

        6.2    MUTUAL RESPONSIBILITY    

        6.2.1    The Contractor shall afford the Owner and separate contractors
reasonable opportunity for introduction and storage of their materials and
equipment and performance of their activities, and shall connect and coordinate
the Contractor's construction and operations with theirs as required by the
Contract Documents.

        6.2.2    If part of the Contractor's Work depends for proper execution
or results upon construction or operations by the Owner or a separate
contractor, the Contractor shall, prior to proceeding with that portion of the
Work, promptly report to the Architect apparent discrepancies or defects in such
other construction that would render it unsuitable for such proper execution and
results. Failure of the Contractor so to report shall constitute an
acknowledgment that the Owner's or separate contractor's completed or partially
completed construction is fit and proper to receive the Contractor's Work,
except as to defects not then reasonably discoverable.

        6.2.3    The Owner shall be reimbursed by the Contractor for costs
incurred by the Owner which are payable to a separate contractor because of
delays, improperly timed activities or defective construction of the Contractor.
The Owner shall be responsible to the Contractor for costs incurred by the
Contractor because of delays, improperly timed activities, damage to the Work or
defective construction of a separate contractor.

        6.2.4    The Contractor shall promptly remedy damage caused by the
Contractor to completed or partially completed construction or to property of
the Owner or separate contractors as provided in Subparagraph 10.2.5.

        6.2.5    The Owner and each separate contractor shall have the same
responsibilities for cutting and patching as are described for the Contractor in
Subparagraph 3.1.4.

        6.3    OWNER'S RIGHT TO CLEAN UP    

        6.3.1    If a dispute arises among the Contractor, separate contractors
and the Owner as to the responsibility under their respective contracts for
maintaining the premises and surrounding area free from waste materials and
rubbish, the Owner may clean up and the Architect will allocate the cost among
those responsible.

ARTICLE 7    CHANGES IN THE WORK

        7.1    GENERAL    

        7.1.1    Changes in the Work may be accomplished after execution of the
Contract, and without invalidating the Contract solely, by Change Order,
Construction Change Directive or order for minor change in the Work, subject to
the limitations stated in this Article 7 and elsewhere in the Contract
Documents.

        7.1.2    A Change Order shall be based upon agreement among the Owner,
Contractor and Architect; a Construction Change Directive requires agreement by
the Owner and Architect and may

35

--------------------------------------------------------------------------------


or may not be agreed to by the Contractor; an order for a minor change in the
Work may be issued by the Architect alone.

        7.1.3    Changes in the Work shall be performed under applicable
provisions of the Contract Documents, and the Contractor shall proceed promptly,
unless otherwise provided in the Change Order, Construction Change Directive or
order for a minor change in the Work.

        7.1.5    A "minor change in the work" referenced above is a change which
has no direct or indirect effect upon the GMP or Contract Time and includes, but
is not limited to, a supplemental instruction.

        7.1.6    Before effectuating a change in the Work, the Owner may request
the Contractor to propose the amount of change in the GMP, if any, and the
amount of change in the Contract Time, if any, arising from a proposed change in
the Work. The Contractor shall submit its responsive proposal as soon as
possible and shall in good faith specify the components and amounts by which the
GMP and/or Time would change. The Contractor's responsive proposal may include a
reasonable deadline for response. If the Contractor fails to respond within this
time the owner may withhold some or all of a Progress Payment otherwise due
until the tardy proposal is received. The Owner may accept the proposal in
writing, in which case it will be included in a future Change Order, and the
changes in the Work may commence immediately. The Owner may reject the proposal,
in which case the Owner may either not effectuate the change or may order the
change through a Construction Change Directive or supplemental instruction or an
order for a minor change in the Work.

        7.2    CHANGE ORDERS    

        7.2.1    A Change Order is a written instrument prepared by the
Architect and signed by the Owner, Contractor and Architect, stating their
agreement upon all of the following:

.1change in the Work;

.2the amount of the adjustment, if any, in the Contract Sum; and

.3the extent of the adjustment, if any, in the Contract Time.

        7.2.2    Methods used in determining adjustments to the Contract Sum may
include those listed in Subparagraph 7.3.3.

        7.2.3    Agreement on any Change Order shall constitute a final
settlement of all matters relating to the Change in the Work that is subject of
the Change Order, including without limitation, all direct and indirect costs
associated with such change and any and all adjustments to the Contract Sum and
the Construction Schedule.

        7.3    CONSTRUCTION CHANGE DIRECTIVES    

        7.3.1    A Construction Change Directive is a written order prepared by
the Architect and signed by the Owner and Architect, directing a change in the
Work prior to agreement on adjustment, if any, in the Contract Sum or Contract
Time, or both. The Owner may by Construction Change Directive, without
invalidating the Contract, order changes in the Work within the general scope of
the Contract consisting of additions, deletions or other revisions, the Contract
Sum and Contract Time being adjusted accordingly.

        7.3.2    A Construction Change Directive shall be used in the absence of
total agreement on the terms of a Change Order.

        7.3.3    If the Construction Change Directive provides for an adjustment
to the Contract Sum, the adjustment shall be based on one of the following
methods:

.1mutual acceptance of a lump sum properly itemized and supported by sufficient
substantiating data to permit evaluation;

36

--------------------------------------------------------------------------------





.2unit prices stated in the Contract Documents or subsequently agreed upon;

.3cost to be determined in a manner agreed upon by the parties and a mutually
acceptable fixed or percentage fee; or

.4as provided in Subparagraph 7.3.6.

        7.3.4    Upon receipt of a Construction Change Directive, the Contractor
shall promptly proceed with the change in the Work involved as soon as possible,
and no later than within seven days of receipt, the Contractor shall advise the
Architect of the Contractor's agreement or disagreement with the cost or the
method, if any, provided in the Construction Change Directive for determining
the proposed adjustment in the Contract Sum or Contract Time. The Contractor's
notice shall reasonably specify the reasons for its disagreement and the amount
or other items that it proposes. Without such timely written notice, the
Contractor shall conclusively be deemed to have accepted the Owner's adjustment.
The Contractor's disagreement shall in no way relieve the Contractor of its
obligation to comply promptly with any written notice issued by the Owner or
Architect. The adjustment shall then be determined by the Architect on the basis
of reasonable expenditures and savings of those performing the Work attributable
to the change, in strict accordance with this subparagraph and other applicable
provisions of the Contract Documents.

        7.3.5    A Construction Change Directive signed by the Contractor
indicates the agreement of the Contractor therewith, including adjustment in
Contract Sum and Contract Time or the method for determining them. Such
agreement shall be effective immediately and shall be recorded as a Change
Order.

        7.3.6    If the Contractor disagrees pursuant to Subparagraph 7.3.4 or
if cost is to be determined under clause 7.3.3.3 the Contractor shall keep and
present, in such form as the Architect may prescribe, an itemized accounting
together with supporting data in order to facilitate checking of such
quotations, all proposals, except those so minor that their propriety can be
seen by inspection shall be accompanied by complete itemization of costs,
including labor, materials and subcontract costs. Labor and materials shall be
itemized in the manner described in Paragraph 7.5. Costs in excess of $1000 from
Subcontractors of any tier shall also be itemized. Approval may not be given
without such itemization. Failure to provide data with 21 days of the
Architect's request shall constitute waiver of any Claim for changes in the
Contract Time or GMP. The total cost of any change including a Claim under
Paragraph 4.3 or 4.4 shall be limited to the reasonable value as determined by
the Architect (subject to appeal through the dispute resolution procedure of
Paragraph 4.4) of the items in Paragraph 7.5. The Architect may confer directly
with Subcontractors of tier concerning any item chargeable to the Owner under
this Article to confirm balances due and to obtain sworn statements or lien
waivers.

        7.3.7    The amount of credit to be allowed by the Contractor to the
Owner for a deletion or change which results in a net decrease in the Contract
Sum shall be actual net cost as confirmed by the Architect. When both additions
and credits covering related Work or substitutions are involved in a change, the
allowance for overhead and profit shall be figured on the basis of net increase,
if any, with respect to that change.

        7.3.8    Pending final determination of the total cost of a Construction
Change Directive to the Owner, amounts not in dispute for such change in the
Work shall be included in Applications for Payment accompanied by a Change Order
indicating the parties' agreement with part or all of such costs. For any
portion of such cost that remains in dispute, the Architect will make an interim
determination for purposes of monthly certification for payment for those costs.
That determination of cost shall adjust the Contract Sum on the same basis as a
Change Order, subject to the right of either party to disagree and assert a
claim in accordance with Article 4.

        7.3.9    When the Owner and Contractor agree with the determination made
by the Architect concerning the adjustments in the Contract Sum and Contract
Time, or otherwise reach agreement

37

--------------------------------------------------------------------------------


upon the adjustments, such agreement shall be effective immediately and shall be
recorded by preparation and execution of an appropriate Change Order.

        7.4    MINOR CHANGES IN THE WORK    

        7.4.1    The Architect and/or the Owner will have authority to order
minor changes in the Work not involving adjustment in the Contract Sum or
extension of the Contract Time and not inconsistent with the intent of the
Contract Documents. Such changes shall be effected by written order and shall be
binding on the Owner and Contractor. The Contractor shall carry out such written
orders promptly.

        7.5    PRICING COMPONENTS    

        7.5  The value of any changed Work or of any Claim for an increase or
decrease in the GMP shall be limited to the following components:

        7.5.1    Direct labor costs:  These are the labor costs determined by
either the estimated or actual number of additional craft hours and the hourly
cost necessary to perform the change in the Work, or the unit labor costs
applied to the material quantities and extended provided the unit labor costs
are developed from the above craft hour cost, whichever is applicable, according
to industry practice.

        7.5.2    Direct material costs:  This is an itemization of the quantity
cost of additional materials necessary to perform the change of Work. These
costs shall be by the unit cost applied to the quantity and extended. The unit
cost shall be based upon the net cost after all discounts or rebates, freight
costs, express charges or special delivery costs when applicable. No lump sum
costs will be allowed except when approved in advance by the Owner.

        7.5.3    Construction equipment usage costs:  This is an itemization of
the actual length of time construction equipment appropriate for the Work will
be used solely on the change in the Work at the site times the applicable rental
cost as established by the lower of the prevailing rate published in The Rental
Rate Blue Book by Data Quest, San Jose, California, or the actual rate paid as
evidenced by rental receipts. Actual, reasonable mobilization costs are
permitted if the equipment is brought to the Site solely for the change in the
Work.

        If more than one rate is applicable, the lowest rate will be utilized.
The rates in effect at the time of the performance of the Change work are the
maximum rates allowable for equipment of modern design and in good working
condition and include full compensation for furnishing all fuel, oil,
lubrication, repairs, maintenance and insurance. Equipment not of modern design
and/or not in good working condition will have lower rates. Hourly, weekly,
and/or monthly rates, as appropriate will be applied to yield the lowest total
cost. The rate for equipment necessarily standing by for future use on the Work
shall be 50% of the rate established above.

        If equipment is required for which a rental rate is not established by
The Rental Rate Blue Book, an agreed rental rate shall be established for that
equipment, which rate and use must be approved by the Architect prior to
performing the Work.

        7.5.4    Cost of change in insurance premium. This is defined as the
cost (expressed as a percentage) of any changes in the Contractor's liability
insurance arising directly from the changed Work. Upon request, the Contractor
shall provide the Owner with supporting documentation from its insurer of
surety.

        7.5.5    Subcontractor costs:    These are payments the Contractor makes
to Subcontractors for changed Work performed by Subcontractors. The
Subcontractors' cost of Work shall be determined in the same manner as
prescribed in this Subparagraph 7.5.

        7.5.6    Fee:  This is the allowance for all subcontracted overhead,
profit and other costs, including all office, home office and site overhead
(including project manner, project engineer, and superintendent's time) safety
costs, taxes (other than sales tax) and hand and small tools, and includes

38

--------------------------------------------------------------------------------


delay and impact costs of any kind added to the total cost to the Owner of any
Change Order. Construction Change Directive, Claim or any other claim of any
kind on this Project. It shall be limited in all cases to the following
schedule:

.1Each Subcontractor shall receive from the Contractor no greater than 20% of
the cost of any labor and materials supplied or work performed by its own
forces.

        If a change in the Work involves both additive and deductive items, the
appropriate Fee allowed will be added to the net difference of the items. If the
net difference is negative, no Fee will be added to the negative figure as a
further deduction.

ARTICLE 8 TIME

        8.1    DEFINITIONS    

        8.1.1    Unless otherwise provided, Contract Time is the period of time,
including authorized adjustments, allotted in the Contract Documents for
Substantial Completion of the Work.

        8.1.2    The date of commencement of the Work is the date established in
the Agreement.

        8.1.3    The date of Substantial Completion is the date certified by the
Architect in accordance with Paragraph 9.8.

        8.1.4    The term "day" as used in the Contract Documents shall mean
calendar day unless otherwise specifically defined.

        8.2    PROGRESS AND COMPLETION    

        8.2.1    Time limits stated in the Contract Documents are of the essence
of the Contract. By executing the Agreement the Contractor confirms that the
Contract Time is a reasonable period for performing the Work.

        8.2.2    The Contractor shall not knowingly, except by agreement or
instruction of the Owner in writing, prematurely commence operations on the site
or elsewhere prior to the effective date of insurance required by Article 11 to
be furnished by the Contractor and Owner. The date of commencement of the Work
shall not be changed by the effective date of such insurance.

        8.2.3    The Contractor shall proceed expeditiously with adequate forces
and shall achieve Substantial Completion within the Contract Time and shall
achieve Final Completion within 30 days thereafter.

        8.2.4    The timely completion of the project is essential to QAD, Inc.
Subject to Unavoidable Delays and Time Extensions as defined under 8.3 of this
contract. Melchiori Construction Company shall achieve all Milestone Dates as
set forth under Amendment No. 1 Article 11 of this agreement. Milestone dates
cannot be established until completion of the Guaranteed Maximum Price with
subcontractor input to overall project schedule. Specific Milestone Dates shall
be as follows:

•Certification of Basement Pad to begin Structural Excavation

•Substantial Completion of Structural Concrete

•Substantial Completion of Structural Steel

•Substantial Completion of Exterior Shell

•Substantial Completion of Interior Rough Framing

•Substantial Completion of Interior Finishes

39

--------------------------------------------------------------------------------



        The above established Milestone dates will be established under
Amendment No. 1 Article 11. Liquidated damages of $250.00 per day will be
included. Should any Subcontractor be obstructed or delayed in the completion of
work by reason of unavoidable delay then subcontractor shall be entitled to an
extension of time equal to said delay. It is not the intent of the Owner to
execute these damages but rather to be used to control the schedule for
subcontract work. Should overall Beneficial Occupancy date as noted under 8.2.5
below fail to be reached then Liquidated Damages associated with Milestone Dates
under this section will not be assessed against Melchiori Construction Company
and only those Liquidated Damages noted under 8.2.5 will apply. In addition
should the Contractor fail to reach any of the above milestone dates, and by
acceleration of the schedule achieve the overall Beneficial Occupancy date noted
under Section 8.2.5, then all Liquidated Damages will be voided against
Melchiori Construction Company. However, Liquidated Damages between Melchiori
Construction Company and our Subcontractors shall still apply should it be
deemed necessary to accelerate the schedule for the delay caused by the
subcontractor.

        8.2.5    Owners shall have the right to occupy part of the building for
completion of Fixtures, Furnishings and Equipment (FF&E). The work shall be
deemed complete on the date upon which support systems are in place in order for
QAD, Inc. to begin installation of all FF&E. Beneficial Occupancy Date will be
achieved upon acceptance by public authorities having jurisdiction over the
work. Beneficial Occupancy Date when established under Amendment No. 1
Article 11 will include a Fifteen (15) working day plus or minus allowance.
Liquidated damages and a bonus clause of $500.00 per day will be applied on the
16th day prior to or after said Beneficial Occupancy date. Should Melchiori
Construction Company be obstructed or delayed in the completion of work by
reason of unavoidable delay then Contractor shall be entitled to an extension of
time equal to said delay. Beneficial Occupancy Date shall not be confused with
Substantial Completion Date. Substantial Completion shall continue to as defined
under Amendment No. 1 Article 11 and will be achieved upon date certified by
Project Architect in accordance with Article 9.8 of the General Conditions of
the Contract for Construction.

        8.3    DELAYS AND EXTENSIONS OF TIME    

        8.3.1    If the Contractor is delayed at any time in the commencement or
progress of the Work by (1) an act or neglect of the Owner or Architect, or of
an employee of either, or of a separate contractor employed by the Owner, or (2)
by changes ordered in the Work, only to the extent reflected in approved Change
Orders providing for specific extensions of the Contract time, or (3) by
unanticipated abnormal weather (see paragraph 4.3.8.2) by unexpected
industrywide labor disputes, fire, unusual delay in deliveries, governmental
delay in the permitting process, unavoidable casualties or other causes beyond
the Contractor's control, or by delay authorized by the Owner pending mediation
and arbitration, or by other causes which the Architect determines may justify
delay, then the Contract Time shall be extended by Change Order for such
reasonable time as the Architect may determine consistent with the provisions of
the Contract Documents.

        8.3.2    Claims relating to time shall be made in accordance with
applicable provisions of Paragraph 4.3. That the Owner or Architect may be aware
of the occurrence of the delay through means other than the Contractor's written
notification shall not constitute a waiver of a timely or written notice or
Claim.

        8.3.3    This Paragraph 8.3 does not preclude recovery of damages for
delay by either party under other provisions of the Contract Documents. The
Contractor shall not recover damages or an increase in the GMP from the Owner
unless the owner's own actions or inactions were the actual, substantial cause
of the delay, or the Contractor could reasonably have avoided the delay by the
exercise of due diligence. If the delay has been caused by anyone other than QAD
Inc., the Contractor may not seek delay damages from QAD Inc..

40

--------------------------------------------------------------------------------


        8.3.4    The Contractor shall not in any event be entitled to damages
arising out of actual or alleged loss of efficiency; morale, fatigue, attitude,
or labor rhythm; constructive acceleration; home office overhead; expectant
underrun; trade stacking; reassignment of workers; concurrent operations;
dilution of supervision; learning curve, beneficial or joint occupancy;
logistics; ripple; season change; extended overhead; profit upon damages for
delay; impact damages; or similar damages.

ARTICLE 9 PAYMENTS AND COMPLETION

        9.1    CONTRACT SUM    

        9.1.1    The Contract Sum is stated in the Agreement and, including
authorized adjustments, is the total amount payable by the Owner to the
Contractor for performance of the Work under the Contract Documents.

        9.2    SCHEDULE OF VALUES    

        9.2.1    At least fourteen days before the first Application for
Payment, the Contractor shall submit to the Architect a schedule of values
allocated to various portions of the Work, prepared in such form and supported
by such data to substantiate its accuracy as the Architect or the Owner may
require. This schedule, unless objected to by the Architect or the Owner, shall
be used as a basis for reviewing the Contractor's Applications for Payment.

        9.3    APPLICATIONS FOR PAYMENT    

        9.3.1    At least ten days before the date established for the Owner to
make each progress payment, the Contractor shall submit to the Owner an itemized
Application for Payment for operations completed in accordance with the schedule
of values. Such application shall be notarized, if required, and supported by
such data substantiating the Contractor's right to payment as the Owner or
Architect may require, such as copies of requisitions from Subcontractors and
material suppliers, and reflecting retainage if provided for in the Contract
Documents.

        9.3.1.1    As provided in Subparagraph 7.3.8, such applications may
include requests for payment on account of changes in the Work which have been
properly authorized by Construction Change Directives, or by interim
determinations of the Architect, but not yet included in Change Orders.

        9.3.1.2    Such applications may not include requests for payment for
portions of the Work for which the Contractor does not intend to pay to a
Subcontractor or material supplier, because of a dispute or other reason unless
such Work has been performed by others whom the Contractor intends to pay. If,
after making a request for payment but before paying a Subcontractor for its
performance covered by the payment request, the Contractor discovers that part
or all of the payment otherwise due to the Subcontractor is subject to
withholding from the Subcontractor under the subcontract for unsatisfactory
performance, the Contractor may withhold the amount as allowed under the
subcontract, but it shall give the Subcontractor, the Owner and the Architect
written notice of the remedial actions that must be taken as soon as practicable
after determining the cause for the withholding but before the due date for the
Subcontractor payment, and pay the Subcontractor within eight working days after
the Subcontractor satisfactorily completes the remedial action indemnified in
the notice.

        9.3.2    Unless otherwise provided in the Contract Documents, payments
shall be made on account of Project specific materials and equipment delivered
and suitably stored at the site for subsequent incorporation in the Work. If
approved in writing and in advance by the Owner, payment may similarly be made
for materials and equipment stored off the site at a location agreed upon in
writing. Payment for materials and equipment stored on or off the site shall be
conditioned upon compliance by the Contractor with procedures satisfactory to
the Owner including cost for Owner inspection to establish

41

--------------------------------------------------------------------------------

the Owner's title to such materials and equipment or otherwise protect the
Owner's interest, and shall include the costs of applicable insurance, storage
and transportation to the site for such materials and equipment stored off the
site.

        9.3.3    The Contractor warrants that title to all Work covered by an
Application for Payment will pass to the Owner no later than the time of
payment. The Contractor further warrants that upon submittal of an Application
for Payment all Work for which Certificates for Payment have been previously
issued and payments received from the Owner shall, to the best of the
Contractor's knowledge, information and belief, be free and clear of liens,
claims, security interests or encumbrances in favor of the Contractor,
Subcontractors, material suppliers, or other persons or entities making a claim
by reason of having provided labor, materials and equipment relating to the
Work.

        9.4    CERTIFICATES FOR PAYMENT    

        9.4.1    The Architect will, within seven days after receipt of the
Contractor's Application for Payment, either issue to the Owner a Certificate
for Payment, with a copy to the Contractor, for such amount as the Architect
determines is properly due, or notify the Contractor and Owner in writing of the
Architect's reasons for withholding certification in whole or in part as
provided in Subparagraph 9.5.1.

        9.4.2    The issuance of a Certificate for Payment will constitute a
representation by the Architect to the Owner, based on the Architect's
evaluation of the Work and the data comprising the Application for Payment, that
the Work has progressed to the point indicated and that, to the best of the
Architect's knowledge, information and belief, the quality of the Work is in
accordance with the Contract Documents. The foregoing representations are
subject to an evaluation of the Work for conformance with the Contract Documents
upon Substantial Completion, to results of subsequent tests and inspections, to
correction of minor deviations from the Contract Documents prior to completion
and to specific qualifications expressed by the Architect. The issuance of a
Certificate for Payment will further constitute a representation that the
Contractor is entitled to payment in the amount certified. However, the issuance
of a Certificate for Payment will not be a representation that the Architect has
(1) made exhaustive or continuous on-site inspections to check the quality or
quantity of the Work, (2) reviewed construction means, methods, techniques,
sequences or procedures, (3) reviewed copies of requisitions received from
Subcontractors and material suppliers and other data requested by the Owner to
substantiate the Contractor's right to payment, or (4) made examination to
ascertain how or for what purpose the Contractor has used money previously paid
on account of the Contract Sum.

        9.5    DECISIONS TO WITHHOLD CERTIFICATION    

        9.5.1    The Architect may withhold a Certificate for Payment in whole
or in part, to the extent reasonably necessary to protect the Owner, if in the
Architect's opinion the representations to the Owner required by Subparagraph
9.4.2 cannot be made. If the Architect is unable to certify payment in the
amount of the Application, the Architect will notify the Contractor and Owner as
provided in Subparagraph 9.4.1. If the Contractor and Architect cannot agree on
a revised amount, the Architect will promptly issue a Certificate for Payment
for the amount for which the Architect is able to make such representations to
the Owner. The Owner may with or without the Architect's concurrence withhold
payment, and the Architect may also withhold a Certificate for Payment or any
part thereof or, because of subsequently discovered evidence, it may nullify the
whole or a part of a Certificate for Payment previously issued, to such extent
as may be necessary in the Architect's opinion to protect the Owner from loss
for which the Contractor is responsible, including loss resulting from acts and
omissions described in Subparagraph 3.3.2, because of:

.1defective Work not remedied;

.2third party claims filed or reasonable evidence indicating probable filing of
such claims unless security acceptable to the Owner is provided by the
Contractor;

42

--------------------------------------------------------------------------------

.3failure of the Contractor to make payments properly to Subcontractors or for
labor, materials or equipment;

.4reasonable evidence that the Work cannot be completed for the unpaid balance
of the Contract Sum;

.5damage to the Owner or another contractor;

.6reasonable evidence that the Work will not be completed within the Contract
Time, and that the unpaid balance would not be adequate to cover actual or
liquidated damages for the anticipated delay;

.7unsatisfactory prosecution of the Work by the Contractor, including but not
limited to failure to carry out the Work in accordance with the Contract
Documents;

.8delay by the Contractor and/or its Subcontractor(s) or any tier, or failure to
comply with the Contractor's Construction Schedule requirements;

.9failure to submit affidavits pertaining to wages paid as required by statute;

.10failure to comply with a requirement of the Contract Documents in which the
Owner has reserved the right to withhold payment; or

.11liquidated damages

        9.5.2    When the above reasons for withholding certification are
removed, certification will be made for amounts previously withheld.

        9.6    PROGRESS PAYMENTS    

        9.6.1    After the Architect has issued a Certificate for Payment, the
Owner shall make payment in the manner and within the time provided in the
Contract Documents, and shall so notify the Architect.

        9.6.2    The Contractor shall promptly pay each Subcontractor, upon
receipt of payment from the Owner, out of the amount paid to the Contractor on
account of such Subcontractor's portion of the Work, the amount to which said
Subcontractor is entitled, reflecting percentages actually retained from
payments to the Contractor on account of such Subcontractor's portion of the
Work. The Contractor shall, by appropriate agreement with each Subcontractor,
require each Subcontractor to make payments to Sub-subcontractors in a similar
manner. If the Contractor does not receive payment for a cause which is not the
fault of a particular Subcontractor but does receive payment for work done by
the particular Subcontractor, the Contractor shall pay that Subcontractor on
demand, made at any time after which such payment to the Contractor would have
been made, for its satisfactory completed work, less the retained percentage.

        9.6.3    The Architect will, on request, furnish to a Subcontractor, if
practicable, information regarding percentages of completion or amounts applied
for by the Contractor and action taken thereon by the Architect and Owner on
account of portions of the Work done by such Subcontractor.

        9.6.4    Neither the Owner nor Architect shall have an obligation to pay
or to see to the payment of money to a Subcontractor except as may otherwise be
required by law.

        9.6.5    Payment to material suppliers shall be treated in a manner
similar to that provided in Subparagraphs 9.6.2, 9.6.3, and 9.6.4.

        9.6.6    A Certificate for Payment, a progress payment, or partial or
entire use or occupancy of the Project by the Owner shall not constitute
acceptance of Work.

        9.6.7    Unless the Contractor provides the Owner with a payment bond in
the full penal sum of the Contract Sum, payments received by the Contractor for
Work properly performed by Subcontractors and suppliers shall be held by the
Contractor for those Subcontractors or suppliers who performed Work or furnished
materials, or both, under contract with the Contractor for which payment was
made by the Owner. Nothing contained herein shall require money to be placed in
a separate account and not commingled with money of the Contractor, shall create
any fiduciary liability or tort liability on the part of the Contractor for
breach of trust or shall entitle any person or entity to an award of punitive
damages against the Contractor for breach of the requirements of this provision.

43

--------------------------------------------------------------------------------

        9.7    FAILURE OF PAYMENT    

        9.7.1    If the Architect does not issue a Certificate for Payment,
through no fault of the Contractor, within seven days after receipt of the
Contractor's Application for Payment, or if the Owner does not pay the
Contractor within seven days after the date established in the Contract
Documents the amount due and owing to the Contractor, then the Contractor may,
upon seven additional days' written notice to the Owner and Architect, stop the
Work until payment of the amount owing has been received. The Contract Time
shall be extended appropriately and the Contract Sum shall be increased by the
amount of the Contractor's reasonable costs of shut-down, delay and start-up,
plus interest as provided for in the Contract Documents.

        9.8    SUBSTANTIAL COMPLETION    

        9.8.1    Substantial Completion is the stage in the progress of the Work
(or portion thereof designed and approved by the Architect and Owner) when the
construction is sufficiently complete in accordance with the Contract Documents
so that the Owner can fully occupy or utilize the Work (designed by the Owner)
for its intended use. All Work other than incidential corrective or punch list
work and final cleaning shall have been completed. The Work is not Substantially
Complete if the Architect judges that the Work cannot achieve Final Completion
within 30 days, if appropriate cleaning has not occurred, if all systems and
parts are not usable, if utilities are not connected and operating normally, if
all required permits for occupancy have not been issued, or if the Work is not
accessible by normal pedestrian traffic routes. The fact that the Owner may
occupy the Work or designated portion thereof does not indicate that the Work is
Substantially Complete or is acceptable in whole or in part.

        9.8.2    When the Contractor considers that the Work, which the Owner
agrees to accept separately, is substantially complete, the Contractor shall
prepare and submit to the Architect a comprehensive list of items to be
completed or corrected prior to final payment. Failure to include an item on
such list does not alter the responsibility of the Contractor to complete all
Work in accordance with the Contract Documents.

        9.8.3    Upon receipt of the Contractor's list, the Architect will make
an inspection to determine whether the Work is substantially complete. If the
Architect's inspection discloses any item, whether or not included on the
Contractor's list, which is not sufficiently complete in accordance with the
Contract Documents so that the Owner can fully occupy the Work or designated
portion thereof for its intended use, the Contractor shall, before issuance of
the Certificate of Substantial Completion, complete or correct such item upon
notification by the Architect. In such case, the Contractor shall then submit a
request for another inspection by the Architect to determine Substantial
Completion.

        9.8.4    When the Work is substantially complete, the Architect will
prepare a Certificate of Substantial Completion which upon approval of the Owner
shall establish the date of Substantial Completion, shall establish
responsibilities of the Owner and Contractor for security, maintenance, heat,
utilities, damage to the Work and insurance, and shall fix the time within which
the Contractor shall finish all items on the list accompanying the Certificate.
Warranties required by the Contract Documents shall commence on the date of
Substantial Completion of the Work or designated portion thereof unless
otherwise provided in the Certificate of Substantial Completion.

        9.8.5    The Certificate of Substantial Completion shall be submitted to
the Owner and Contractor for their written acceptance of responsibilities
assigned to them in such Certificate. Upon such acceptance and consent of
surety, if any, the Owner shall make payment as provided in the Contract
Documents. Such payment shall be adjusted for Work that is incomplete or not in
accordance with the requirements of the Contract Documents. No further payment
shall be due and owing until the payment at Final Completion. Upon execution of
the Certificate of Substantial Completion, the Contractor shall attach a list of
each outstanding and unresolved Claim; any Claim not so attached and

44

--------------------------------------------------------------------------------


identified, other than retainage and the undisputed balance of the GMP, shall be
deemed waived and abandoned.

        9.9    PARTIAL OCCUPANCY OR USE    

        9.9.1    The Owner may upon written notice to Contractor occupy or use
any completed or partially completed portion of the Work at any time prior to
"Final Completion" (as defined in Subparagraph 9.10.1.1. Such partial occupancy
or use may commence whether or not the portion is substantially complete,
provided the Owner has addressed in writing the period for correction of the
Work and commencement of warranties required by the Contract Documents and
provided Owner's partial occupancy does not reasonably inhibit Contractor's
completion of the remainder of the project. Should the owner's partial occupancy
cause delay in the Contractor's completion of the balance of the work, then the
Contractor shall be entitled to request and obtain appropriate time delay as
provided elsewhere in this Agreement but subject to the last sentence of this
Paragraph 9.9.1. Unless otherwise agreed in writing, such possession, use or
operation shall not be deemed an acceptance of any portion of the Work, nor
accelerate the time for any payment to the Contractor under the Contract, nor
prejudice any rights of the Owner under the Contract or under any insurance,
bond, guaranty or other requirement of the Contract, nor relieve the Contractor
of the risk of loss or any of its obligations under the contract, nor establish
a Date of Substantial or Final Completion, nor constitute a waiver of claims. If
the Contractor fails to Substantially Complete the Work within the Contract
Time, or fails to Finally Complete the Work within 30 days of Substantial
Completion, the Owner may take possession of, use or operate all or any part of
the Work without any increase in the GMP or the Contract Time on account of such
possession or use.

        9.9.2    Immediately prior to such partial occupancy or use, the Owner,
Contractor and Architect shall jointly inspect the area to be occupied or
portion of the Work to be used in order to determine and record the condition of
the Work.

        9.9.3    Unless otherwise agreed upon, partial occupancy or use of a
portion or portions of the Work shall not constitute acceptance of the Work not
complying with the requirements of the Contract Documents.

        9.10    FINAL COMPLETION AND FINAL PAYMENT    

        9.10.1.1    The Contractor shall cause punchlist items to be completed
within 30 days of Substantial Completion or within such reasonable period as may
be required to correct the item (in the event that the punchlist items are,
because of their nature, incapable of correction during the 30 day period)
("Final Completion") provided that the Contractor commences to correct the item
within the 30 day period and thereafter diligently and in good faith pursues the
corrective action to completion. In the event that the Contractor fails to
correct the deficiencies within the time period required for the Contractor to
do so, the Owner may upon seven days' written notice to the Contractor, take
over and perform some or all of the punchlist items. The Owner may deduct the
actual cost of performing this punchlist work, including any design costs, plus
10% to account for the Owner's transaction costs from the GMP.

        9.10.1.2    Upon receipt of written notice from the Contractor that the
Work is ready for final inspection, the Architect will promptly make such
inspection accompanied by the Contractor. If the Architect determines that some
or all of the punchlist items are not accomplished, the Contractor shall be
responsible to the Owner for all costs, including reinspection fees for any
subsequent Architect's inspection to determine compliance with the punchlist.
When the Architect finds all punchlist items complete (or the Owner has agreed
to accept a deposit from the Contractor to secure future completion of
designated punchlist items), the Work acceptable under the Contract Documents
and the Contract fully performed, the Architect will promptly notify the Owner
and Contractor in writing stating that to the best of the Architect's knowledge,
information and belief, and on the basis of the

45

--------------------------------------------------------------------------------


Architect's on-site visits and inspections, the Work has been completed in
accordance with terms and conditions of the Contract Documents.

        9.10.1.3    When the Architect finds that the Work has been concluded,
an occupancy permit has been issued, and the Contractor has submitted all the
items in Subparagraph 9.10.2 to the Architect, the Contractor may submit a final
Application for Payment. The Architect will then promptly issue a final
Certificate for Payment stating that the entire balance found to be due the
Contractor and noted in said final Certificate is due and payable. The
Architect's final Certificate for Payment shall establish the date of Final
Completion upon its execution by the Owner.

        9.10.2    Final payment shall not become due until after the Owner has
formally accepted the Project ("Final Acceptance"). To achieve Final Acceptance,
the Architect must issue a final Certificate for Payment under
Subparagraphs 9.10.1.1 and 9.10.1.2 an occupancy permit must have been issued,
Final Completion must have occurred, and the Contractor submitted to the
Architect (1) an affidavit that all payrolls, bills for materials and equipment,
and other indebtedness connected with the Work for which the Owner or the
Owner's property might be responsible or encumbered have been paid or otherwise
satisfied, (2) a certificate evidencing that insurance required by the Contract
Documents to remain in force after final payment is currently in effect and will
not be canceled or allowed to expire until at least 30 days' prior written
notice has been give to the Owner, (3) a written statement that the Contractor
knows of no substantial reason that the insurance will not be renewable to cover
the period required by the Contract Documents, (4) consent of surety, if any, to
final payment and (5) other data establishing payment or satisfaction of
obligations, receipts, releases and waivers of liens, claims, security interests
or encumbrances arising out of the Contract, to the extent and in such form as
may be designated by the Owner satisfactorily demonstrating to the Owner that
the claim of Subcontractors of any tier, suppliers, and laborers who have filed
claims have been paid, and (6) all warranties, guarantees, manuals, operation
instructions, certificates, spare parts, maintenance stock, specified excess
materials and other documents or items required by the Contract Documents. If a
Subcontractor of any tier refuses to furnish a release or waiver required by the
Owner, the Owner may (a) retain in the fund, account, or escrow funds such
amounts as to defray the cost of foreclosing the liens of such claims and to pay
attorneys' fees the total of which shall be no less than 150% of the claimed
amount, or (b) accept a bond from the Contractor satisfactory to the Owner to
indemnify the Owner against such lien and to remove it from title. If any such
lien remains unsatisfied after all payments from the retainage are made, the
Contractor shall refund to the Owner all money that the Owner may be compelled
to pay in discharging such lien, including all costs and reasonable attorneys'
fees.

        9.10.3    If, after Substantial Completion of the Work, final completion
thereof is materially delayed through no fault of the Contractor and the
Architect so confirms, the Owner may, upon application by the Contractor and
certification by the Architect, and without terminating the Contract, make
payment of the balance due for that portion of the Work fully completed and
accepted. If the remaining balance for Work not fully completed or corrected is
less than retainage stipulated in the Contract Documents, and if bonds have been
furnished, the written consent of surety to payment of the balance due for that
portion of the Work fully completed and accepted shall be submitted by the
Contractor to the Architect prior to certification of such payment. Such payment
shall be made under terms and conditions governing final payment, except that it
shall not constitute a waiver of claims.

        9.10.4    The making of final payment shall constitute a waiver of
Claims by the Owner except those arising from:

.1liens, Claims, security interests or encumbrances arising out of the Contract
and unsettled including without limitation any claim under Section 3.18.1;

.2failure of the Work to comply with the requirements of the Contract Documents;
or

.3terms of warranties required by the Contract Documents.

46

--------------------------------------------------------------------------------



        9.10.5    Acceptance of final payment by the Contractor, a Subcontractor
or material supplier shall constitute a waiver of claims by that payee except
those previously made in writing and identified by that payee as unsettled on
the final Application for Payment.

ARTICLE 10    PROTECTION OF PERSONS AND PROPERTY

        10.1    SAFETY PRECAUTIONS AND PROGRAMS    

        10.1.1    The Contractor shall be responsible for initiating,
maintaining and supervising all safety precautions and programs in connection
with the performance of the Contract.

        10.2    SAFETY OF PERSONS AND PROPERTY    

        10.2.1    The Contractor shall take reasonable precautions for the
safety of, and shall provide reasonable protection to prevent damage, injury or
loss to:

.1employees on the Work and other persons who may be affected thereby;

.2the Work and materials and equipment to be incorporated therein, whether in
storage on or off the site, under care, custody or control of the Contractor or
the Contractor's Subcontractors or Sub-subcontractors; and

.3other property at the site or adjacent thereto, such as trees, shrubs, lawns,
walks, pavements, roadways, structures and utilities not designated for removal,
relocation or replacement in the course of construction.

        10.2.2    The Contractor shall give notices and comply with applicable
laws, ordinances, rules, regulations and lawful orders of public authorities
bearing on safety of persons or property or their protection from damage, injury
or loss.

        10.2.3    The Contractor shall erect and maintain, as required by
existing conditions and performance of the Contract, reasonable safeguards for
safety and protection, including posting danger signs and other warnings against
hazards, promulgating safety regulations and notifying owners and users of
adjacent sites and utilities.

        10.2.4    When use or storage of explosives or other hazardous materials
or equipment or unusual methods are necessary for execution of the Work, the
Contractor shall exercise utmost care and carry on such activities under
supervision of properly qualified personnel.

47

--------------------------------------------------------------------------------


        10.2.5    The Contractor shall promptly remedy damage and loss (other
than damage or loss insured under property insurance required by the Contract
Documents) to property referred to in Clauses 10.2.1.2 and 10.2.1.3 caused in
whole or in part by the Contractor, a Subcontractor, a Sub-subcontractor, or
anyone directly or indirectly employed by any of them, or by anyone for whose
acts they may be liable and for which the Contractor is responsible under
Clauses 10.2.1.2 and 10.2.1.3, except damage or loss attributable to acts or
omissions of the Owner or Architect or anyone directly or indirectly employed by
either of them, or by anyone for whose acts either of them may be liable, and
not attributable to the fault or negligence of the Contractor. The foregoing
obligations of the Contractor are in addition to the Contractor's obligations
under Paragraph 3.18.

        10.2.6    The Contractor shall designate a responsible member of the
Contractor's organization at the site whose duty shall be the prevention of
accidents. This person shall be the Contractor's superintendent unless otherwise
designated by the Contractor in writing to the Owner and Architect.

        10.2.7    The Contractor shall not load or permit any part of the
construction or site to be loaded so as to endanger its safety.

        10.3    HAZARDOUS MATERIALS    

        10.3.1    If reasonable precautions will be inadequate to prevent
foreseeable bodily injury or death to persons resulting from a material or
substance, including but not limited to asbestos or polychlorinated biphenyl
(PCB), encountered on the site by the Contractor, the Contractor shall, upon
recognizing the condition, immediately stop Work in the affected area and report
the condition to the Owner and Architect in writing.

        10.3.2    The Owner shall obtain the services of a licensed laboratory
to verify the presence or absence of the material or substance reported by the
Contractor and, in the event such material or substance is found to be present,
to verify that it has been rendered harmless. Unless otherwise required by the
Contract Documents, the Owner shall furnish in writing to the Contractor and
Architect the names and qualifications of persons or entities who are to perform
tests verifying the presence or absence of such material or substance or who are
to perform the task of removal or safe containment of such material or
substance. The Contractor and the Architect will promptly reply to the Owner in
writing stating whether or not either has reasonable objection to the persons or
entities proposed by the Owner. If either the Contractor or Architect has an
objection to a person or entity proposed by the Owner, the Owner shall propose
another to whom the Contractor and the Architect have no reasonable objection.
When the material or substance has been rendered harmless, Work in the affected
area shall resume upon written agreement of the Owner and Contractor. The
Contract Time shall be extended appropriately and the Contract Sum shall be
increased in the amount of the Contractor's reasonable additional costs of
shut-down, delay and start-up, which adjustments shall be accomplished as
provided in Article 7.

        10.3.3    To the fullest extent permitted by law, the Owner shall
indemnify and hold harmless the Contractor, Subcontractors, Architect,
Architect's consultants and agents and employees of any of them from and against
claims, damages, losses and expenses, including but not limited to attorneys'
fees, arising out of or resulting from performance of the Work in the affected
area if in fact the material or substance presents the risk of bodily injury or
death as described in Subparagraph 10.3.1 and has not been rendered harmless,
provided that such claim, damage, loss or expense is attributable to bodily
injury, sickness, disease or death, or to injury to or destruction of tangible
property (other than the Work itself) and provided that such damage, loss or
expense is not due to the sole negligence of a party seeking indemnity.

        10.4     The Owner shall not be responsible under Paragraph 10.3 for
materials and substances brought to the site by the Contractor unless such
materials or substances were required by the Contract Documents. The Contractor
shall not install asbestos or plychlorinated biphenyl (PCB) in the Work.

48

--------------------------------------------------------------------------------


        10.5     If, without negligence on the part of the Contractor, the
Contractor is held liable for the cost of remediation of a hazardous material or
substance solely by reason of performing Work as required by the Contract
Documents, the Owner shall indemnify the Contractor for all cost and expense
thereby incurred.

        10.6        EMERGENCIES    

        10.6.1    In an emergency affecting safety of persons or property, the
Contractor shall act, at the Contractor's discretion, to prevent threatened
damage, injury or loss. Additional compensation or extension of time claimed by
the Contractor on account of an emergency shall be determined as provided in
Paragraph 4.3 and Article 7.

ARTICLE 11    INSURANCE AND BONDS

        11.1        CONTRACTOR'S LIABILITY INSURANCE    

        11.1.1    The Contractor shall purchase from and maintain in a company
or companies lawfully authorized and admitted to do business in the State of
California an occurrence-based Commercial General Liability Insurance Policy
which shall provide bodily injury and property damage liability on the
Contractor's operations, including Subcontractors of any tier; owned, non-owned
and hired vehicles; on work sublet to others; and on the indemnity provision of
this Contract. This insurance will name the Owner, the Architect, their
consultants and employees. QAD Inc. and its affiliated entities, any required
governmental agencies and any additional persons or entities requested by the
Owner in writing as additional insureds for Work performed under this Contract;
the Contractor's policy shall be designated primary coverage for both defense
and indemnity, and any Owner's policies excess. Such limits of liability
insurance shall have per-project general aggregate provisions and shall not be
less than the following:

.1Limits of insurance coverage shall be defined under attachment "C",
Certificate of Liability Insurance attached within.

.2Limits of demolition policy of $5,000,000 per occurrence and $5,000,000 per
aggregate is included.

        11.1.2    The insurance required by Subparagraph 11.1.1 shall be written
Coverages, whether written on an occurrence or claims-made basis, shall be
maintained without interruption from date of commencement to the Work and for
not less than two (2) years following the termination of this Agreement.

        11.1.3    In addition, the Contractor shall purchase and maintain
insurance for claims under workers' compensation (industrial insurance),
disability benefit and other similar employee benefit acts in the State
statutory amount and Employer's Liability with coverage of at least $1,000,000.

        11.1.4    Before commencing Work or exposure to loss can occur, and in
any event within ten days after Owner has issued its Notice to Proceed. The
Contractor shall furnish the Owner with Certificates of Insurance as evidence of
all insurance required by the Contract Documents. No Progress Payment will be
due until all such Certificates are furnished. All policies and certificates
must be signed copies and shall contain a provision that coverages afforded
under the polices cannot be materially altered (i.e., the coverages reduced, the
limits decreased, or the additional insureds removed) allowed to expire, or
cancelled without first giving 30 days' prior written notice by certified mail
to the Owner and Architect. The Contractor shall furnish to the Owner and
Architect copies of any subsequently issued endorsements amending, modifying,
altering, or restricting coverage of limits. Furthermore, such policies or
certificates shall contain a clause verifying that the policy contains coverage
for blanket contractual liability including both oral and written contracts and
that liability coverages include protection for underground, collapse and
explosion.

49

--------------------------------------------------------------------------------


        11.1.5    The Owner's specification or approval of the insurance in this
Contract or of its amount shall not relieve or decrease the liability of the
Contract under the Contract Documents or otherwise. Coverages are the minimum to
be provided and are not limitations of liability under the Contract,
indemnification, or applicable law provisions. The Contractor may, at its
expense, purchase larger coverage amounts.

        11.1.6    Coverage, whether written on an occurrence or claims-made
basis, shall be maintained without interruption from the date of commencement of
the Work until the date of Final Acceptance, except for any coverage required to
be maintained after Final Acceptance. Completed operations coverage shall remain
in force for three years after Final Acceptance.

        11.1.7    The Contractor shall ensure and require that Subcontractors of
any tier have insurance coverage to cover bodily injury and property damage on
all operations and all vehicles owned or operated by Subcontractors of any tier.

        11.1.8    If the owner is damaged by the failure of the Contractor to
maintain any of the above insurance or to so notify the Owner, then the
Contractor shall bar costs attributable thereto. The Owner may withhold payment
pending receipt of all certificates of insurance. Failure to withhold payment
shall not constitute a waiver.

        11.2        OWNER'S LIABILITY INSURANCE    

        11.2.1    The Owner shall be responsible for purchasing and maintaining
the Owner's usual liability insurance.

        11.3        PROJECT MANAGEMENT PROTECTIVE LIABILITY INSURANCE    

        11.3.1    Optionally, the Owner may require the Contractor to purchase
and maintain Project Management Protective Liability insurance from the
Contractor's usual sources as primary coverage for the Owner's, Contractor's and
Architect's vicarious liability for construction operations under the Contract.
Unless otherwise required by the Contract Documents, the Owner shall reimburse
the Contractor by increasing the Contract Sum to pay the cost of purchasing and
maintaining such optional insurance coverage, and the Contractor shall not be
responsible for purchasing any other liability insurance on behalf of the Owner.
The minimum limits of liability purchased with such coverage shall be equal to
the aggregate of the limits required for Contractor's Liability Insurance under
Clauses 11.1.1.2 through 11.1.1.5.

        11.3.2    To the extent damages are covered by Project Management
Protective Liability insurance, the Owner, Contractor and Architect waive all
rights against each other for damages, except such rights as they may have to
the proceeds of such insurance. The policy shall provide for such waivers of
subrogation by endorsement or otherwise.

        11.3.3    The Owner shall not require the Contractor to include the
Owner, Architect or other persons or entities as additional insureds on the
Contractor's Liability Insurance coverage under Paragraph 11.1

        11.4        PROPERTY INSURANCE    

        11.4.1    The Owner shall purchase and maintain, in a company or
companies lawfully authorized and admitted to do business in the State of
California a Builders Risk insurance policy to cover the course of construction
upon the entire Project at the site to the full insurable value thereof less
costs of clearing preparation and excavation of the site under this Contract.
This insurance shall insure against the perils of fire and extended coverage and
physical loss or damage and shall provide "all risk" coverage for the interest
of the Owner, the Contractor and Subcontractors as named insureds. The
Contractor will provide a copy of its policy to the Owner. Each loss may be
subject to a deductible. Losses up to the deductible amount shall be the
responsibility of the Contractor.

50

--------------------------------------------------------------------------------


        11.4.2    If the Owner finds it necessary to occupy or use a portion or
portions of the Work prior to Substantial Completion thereof, such occupancy or
use shall not cause this insurance to be canceled or lapse on account of such
partial occupancy or use. Consent of the Contractor and of the insurance company
or companies to such occupancy or use shall not be unreasonably withheld.

        11.4.7    Waivers of Subrogation.    The Owner and Contractor waive all
rights against (1) each other and any of their Subcontractors of any tier,
agents and employees, each of the other, and (2) the Architect, Architect's
consultants, separate contractors described in Article 6, if any, and any of
their subcontractors, sub-subcontractors, agents and employees, for damages
caused by fire or other causes of loss to the extent covered by property
insurance obtained pursuant to this Paragraph 11.4 or other property insurance
applicable to the Work, except such rights as they have to proceeds of such
insurance held by the Owner as fiduciary. The Owner does not waive subrogation
rights to the extent of its property insurance on structures or portions of
structures that do not comprise the Work. The Owner or Contractor, as
appropriate, shall require of the Architect, Architect's consultants, separate
contractors described in Article 6, if any, and the subcontractors,
sub-subcontractors, agents and employees of any of them, by appropriate
agreements, written where legally required for validity, similar waivers each in
favor of other parties enumerated herein. The policies shall provide such
waivers of subrogation by endorsement or otherwise. A waiver of subrogation
shall be effective as to a person or entity even though that person or entity
would otherwise have a duty of indemnification, contractual or otherwise, did
not pay the insurance premium directly or indirectly, and whether or not the
person or entity had an insurable interest in the property damaged.

        11.4.9    Adjustment.    Upon the occurrence of an insured loss, the
Owner shall participate in and approve the adjustment and settlement of any loss
with the insurers. The Owner shall deposit in a separate account proceeds so
received, which the Owner shall distribute in accordance with such agreement as
the parties in interest may reach. If no agreement is reached, any damaged Work
shall first be repaired or replaced, and payment thereof made from the separate
account by Change Order or by payment to a separate contractor, at Owner's
option; further disbursements from the separate account will then be determined
pursuant to the provisions of Subparagraphs 4.4 and 4.5.

        11.5    PERFORMANCE BOND AND PAYMENT BOND    

        11.5.1    The Owner shall have the right to require the Contractor to
furnish bonds covering faithful performance of the Contract and payment of
obligations arising thereunder as stipulated in bidding requirements or
specifically required in the Contract Documents on the date of execution of the
Contract.

        11.5.2    Upon the request of any person or entity appearing to be a
potential beneficiary of bonds covering payment of obligations arising under the
Contract, the Contractor shall promptly furnish a copy of the bonds or shall
permit a copy to be made.

ARTICLE 12    UNCOVERING AND CORRECTION OF WORK

        12.1    UNCOVERING OF WORK    

        12.1.1    If a portion of the Work is covered contrary to the Owner's or
the Architect's request or to requirements of a governmental authority or
specifically expressed in the Contract Documents, it must, if required in
writing by the Architect, the Owner, or the governmental authority be uncovered
for examination and be replaced at the Contractor's expense without change in
the Contract Time or the Contract Sum.

        12.1.2    If a portion of the Work has been covered which the Architect
has not specifically requested to examine prior to its being covered, the
Architect may request to see such Work and it shall be uncovered by the
Contractor. If such Work is in accordance with the Contract Documents,

51

--------------------------------------------------------------------------------


costs of uncovering and replacement shall, by appropriate Change Order, be at
the Owner's expense. If such Work is not in accordance with the Contract
Documents, correction shall be at the Contractor's expense unless the condition
was caused by a separate contractor employed by the Owner, and in that event the
separate contractor shall be responsible for payment of such costs.

        12.2    CORRECTION OF WORK    

        12.2.1    BEFORE OR AFTER SUBSTANTIAL COMPLETION    

        12.2.1.1    The Contractor shall promptly correct Work rejected by the
Architect or failing to conform to the requirements of the Contract Documents,
whether discovered before or after Substantial Completion and whether or not
fabricated, installed or completed. Costs of correcting such rejected Work,
including additional testing and inspections and compensation for the
Architect's services and expenses made necessary thereby, shall be at the
Contractor's expense.

        12.2.2    AFTER SUBSTANTIAL COMPLETION    

        12.2.2.1    In addition to the Contractor's obligations under Paragraph
3.5, if, within one year after the latest of Final Acceptance of the Work or
after the date for commencement of warranties established under the Contract
Documents, or by terms of an applicable special warranty required by the
Contract Documents, any of the Work is found to be not in accordance with the
requirements of the Contract Documents, the Contractor shall correct it
according to the requirements of this Subparagraph promptly after receipt or
written notice from the Owner to do so unless the Owner has previously given the
Contractor a written acceptance of such condition. If the Contractor does not
promptly, according to the provisions of this Subparagraph initiate the work to
correct the Work designated in the notice, the Owner may without further notice
proceed to correct the Work, the Owner may dispose of materials and equipment as
it sees fit, and the Contractor will be liable for all costs.

        12.2.2.2    The one-year period for correction of Work shall be extended
with respect to portions of Work first performed after Substantial Completion by
the period of time between Substantial Completion and the actual performance of
the Work. This obligation shall survive acceptance of the Work under the
Contract and the termination of the Contract, is in addition to other warranties
provided by the Contractor or law, and does not establish a time frame for
damages.

.1If, in the Owner's opinion, the nonconforming Work either prevents the use of
the facility and/or immediate response is required to prevent further damage or
to restore security to prevent external entrance, and/or is a safety hazard, the
Contractor shall initiate corrective work on site the same day if the Contractor
is notified prior to noon, or by noon the following day if notified after noon,
and shall diligently pursue corrective action with a goal of completion within
48 hours.

.2If, in the Owner's opinion, the nonconforming Work has the potential of
becoming a safety hazard, affects internal security, or limits the use of the
facility (e.g. loss of heat in a room, failure of one or more plumbing fixtures,
loose carpet seam in corridor, interior door locks not working, etc.), the
Contractor shall initiate corrective work on site within two working days and
shall diligently pursue corrective action with a goal of completion within five
(5) working days.

.3If, in the Owner's opinion, the nonconforming Work does not have an impact on
the use of the building, but must be fixed (e.g. interior door closer broken,
window cracked, wall covering seam coming lose, etc), the Contractor shall
initiate corrective work on site within fourteen (14) calendar days and shall
diligently pursue corrective action with a goal of completion within thirty (30)
calendar days.

52

--------------------------------------------------------------------------------



        12.2.2.3    The one-year period for correction of Work shall not be
extended by corrective Work performed by the Contractor pursuant to this
Paragraph 12.2.

        12.2.3    The Contractor shall remove from the site portions of the Work
which are not in accordance with the requirements of the Contract Documents and
are neither corrected by the Contractor nor accepted by the Owner.

        12.2.4    The Contractor shall bear the cost of correcting destroyed or
damaged construction, whether completed or partially completed, of the Owner or
separate contractors caused by the Contractor's correction or removal of Work
which is not in accordance with the requirements of the Contract Documents.

        12.2.5    Nothing contained in this Paragraph 12.2 shall be construed to
establish a period of limitation with respect to other obligations which the
Contractor might have under the Contract Documents. Establishment of the
one-year period for correction of Work as described in Subparagraph 12.2.2
relates only to the specific obligation of the Contractor to correct the Work,
and has no relationship to the time within which the obligation to comply with
the Contract Documents may be sought to be enforced, nor to the time within
which proceedings may be commenced to establish the Contractor's liability with
respect to the Contractor's obligations other than specifically to correct the
Work.

        12.3    ACCEPTANCE OF NONCONFORMING WORK    

        12.3.1    If the Owner prefers to accept Work which is not in accordance
with the requirements of the Contract Documents, the Owner may do so instead of
requiring its removal and correction, in which case the Contract Sum will be
reduced as appropriate and equitable. Such adjustment shall be effected whether
or not final payment has been made.

ARTICLE 13    MISCELLANEOUS PROVISIONS

        13.1    GOVERNING LAW    

        13.1.1    The Contract shall be governed by the law of the place where
the Project is located.

        13.2    SUCCESSORS AND ASSIGNS    

        13.2.1    The Owner and Contractor respectively bind themselves, their
partners, successors, assigns and legal representatives to the other party
hereto and to partners, successors, assigns and legal representatives of such
other party in respect to covenants, agreements and obligations contained in the
Contract Documents. Except as provided in Subparagraph 13.2.2, neither party to
the Contract shall assign the Contract as a whole without written consent of the
other. If either party attempts to make such an assignment without such consent,
that party shall nevertheless remain legally responsible for all obligations
under the Contract.

        13.2.2    The Owner may, without consent of the Contractor, assign the
Contract to an institutional lender providing construction financing for the
Project. In such event, the lender shall assume the Owner's rights and
obligations under the Contract Documents. The Contractor shall execute all
consents reasonably required to facilitate such assignment.

        13.3    WRITTEN NOTICE    

        13.3.1    Written notice shall be deemed to have been duly served if
delivered in person to the individual or a member of the firm or entity or to an
officer of the corporation for which it was intended, or if delivered at or sent
by registered or certified mail, or sent by facsimile to the last business
address or facsimile number known to the party giving notice. The date of
written notice shall

53

--------------------------------------------------------------------------------


be the earlier of the date of personal delivery, actual receipt by facsimile, or
three (3) calendar days after the date of the postmark.

        13.4    RIGHTS AND REMEDIES    

        13.4.1    Duties and obligations imposed by the Contract Documents and
rights and remedies available thereunder shall be in addition to and not a
limitation of duties, obligations, rights and remedies otherwise imposed or
available by law. The Contractor's sole remedy for claims, disputes, and other
matters in question of the Contractor, direct or indirect, arising out of, or
relating to, the Contract Documents or breach thereof, except claims which have
been waived under the terms of the Contract Documents, however, is the dispute
resolution procedure of Paragraphs 4.4 and 4.5.

        13.4.2    No action or failure to act by the Owner, Architect or
Contractor shall constitute a waiver of a right or duty afforded them under the
Contract, nor shall such action or failure to act constitute approval of or
acquiescence in a breach thereunder, except as may be specifically agreed in
writing.

        13.4.3        If any portion of this Contract is held to be void or
unenforceable, the remainder of the Contract shall be enforceable without such
portion.

        13.5    TESTS AND INSPECTIONS    

        13.5.1    Tests, inspections and approvals of portions of the Work
required by the Contract Documents or by laws, ordinances, rules, regulations or
orders of public authorities having jurisdiction shall be made at an appropriate
time. Unless otherwise provided, the Contractor shall make arrangements for such
tests, inspections and approvals with an independent testing laboratory or
entity acceptable to the Owner, or with the appropriate public authority. The
Contractor shall give the Architect timely notice of when and where tests and
inspections are to be made so that the Architect may be present for such
procedures. The Owner shall bear costs of tests, inspections or approvals which
do not become requirements until after bids are received or negotiations
concluded except that the Contractor will be responsible for any costs of
retesting and any extra costs caused by the Contractor.

        13.5.2    If the Architect, Owner or public authorities having
jurisdiction determine that portions of the Work require additional testing,
inspection or approval not included under Subparagraph 13.5.1, the Architect
will, upon written authorization from the Owner, instruct the Contractor to make
arrangements for such additional testing, inspection or approval by an entity
acceptable to the Owner, and the Contractor shall give timely notice to the
Architect of when and where tests and inspections are to be made so that the
Architect may be present for such procedures. Such costs, except as provided in
Subparagraph 13.5.3, shall be at the Owner's expense.

        13.5.3    If such procedures for testing, inspection or approval under
Subparagraphs 13.5.1 and 13.5.2 reveal failure of the portions of the Work to
comply with requirements established by the Contract Documents, all costs made
necessary by such failure including those of repeated procedures and
compensation for the Architect's services and expenses shall be at the
Contractor's expense.

        13.5.4    Required certificates of testing, inspection or approval
shall, unless otherwise required by the Contract Documents, be secured by the
Contractor and promptly delivered to the Architect.

        13.5.5    If the Architect is to observe tests, inspections or approvals
required by the Contract Documents, the Architect will do so promptly and, where
practicable, at the normal place of testing.

        13.5.6    Tests or inspections conducted pursuant to the Contract
Documents shall be made promptly to avoid unreasonable delay in the Work.

        13.5.7    If the Owner is responsible under the Contract Documents, law
or regulation to pay for an inspection of any inspector, consultant or
Architect, the Owner shall be required to pay only for the first actual
inspection. If the Contractor arranges for an inspection and the inspector is
required to wait

54

--------------------------------------------------------------------------------


to leave without inspecting, to perform a partial inspection, to return to
complete or reinspect or otherwise to expend time other than for the primary
inspection, all due to the fault of the Contractor, the Contractor shall be
responsible for all such costs. If the Contractor does not pay the charges for
which it is responsible within 30 days of billing, the Owner may pay the charges
directly and backcharge the Contractor on the next progress payment the amount
paid plus a 10% handling fee.

        13.5.8    No acceptance by the Owner of any Work shall be constructed to
result from any inspections, tests or failures to inspect or test by the Owner,
the Owner's representatives, the Architect or any other person. No inspection,
test, failure to inspect or test, or failure to discover any defect or
nonconformity by the Owner, the Owner's representatives, the Architect or any
other person shall relieve the Contractor of its responsibility for meeting the
requirements of the Contract Documents or impair the Owner's right to reject
defective nonconforming items or right to avail itself of any other remedy to
which the Owner may be entitled, notwithstanding the Owner's knowledge of the
defect or nonconformity, its substantiality or the ease of its discovery.

        13.6    INTEREST    

        13.6.1    Payments due and unpaid under the Contract Documents shall
bear interest from the date payment is due at such rate as the parties may agree
upon in writing or, in the absence thereof, at the legal rate prevailing from
time to time at the place where the Project is located.

ARTICLE 14    TERMINATION OR SUSPENSION OF THE CONTRACT

        14.1    TERMINATION BY THE CONTRACTOR    

        14.1.1    The Contractor may terminate the Contract if the Work is
stopped for a period of 30 consecutive days through no act or fault of the
Contractor or a Subcontractor, Sub-subcontractor or their agents or employees or
any other persons or entities performing portions of the Work under direct or
indirect contract with the Contractor, for any of the following reasons:

.1issuance of an order of a court or other public authority having jurisdiction
which requires all Work to be stopped;

.2an act of government, such as a declaration of national emergency which
requires all Work to be stopped;

.3because the Architect has not issued a Certificate for Payment and has not
notified the Contractor of the reason for withholding certification as provided
in Subparagraph 9.4.1, or because the Owner has not made payment on a
Certificate for Payment within the time stated in the Contract Documents; or
Contractor cannot terminate Work as a result of events outside the control of
the Owner.

        14.1.2    The Contractor may terminate the Contract if, through no act
or fault of the Contractor or Subcontractor, Sub-subcontractor or their agents
or employees or any other persons or entities performing portions of the Work
under direct or indirect contract with the Contractor, repeated suspensions,
delays or interruptions of the entire Work by the Owner as described in
Paragraph 14.3 constitute in the aggregate more than 100 percent of the total
number of days scheduled for completion, or 120 days in any 365-day period,
whichever is less.

        14.1.3    If one of the reasons described in Subparagraph 14.1.1 or
14.1.2 exists, the Contractor may, upon seven days' written notice to the Owner
and Architect, terminate the Contract and recover from the Owner payment for
Work executed and for proven loss with respect to materials, equipment, tools,
and construction equipment and machinery, including reasonable overhead, profit
and damages. The total recovery of the Contractor shall not exceed the "GMP".

55

--------------------------------------------------------------------------------


        14.1.4    If the Work is stopped for a period of 60 consecutive days
through no act or fault of the Contractor or a Subcontractor or their agents or
employees or any other persons performing portions of the Work under contract
with the Contractor because the Owner has persistently failed to fulfill the
Owner's obligations under the Contract Documents with respect to matters
important to the progress of the Work, the Contractor may, upon seven additional
days' written notice to the Owner and the Architect, terminate the Contract and
recover from the Owner as provided in Subparagraph 14.1.3.

        14.2    TERMINATION BY THE OWNER FOR CAUSE    

        14.2.1    The Owner may upon three (3) day's written notice to the
Contractor, terminate (without prejudice to any right or remedy of the Owner)
the whole or any portion of the Work for cause, including but not limited to the
circumstances listed below. The Contractor shall continue the performance of
this Contract to the extent not terminated hereunder.

.1the Contractor fails to prosecute the Work or any portion thereof with
sufficient diligence to ensure the Substantial Completion of the Work within the
Contract Time;

.2the Contractor is in material default of or materially breaches any provision
of the Contract;

.3the Contractor is adjudged bankrupt, makes a general assignment for the
benefit of its creditors, or if a receiver is appointee on account of its
insolvency;

.4The Contractor refuses or fails to supply a sufficient number of properly
skilled workers or proper materials;

.5The Contractor fails to make payment due to Subcontractors of any tier for
materials or labor in accordance with the respective agreements between the
Contractor and the Subcontractors;

.6The Contractor materially disregards laws, ordinances, or rules, regulations
or orders of a public authority having jurisdiction; or

.7otherwise is guilty of substantial breach of a provision of the Contract
Documents.

        14.2.2    When any of the above reasons exist, the Owner, upon
certification by the Architect that sufficient cause exists to justify such
action, may without prejudice to any other rights or remedies of the Owner and
after giving the Contractor and the Contractor's surety, if any, seven days'
written notice, terminate employment of the Contractor on all or any part of the
Work and may, subject to prior rights of the surety:

.1take possession of the site and of all materials, equipment, tools, and
construction equipment and machinery thereon owned by the Contractor;

.2accept assignment of subcontracts pursuant to Paragraph 5.4; and

.3finish the Work by whatever reasonable method the Owner may deem expedient.
Upon request of the Contractor, the Owner shall furnish to the Contractor a
detailed accounting of the costs incurred by the Owner in finishing the Work.

56

--------------------------------------------------------------------------------



        14.2.3    When the Owner terminates the Contract for one of the reasons
stated in Subparagraph 14.2.1, the Contractor shall not be entitled to receive
further payment until the Work is finished.

        14.2.4    If the unpaid balance of the Contract Sum exceeds costs of
finishing the Work, including compensation for the Architect's services and
expenses made necessary thereby, and other damages incurred by the Owner and not
expressly waived, such excess shall be paid to the Contractor. If such costs and
damages exceed the unpaid balance, the Contractor shall pay the difference to
the Owner. The amount to be paid to the Contractor or Owner, as the case may be,
shall be certified by the Architect, upon application, and this obligation for
payment shall survive termination of the Contract.

        14.3    SUSPENSION BY THE OWNER FOR CONVENIENCE    

        14.3.1    The Owner may, without cause, order the Contractor in writing
to suspend, delay or interrupt the Work in whole or in part for such period of
time as the Owner may determine.

        14.3.2    The Contract Sum and Contract Time shall be adjusted for
increases in the cost and time caused by suspension, delay or interruption as
described in Subparagraph 14.3.1. No adjustment shall be made to the extent:

.1that performance is, was or would have been so suspended, delayed or
interrupted by another cause for which the Contractor is responsible; or

.2that an equitable adjustment is made or denied under another provision of the
Contract.

        14.4    TERMINATION BY THE OWNER FOR CONVENIENCE    

        14.4.1    The Owner may, at any time, terminate the Contract for the
Owner's convenience and without cause.

        14.4.2    Upon receipt of written notice from the Owner of such
termination for the Owner's convenience, the Contractor shall:

.1stop Work under the Contract on the date and as specified in the Notice of
Termination;

.2place no further orders or subcontracts for materials, equipment, services or
facilities, except as may be necessary for completion of any portion of the Work
that is not terminated;

.3procure cancellation of all orders and subcontracts, upon terms acceptable to
the Owner, to the extent that they relate to the performance of Work terminated;

.4assign to the Owner all of the right, title and interest of the Contractor
under any or all orders and subcontracts, as directed by the Owner, in which
case the Owner shall have the right, in its discretion, to settle or pay any or
all claims arising out of the termination of such orders and subcontracts;

.5with the Owner's approval, settle all outstanding liabilities and all claims
arising out of such termination of orders and subcontracts not assigned to the
Owner;

.6transfer title and deliver to the entity or entities designated by the Owner
the fabricated or unfabricated parts, Work in progress, partially completed
supplies and equipment, materials, parts, tools, dies, jigs and other fixtures,
completed Work, supplies and other material produced as part of, or acquired in
connection with the performance of the Work terminated and the completed or
partially completed plans, drawings, information and other property related to
the Work;

.7use its best efforts to sell property of the types referred to in
Subparagraph 14.4.2.6. The Contractor shall not be required to extend credit to
any buyer and may acquire any such property under the conditions prescribed by
and at a price or prices approved by the Owner,

57

--------------------------------------------------------------------------------

and the proceeds of any such transfer or disposition may be applied in reduction
of any payments to be made by the Owner to the Contractor;

.8take actions necessary, or that the Owner may direct, for the protection and
preservation of the Work; and

.9continue performance only to the extent not terminated.

        14.4.3    In case of such termination for the Owner's convenience, the
Contractor shall be entitled to receive payment for Work executed, and costs
incurred by reason of such termination.

        14.4.4    If (and only if) the termination pursuant to Paragraph 14.3 is
partial, the Contractor may file a Claim for an equitable adjustment of the
price or prices specified in the Contract relating to the continued portion of
the Contract. Any Claim by the Contractor for an equitable adjustment under this
Subparagraph must be asserted within 60 days from the effective date of
termination.

        14.4.5    The damages and relief from termination by the Owner
specifically provided in Article 14 shall be the Contractor's sole entitlement
in the event of termination.

58

--------------------------------------------------------------------------------

Attachment "B"

Schedule of Personnel

--------------------------------------------------------------------------------

Schedule of Personnel

 
   
  Billable

--------------------------------------------------------------------------------

Description/Title


--------------------------------------------------------------------------------

   
  Employee

--------------------------------------------------------------------------------

  Wage Rate

--------------------------------------------------------------------------------

Project Manager   Stuart Kendall   $ 75.00 Project Superintendent   Alan
Giovanacci   $ 75.00 Assistant Superintendent   Rick Renuad   $ 65.00
Office/Field Engineer   TBD   $ 55.00 Clerical Services   TBD   $ 45.00

--------------------------------------------------------------------------------

Attachment "C"

Insurance

--------------------------------------------------------------------------------

    MELCCON-91        GUCA [ACORD LOGO]   DATE (MM/DD/YYYY)
10/1/2002


CERTIFICATE OF LIABILITY INSURANCE



PRODUCER
MFC&V Insurance Services
License #0521871
P.O. Box 1469
Santa Barbara, CA 93102
(805) 965-0071
 
THIS CERTIFICATE IS ISSUED AS A MATTER OF INFORMATION ONLY AND CONFERS NO RIGHTS
UPON THE CERTIFICATE HOLDER. THIS CERTIFICATE DOES NOT AMEND, EXTEND OR ALTER
THE COVERAGE AFFORDED BY THE POLICIES BELOW.         INSURERS AFFORDING COVERAGE
INSURED   INSURER A:   StarNet Insurance Company Melchiori Construction Co. Inc
  INSURER B:   American States Insurance 809 De La Vina Street   INSURER C:  
Royal & SunAlliance/Orion Santa Barbara, CA 93101-0000   INSURER D:   State
Compensation Insurance Fund     INSURER E:   Lumbermans Mutual Casualty Company

COVERAGES

THE POLICIES OF INSURANCE LISTED BELOW HAVE BEEN ISSUED TO THE INSURED NAME
ABOVE FOR THE POLICY PERIOD INDICATED, NOTWITHSTANDING ANY REQUIREMENT, TERM OR
CONDITION OF ANY CONTRACT OR OTHER DOCUMENT WITH RESPECT TO WHICH THIS
CERTIFICATE MAY BE ISSUED OR MAY PERTAIN. THE INSURANCE AFFORDED BY THE POLICIES
DESCRIBED HEREIN IS SUBJECT TO ALL THE TERMS, EXCLUSIONS AND CONDITIONS OF SUCH
POLICIES. AGGREGATE LIMITS SHOWN MAY HAVE BEEN REDUCED BY PAID CLAIMS.

CO
LTR


--------------------------------------------------------------------------------

TYPE OF INSURANCE

--------------------------------------------------------------------------------

POLICY
NUMBER

--------------------------------------------------------------------------------

  POLICY
EFFECTIVE
DATE
(MM/DD/YY)

--------------------------------------------------------------------------------

  POLICY
EXPIRATION
DATE
(MM/DD/YY)

--------------------------------------------------------------------------------

LIMITS


--------------------------------------------------------------------------------

A GENERAL LIABILITY               EACH OCCURRENCE   $ 1,000,000   ý COMMERCIAL
GENERAL LIABILITY   2SMCC2CPP008504   4/1/2002   4/1/2003 FIRE DAMAGE (Any One
Fire)   $ 300,000   o o CLAIMS MADE ý OCCUR           MED EXP (Any One Person)  
$ 10,000   o                         PERSONAL & ADV INJURY   $ 1,000,000   o    
                    GENERAL AGGREGATE   $ 2,000,000                            
PRODUCTS-COMP/OP AGG   $ 2,000,000   GEN'L AGGREGATE LIMIT APPLIES PER:        
                  o POLICY ý PROJECT ý LOC                        

--------------------------------------------------------------------------------

A AUTOMOBILE LIABILITY           COMBINED SINGLE LIMIT
(Ea accident)   $ 1,000,000   ý ANY AUTO   01CG15095510   4/1/2002   4/1/2003  
              o ALL OWNED AUTOS             BODILY INJURY
(Per person)   $     o SCHEDULED AUTOS                             o HIRED AUTOS
            BODILY INJURY
(Per accident)   $     o NON-OWNED AUTOS                             o          
              PROPERTY DAMAGE
(Per accident)   $     o                                      

--------------------------------------------------------------------------------

  GARAGE LIABILITY           AUTO ONLY - EA ACCIDENT   $     o ANY AUTO        
      OTHER THAN EA ACC   $     o                         AUTO ONLY: AGG   $  

--------------------------------------------------------------------------------

A EXCESS LIABILITY           EACH OCCURRENCE   $ 6,000,000   ý OCCUR o
CLAIMS MADE   P2HA206260   4/1/2002   4/1/2003 AGGREGATE   $ 5,000,000          
                            $     o DEDUCTIBLE                     $     o
RETENTION        $                       $  

--------------------------------------------------------------------------------

B WORKERS COMPENSATION AND
EMPLOYERS LIABILITY 71381562002   10/1/2002   10/1/2003 ý WC STATU-
TORY LIMITS o OTHER                                   E.L. EACH ACCIDENT   $
1,000,000                             E.L. DISEASE - EA EMPLOYEE   $ 1,000,000  
                          E.L. DISEASE - POLICY LIMIT   $ 1,000,000

--------------------------------------------------------------------------------


 
OTHER
 
 
SSX13227601
 
4/1/2002
 
4/1/2003
 
 
 
 
 
 
 


--------------------------------------------------------------------------------


 
 
 
DESCRIPTION OF OPERATIONS/LOCATIONS/VEHICLES/EXCLUSIONS ACCRUED BY
ENDORSEMENT/SPECIAL PROVISIONS  
Ortega Hill Place 1; 2111 Ortega Hill. Certificate Holder & all Owners,
Officers, Agents, Lenvik & Minor Architects & Paul Franz Construction are named
as Additional insured under the General Liability. It is further agreed that the
insurance provided by this endorsement is primary. Other insurance afforded to
the additional insured shall apply as excess of and does not contribute. 10
[ILLEGIBLE] Notice for Non-Payment of Premium.
 
 
 


CERTIFICATE HOLDER
ý    ADDITIONAL INSURED INSURER LETTER
QAD, Inc
C/o Melchiori Construction
809 De La Vina Street
Santa Barbara, CA 93101
 
CANCELLATION
SHOULD ANY OF THE ABOVE DESCRIBED POLICIES BE CANCELLED BEFORE THE EXPIRATION
DATE THEREOF, THE ISSUING COMPANY WILL MAIL 30 DAYS WRITTEN NOTICE TO THE
CERTIFICATE HOLDER NAMED TO THE LEFT.
 
 
AUTHORIZED REPRESENTATIVE         [ILLEGIBLE]

--------------------------------------------------------------------------------

ACORD 25-S (7/97)       ©ACORD CORPORATION 1988

--------------------------------------------------------------------------------

DESCRIPTION OF OPERATIONS


Melchiori Construction Co. Inc
809 De La Vina Street
Santa Barbara, CA 93101-0000
 
QAD, Inc.
6450 Via Real
Carpinteria, CA 93013-

Re: Ortega Hill -Phase 1, 2111 Ortega Hill Rd. Certificate Holder and all
Owners, Offices & Agents, Lenvik & Minor Architects, & Paul Franz Construction
are named as Additional insured under the General Liability. It is further
agreed the insurance provided by this endorsement is primary with respect to the
additional insured named above. Other insurance afforded to the additional
insured shall apply. In excess of and not contribute with the insurance provided
by this endorsement. With respect to the workers compensation this certificate
has been issued as proof of insurance. The State Compensation Insurance Fund
will issue the certificate and mail including the Waiver of Subrogation
endorsement.

THE SUBSIDENCE EXCLUSION HAS BEEN REMOVED FOR THIS PRODUCT

--------------------------------------------------------------------------------


IMPORTANT


If the certificate holder is an ADDITIONAL INSURED, the policy(ies) must be
endorsed. A statement on this certificate does not confer rights to the
certificate holder in lieu if such endorsement(s).

If SUBROGATION IS WAIVED, subject to the terms and conditions of the policy,
certain policies may require endorsement. A statement on this certificate does
not confer rights to the certificate holder in lieu of such endorsement(s).


DISCLAIMER


The Certificate of Insurance on the reverse side of this form does not
constitute a contract between the issuing insurer(s), authorized representative
or producer, and the certificate holder, nor does it affirmatively or negatively
amend, extend or alter the coverage afforded by the policies listed thereon.

--------------------------------------------------------------------------------

POLICY NUMBER: 2SMCC2CPP008504   COMMERCIAL GENERAL LIABILITY

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

ADDITIONAL INSURED—OWNERS, LESSEES OR
CONTRACTORS (FORM B)

This endorsement modifies insurance provided under the following:

        COMMERCIAL GENERAL LIABILITY COVERAGE PART

Name of Person or Organization:   Schedule:

QAD, Inc.

6450 Via Real
Carpintera, CA 93013-

(If no entry appears above, information required to complete this endorsement
will be shown in the Declarations as applicable to this endorsement.)

WHO IS AN INSURED (Section II) is amended to include as an insured the person or
organization shown in the Schedule, but only with respect to liability arising
out of "your work" for that insured by or for you.

RE: Ortega Hill—Phase I, 2111 Ortega Hill Rd. Certificate holder and all Owners,
Officers, & Agents, Lenvik & Minor Architects, & Paul Franz Construction are
named as Additional Insured under the General Liability.

It is further agreed the insurance provided by this endorsement is primary with
respects to the Additional Insured named above. Other insurance afforded to the
Additional Insured shall apply in excess of and not contribute with the
insurance provided by this endorsement.

--------------------------------------------------------------------------------




QuickLinks


Exhibit 10.2


Standard Form of Agreement Between Owner and Contractor where the basis for
payment is the COST OF THE WORK PLUS A FEE with a negotiated Guaranteed Maximum
Price



R&D Executive Offices for QAD Inc. Guaranteed Maximum Price October 28th 2002
Exhibit "A" Drawings, Specifications and Other Conditions of the Contract
October 28th 2002
Exhibit "B" Qualifications and Exclusions October 28th 2002
Exhibit "C" Construction Permits and Easements October 28th 2002
Exhibit "D" Allowances with GMP October 28th 2002
Attachment "A" AIA Document A210-1997 Revised General Conditions of the Contract
for Construction

General Conditions of the Contract for Construction



CERTIFICATE OF LIABILITY INSURANCE
IMPORTANT
DISCLAIMER
